Exhibit 10.1

 

 

 

SECOND AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT

Dated as of September 27, 2017

by and among

EPR PROPERTIES,

as Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

Each of JPMORGAN CHASE BANK, N.A., RBC CAPITAL MARKETS, CITIBANK, N.A.,

BANK OF AMERICA, N.A., AND BARCLAYS BANK PLC,

as Co-Syndication Agents,

Each of

KEYBANC CAPITAL MARKETS, LLC, JPMORGAN CHASE BANK, N.A., RBC

CAPITAL MARKETS CORPORATION, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, BARCLAYS BANK PLC, AND CITIGROUP GLOBAL MARKETS INC.

as Joint Book Runners and Joint Lead Arrangers,

CITIZENS BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, AND BANK OF THE

WEST,

As Documentation Agents

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,

as Lenders

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. - DEFINITIONS

     1  

Section 1.1.

  Definitions      1  

Section 1.2.

  General; References to Times      37  

Section 1.3.

  Currencies; Currency Equivalents      38  

Section 1.4.

  Letter of Credit Amounts      40  

ARTICLE II. - CREDIT FACILITY

     40  

Section 2.1.

  Loans      40  

Section 2.2.

  Letters of Credit      42  

Section 2.3.

  Rates and Payment of Interest on Loans      47  

Section 2.4.

  Number of Interest Periods      48  

Section 2.5.

  Repayment of Loans      48  

Section 2.6.

  Prepayments      48  

Section 2.7.

  Continuation      49  

Section 2.8.

  Conversion      50  

Section 2.9.

  Notes      50  

Section 2.10.

  Voluntary Reductions of the Commitment      51  

Section 2.11.

  Expiration or Maturity Date of Letters of Credit Past Termination Date      52
 

Section 2.12.

  Amount Limitations      52  

Section 2.13.

  [Reserved]      52  

Section 2.14.

  The Increased Loan Amount      52  

Section 2.15.

  [Reserved]      55  

Section 2.16.

  Extension of Revolving Credit Termination Date      55  

ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

     55  

Section 3.1.

  Payments      55  

Section 3.2.

  Pro Rata Treatment      56  

Section 3.3.

  Sharing of Payments, Etc.      57  

Section 3.4.

  Several Obligations      57  

Section 3.5.

  Minimum Amounts      58  

Section 3.6.

  Fees      58  

Section 3.7.

  Computations      59  

Section 3.8.

  Usury      60  

Section 3.9.

  Agreement Regarding Interest and Charges      60  

Section 3.10.

  Statements of Account      60  

Section 3.11.

  Defaulting Lenders      60  

Section 3.12.

  Taxes      63  

Section 3.13.

  Special Provisions Regarding Alternate Currency Loans; Adjusted Sharing Event
Commitments and Sharing Event Percentages      67  

ARTICLE IV. - YIELD PROTECTION, ETC.

     70  

Section 4.1.

  Additional Costs; Capital Adequacy      70  

Section 4.2.

  Suspension of LIBOR Loans      71  

Section 4.3.

  Illegality      72  

Section 4.4.

  Compensation      73  

Section 4.5.

  Affected Lenders      73  

Section 4.6.

  Treatment of Affected Loans      74  

Section 4.7.

  Change of Lending Office      75  

Section 4.8.

  Assumptions Concerning Funding of LIBOR Loans      75  

 

- i -



--------------------------------------------------------------------------------

ARTICLE V. - CONDITIONS PRECEDENT

     75  

Section 5.1.

  Initial Conditions Precedent      75  

Section 5.2.

  Conditions Precedent to All Loans and Letters of Credit      77  

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES

     78  

Section 6.1.

  Representations and Warranties      78  

Section 6.2.

  Survival of Representations and Warranties, Etc.      84  

ARTICLE VII. - AFFIRMATIVE COVENANTS

     85  

Section 7.1.

  Preservation of Existence and Similar Matters      85  

Section 7.2.

  Compliance with Applicable Law and Material Contracts      85  

Section 7.3.

  Maintenance of Property      85  

Section 7.4.

  Conduct of Business      86  

Section 7.5.

  Insurance      86  

Section 7.6.

  Payment of Taxes and Claims      86  

Section 7.7.

  Visits and Inspections      86  

Section 7.8.

  Use of Proceeds; Letters of Credit      87  

Section 7.9.

  Environmental Matters      87  

Section 7.10.

  Books and Records      88  

Section 7.11.

  Further Assurances      88  

Section 7.12.

  Replacement or Addition of Unencumbered Properties      88  

Section 7.13.

  Removal of Unencumbered Property      89  

Section 7.14.

  Failure of Certain Unencumbered Assets Representations and Warranties      89
 

Section 7.15.

  Subsidiary Guaranty      89  

Section 7.16.

  [Reserved]      90  

Section 7.17.

  REIT Status      90  

Section 7.18.

  Exchange Listing      90  

Section 7.19.

  Distributions of Income to the Borrower      91  

Section 7.20.

  [Reserved]      91  

Section 7.21.

  Unencumbered Property      91  

ARTICLE VIII. - INFORMATION

     93  

Section 8.1.

  Financial Statements, Certificates and Information      93  

Section 8.2.

  Other Information      95  

ARTICLE IX. - NEGATIVE COVENANTS

     97  

Section 9.1.

  Financial Covenants      97  

Section 9.2.

  Distributions      98  

Section 9.3.

  Indebtedness      98  

Section 9.4.

  Permitted Investments      100  

Section 9.5.

  ERISA Exemptions      102  

Section 9.6.

  Liens      102  

Section 9.7.

  Merger, Consolidation, Sales of Assets and Other Arrangements      102  

Section 9.8.

  Fiscal Year      102  

Section 9.9.

  Modifications to Material Contracts      103  

Section 9.10.

  Modifications of Organizational Documents      103  

Section 9.11.

  Transactions with Affiliates      103  

ARTICLE X. - DEFAULT

     103  

Section 10.1.

  Events of Default      103  

 

- ii -



--------------------------------------------------------------------------------

Section 10.2.

  Limitation of Cure Periods      107  

Section 10.3.

  Remedies Upon Default      107  

Section 10.4.

  Allocation of Proceeds      108  

Section 10.5.

  Collateral Account      108  

Section 10.6.

  Performance by Agent      110  

Section 10.7.

  Rights Cumulative      110  

ARTICLE XI. - THE AGENT

     110  

Section 11.1.

  Authorization and Action      110  

Section 11.2.

  Agent’s Reliance, Etc.      111  

Section 11.3.

  Notice of Defaults      111  

Section 11.4.

  KeyBank as Lender      112  

Section 11.5.

  Approvals of Lenders      112  

Section 11.6.

  Lender Credit Decision, Etc.      112  

Section 11.7.

  Indemnification of Agent      113  

Section 11.8.

  Successor Agent      114  

Section 11.9.

  Titled Agents      115  

ARTICLE XII. - MISCELLANEOUS

     115  

Section 12.1.

  Notices      115  

Section 12.2.

  Expenses      116  

Section 12.3.

  Setoff      117  

Section 12.4.

  Litigation; Jurisdiction; Other Matters; Waivers      117  

Section 12.5.

  Successors and Assigns      118  

Section 12.6.

  Amendments      121  

Section 12.7.

  Nonliability of Agent and Lenders      123  

Section 12.8.

  Confidentiality      123  

Section 12.9.

  Indemnification      124  

Section 12.10.

  Termination; Survival      126  

Section 12.11.

  Severability of Provisions      127  

Section 12.12.

  GOVERNING LAW      127  

Section 12.13.

  Patriot Act      127  

Section 12.14.

  Counterparts      127  

Section 12.15.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      127
 

Section 12.16.

  Limitation of Liability      128  

Section 12.17.

  Entire Agreement      128  

Section 12.18.

  Construction      128  

Section 12.19.

  Amendment and Restatement      129  

Section 12.20.

  Section 12.20. Judgment Currency      129  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE 6.1.(b)   Ownership Structure SCHEDULE 6.1.(f)   Title to Properties;
Liens SCHEDULE 6.1.(g)   Indebtedness and Guaranties SCHEDULE 6.1.(h)   Material
Contracts SCHEDULE 6.1.(i)   Litigation SCHEDULE 6.1.(j)   Taxes Subject to
Audit SCHEDULE CA   Commitments EXHIBIT A   Form of Assignment and Assumption
Agreement EXHIBIT B   Form of Notice of Borrowing EXHIBIT C   Form of Notice of
Continuation EXHIBIT D   Form of Notice of Conversion EXHIBIT E-1   Form of
Revolving Credit Note EXHIBIT E-2   Form of Term Loan Note EXHIBIT F   Form of
Compliance Certificate EXHIBIT G   Form of Subsidiary Guaranty EXHIBIT H   Tax
Certificates

 

- iv -



--------------------------------------------------------------------------------

SECOND AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT

THIS SECOND AMENDED, RESTATED, AND CONSOLIDATED CREDIT AGREEMENT (this
“Agreement”) dated as of September 27, 2017 by and among EPR PROPERTIES, a
Maryland real estate investment trust (the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as administrative agent (“KeyBank” and/or the “Agent”), JPMORGAN
CHASE BANK, N.A., RBC CAPITAL MARKETS, CITIBANK, N.A., BANK OF AMERICA, N.A.,
and BARCLAYS BANK PLC, as co-syndication agents (the “Syndication Agents”), each
of KEYBANC CAPITAL MARKETS, LLC, JPMORGAN CHASE BANK, N.A., RBC CAPITAL MARKETS,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, and
CITIGROUP GLOBAL MARKETS INC., as joint lead arrangers and joint book runners
(each as “Arrangers”), CITIZENS BANK, NATIONAL ASSOCIATION, SUNTRUST BANK, and
BANK OF THE WEST, as Documentation Agents, and each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5(d).

WHEREAS, certain lenders have made available to the Borrower a revolving credit
facility and a term loan facility pursuant to the terms of that certain Amended,
Restated and Consolidated Credit Agreement dated as of April 24, 2015 (the “
Existing Agreement”); and

WHEREAS, the Borrower has requested, and the Agent and the Lenders have agreed,
to amend and restate, in full, the Existing Agreement in accordance with the
terms and conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Agreement is hereby amended and restated to read as follows:

ARTICLE I. - DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Additional Costs” has the meaning given that term in Section 4.1.

“Adelaar Project” means a planned development in Sullivan County, New York,
expected to consist of a casino and resort complex, other than any portion of
such complex that is income producing or is sold to a Person not related to the
Borrower.

“Adelaar Value” means the lower of cost or appraised value of the Borrower and
its Subsidiaries’ interest in the Adelaar Project.

“Adjusted EBITDA” means EBITDA for the most recent quarter ended, less the
Replacement Reserve amount.



--------------------------------------------------------------------------------

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the Reserve Percentage.

“Adjusted Sharing Event Commitment” means, as to each Revolving Credit Lender,
after the occurrence of any Sharing Event, the Revolving Credit Commitment of
such Lender (after giving effect to the provisions of Section 3.13) adjusted
such that the amount of such Revolving Credit Commitment shall be in an
aggregate principal amount at any one time outstanding not to exceed the
indicated Dollar amount set forth opposite such Lender’s name on Schedule CA or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Affected Lender” has the meaning given that term in Section 4.5.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of ten percent (10%) or more
of the (i) partnership or other ownership interest of any other Person (other
than as a limited partner of such other Person) or (ii) a managing member’s
interest in a limited liability company.

“Agent” means KeyBank National Association, as administrative agent for the
Lenders under the terms of this Agreement, and any of its successors.

“Aggregate Credit Exposure” means the aggregate Revolving Credit Exposure and
Term Loan Exposure of all of the Lenders.

“Agreement Date” means the date as of which this Agreement is dated.

“Alternate Rate” means, for any day, for any Alternative Currency, the sum of
(a) a rate per annum quoted or established as the “prime rate” appearing on a
nationally recognized screen (or if no such screen is available a similar rate
quoted by a nationally recognized bank) as determined by the Agent in its
reasonable discretion, in consultation with the Borrower and based on market
conditions, reflecting the cost to the Lenders of obtaining funds in such
Alternative Currency, plus (b) the Applicable Margin for LIBOR Revolving Loans.
When used in reference to any Revolving Credit Loan, “Alternate Rate” refers to
whether such Revolving Credit Loan is bearing interest at a rate determined by
reference to the Alternate Rate.

“Alternative Currency” means, at any time, any of Euro, Sterling, Canadian
Dollar, Yen, Australian Dollar, Swiss Francs, and any other foreign currency
approved (in their sole discretion) by each Revolving Credit Lender issuing an
Alternative Currency Revolving Credit Commitment, so long as, in each such case,
at such time (i) such Currency is dealt with in the

 

- 2 -



--------------------------------------------------------------------------------

London interbank deposit market or, in the case of Canadian Dollars, the
relevant local market for obtaining quotations, (ii) such Currency is readily
available to all Lenders and freely transferable and convertible into Dollars in
the London foreign exchange market, (iii) the LIBOR Rate can be calculated
therefor as provided in the definition thereof for such Currency for an Interest
Period of one month or such other Interest Period selected by the Borrower
pursuant to and in accordance with the terms of this Agreement (as reasonably
determined by the Agent), and (iv) no central bank or other governmental
authorization in the country of issue of such Currency is required to permit use
of such Currency by any Lender for making any Loan hereunder and/or to permit
the Borrower to borrow and repay the principal thereof and to pay the interest
thereon, unless such authorization has been obtained and is in full force and
effect.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Agent at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Loan” means a Revolving Credit Loan that is made in an
Alternative Currency as requested in the applicable Notice of Borrowing.

“Alternative Currency Revolving Commitment Percentage” means, as to each
Revolving Credit Lender, the ratio, expressed as a percentage, of (a) the amount
of such Revolving Credit Lender’s Alternative Currency Revolving Credit
Commitment to (b) the aggregate amount of the Alternative Currency Revolving
Credit Commitments of all Revolving Credit Lenders; provided, however, that if
at the time of determination the Revolving Credit Lender’s Alternative Currency
Revolving Credit Commitments have terminated or been reduced to zero (0), the
“Alternative Currency Revolving Commitment Percentage” of each Revolving Credit
Lender shall be the Alternative Currency Revolving Commitment Percentage of such
Revolving Credit Lender in effect immediately prior to such termination or
reduction.

“Alternative Currency Revolving Credit Commitment” means, as to each Revolving
Credit Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
in Dollars or any Alternative Currency pursuant to Section 2.1(b), and
(b) purchase participations in LC Exposures denominated in Dollars or any
Alternative Currency, in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule CA attached hereto as such Lender’s
“Alternative Currency Revolving Credit Commitment Amount” or as set forth in the
applicable Assignment and Assumption Agreement, as the same may be reduced from
time to time pursuant to Section 2.10, or increased from time to time pursuant
to Section 2.14, or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 12.5.

“Alternative Currency Sublimit” means an amount equal to the lesser of (i)
$300,000,000 or (ii) the aggregate amount of all of the Revolving Credit
Lenders’ Alternative Currency Revolving Credit Commitments.

“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction applicable
to Borrower or its Subsidiaries from time to time concerning or relating to
bribery or corruption.

 

- 3 -



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means all Applicable Laws related to the financing
of terrorism or money laundering, including without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means:

 

  (a) for the Revolving Credit Facility, for any day, with respect to any Base
Rate Loan or LIBOR Loan, or with respect to the fee payable with respect to any
Letter of Credit payable hereunder, or with respect to the facility fee payable
pursuant to Section 3.6 hereof, as the case may be, the applicable rate per
annum set forth below under the caption “Base Rate Margin,” “LIBOR Margin” or
“Facility Fee,” as the case may be, based upon the ratings by each Rating Agency
on such date for the Index Debt:

 

Category

  

S&P/Fitch

Ratings:

  

Moody’s

Ratings:

  

Base Rate

Margin

  

LIBOR

Margin

  

Facility

Fee

1

   >=A-    >=A3    0.0 bps    82.5 bps    12.5 bps

2

   =BBB+    =Baa1    0.0 bps    87.5 bps    15.0 bps

3

   =BBB    =Baa2    10.0 bps    100.0 bps    20.0 bps

4

   =BBB-    =Baa3    20.0 bps    120.0 bps    25.0 bps

5

   <=BB+    <=Ba1    55.0 bps    155.0 bps    30.0 bps

 

  (b) for the Term Loan, for any day, with respect to any Base Rate Loan or
LIBOR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Base Rate Margin” or “LIBOR Margin”, as the case may be,
based upon the ratings by each Rating Agency on such date for the Index Debt:

 

Category

  

S&P/Fitch

Ratings:

  

Moody’s

Ratings:

  

Base Rate

Margin

  

LIBOR

Margin

1

   >=A-    >=A3    0.0 bps    90.0 bps

2

   =BBB+    =Baa1    0.0 bps    95.0 bps

3

   =BBB    =Baa2    10.0 bps    110.0 bps

4

   =BBB-    =Baa3    35.0 bps    135.0 bps

5

   <=BB+    <=Ba1    75.0 bps    175.0 bps

 

- 4 -



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if a Rating Agency shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then such Rating Agency shall be
deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by the three Rating Agencies for
the Index Debt fall within the same category, the Applicable Margin shall be
that category, (iii) if the ratings established or deemed to have been
established by the three Rating Agencies for the Index Debt do not fall within
the same category, the Applicable Margin shall be determined based on (A) the
highest of such ratings, if the next highest rating is only one level below that
of the highest rating, or (B) the rating that is one level higher than the
second highest rating, if the second highest rating is more than one level below
that of the highest rating; and (iv) if the ratings established or deemed to
have been established by a Rating Agency shall be changed (other than as a
result of a change in the rating system of such Rating Agency), such change
shall be effective as of the date on which it is first announced by such Rating
Agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 8.1.(g) hereof or
otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of a Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Arrangers” has the meaning given that term in the preamble hereto.

“Assignee” has the meaning given that term in Section 12.5(d).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Agent and Borrower, as applicable,
substantially in the form of Exhibit A.

“Australian Dollar” or “AUD” means the lawful currency of the Commonwealth of
Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

- 5 -



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus 1/2 of one percent (1%), and (c) the then applicable Adjusted
LIBOR for one month interest periods plus one percent (1%). Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Adjusted LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR,
respectively.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Base Rent” means, with respect to any Lease, the minimum periodic contractual
rent payable thereunder, excluding reimbursement or recovery of common area
maintenance or other property operating expenses and excluding percentage rent.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bonds” means, collectively, the following notes issued by the Borrower (a) the
$250,000,000 original face amount 7.750% Senior Notes due 2020, (b) the
$350,000,000 original face amount 5.750% Senior Notes due 2022, (c) the
$275,000,000 original face amount 5.250% Senior Notes due 2023, (d) the
$300,000,000 original face amount 4.500% Senior Notes due 2025, (e) the
$148,000,000 original face amount 4.35% notes due 2024, (f) the $192,000,000
original face amount 4.56% notes due 2026, (g) the $450,000,000 original face
amount 4.75% Senior Notes due 2026, and (h) the $450,000,000 original face
amount 4.50% Senior Notes due 2027; together with any refinancings of such notes
that may be incurred in accordance with the terms of this Agreement.

“Borrower” has the meaning as defined in the preamble hereto.

“Building(s)” means with respect to each parcel of Real Estate, all of the
buildings, structures and improvements now or hereafter located thereon.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan, any LIBOR Business Day.

“Canadian CDOR Rate” means, for any Interest Period with respect to LIBOR Loans
denominated in Canadian Dollars, the rate obtained by dividing (a) the rate
determined by the Agent by reference to the average rate quoted on the Reuters
Monitor Screen (Page CDOR, or such other Page as may replace such Page on such
Screen for the purpose of displaying Canadian interbank bid rates for Canadian
Dollar bankers’ acceptances) applicable to Canadian Dollars bankers’ acceptances
with a term comparable to such Interest Period as of 10:00 a.m. (Toronto, Canada
time) on the first day of such Interest Period (or, if such first day is not a
Business Day, then at 10:00 a.m. Toronto, Canada time on the immediately
preceding Business Day), adjusted for reserves and taxes if required by future
regulations by (b) a percentage equal to 1 minus the Reserve Percentage. If for
any reason the Reuters Monitor Screen rates are unavailable, the Canadian CDOR
Rate, in respect of any Interest Period applicable to a LIBOR Loan, shall be
determined from such financial reporting service as the Agent shall reasonably
determine as of

 

- 6 -



--------------------------------------------------------------------------------

10:00 a.m. (Toronto, Canada time) on the first day of such Interest Period (or,
if such first day is not a Business Day, then at 10:00 a.m. Toronto, Canada time
on the immediately preceding Business Day) and reported to the Borrower from
time to time. In no event shall the Canadian CDOR Rate be less than zero.

“Canadian Dollar” or “CAD” means the lawful currency of Canada.

“Capitalized Lease Obligation” means, subject to Section 1.2(b), an obligation
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least
“A-2” or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
“A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment Company Act of 1940, as amended, which have net assets of at
least $500,000,000.00 and at least eighty-five percent (85%) of whose assets
consist of securities and other obligations of the type described in clauses
(a) through (d) above.

“Change in Control” means the occurrence of any of the following:

(a) any Person (including, without limitation, a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) shall have acquired after the Effective Date
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of any such other Person
equal to at least fifty percent (50%); or

(b) as of any date a majority of the trustees, directors, managers or other
individuals or entities performing similar functions of any Person consists of
individuals or entities who were not either (i) trustees, directors, managers or
such similar controlling individuals or entities, as the case may be, of such
Person as of the corresponding date of the

 

- 7 -



--------------------------------------------------------------------------------

previous year (provided, however, that the initial trustees, directors, managers
or similar controlling individuals or entities for reference purposes of this
clause (b)(i) shall be the trustees, directors, managers or similar controlling
individuals or entities as of the Effective Date); (ii) selected or nominated to
become trustees, directors, managers or similar controlling individuals or
entities by the other trustees, directors, managers or similar controlling
individuals or entities of said Person of which a majority consisted of
individuals or entities described in clause (b)(i) above; or (iii) selected or
nominated to become trustees, directors, managers or similar controlling
individuals or entities by such trustees, directors, managers or similar
controlling individuals or entities of said Person of which a majority consisted
of individuals or entities, as the case may be, described in clause (b)(i),
above or individuals or entities, as the case may be, described in clause
(b)(ii) above.

“Collateral Account” means any collateral account established pursuant to
Sections 2.6, 2.11 or 10.1 and which is maintained with or under the custody or
control of the Agent, as the Agent may elect; which collateral account shall be
governed by and subject to the provisions of Section 10.5 and any other
applicable provisions of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Commitment” means, as to each Lender, the Revolving Credit Commitment and Term
Loan Commitment of such Lender (or either of them, as the context requires).

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) (i) if the Term Loan Commitments have not been fully utilized
or terminated, the unutilized amount of such Lender’s Term Loan Commitment plus
(ii) the amount of such Lender’s Revolving Credit Commitment plus (iii) the
amount of such Lender’s outstanding Term Loans to (b) (i) if the Term Loan
Commitments have not been fully utilized or terminated, the unutilized amount of
the Term Loan Commitments of all Lenders plus (ii) the Revolving Credit
Commitments of all Lenders plus (iii) the sum of the outstanding Term Loans of
all Lenders; provided, however, that if at the time of determination any
applicable Commitments have been terminated or been reduced to zero, the
“Commitment Percentage” of each Lender shall be the ratio, expressed as a
percentage of (A) (i) the sum of the unpaid principal amount of all outstanding
Revolving Credit Exposure and Term Loans of such Lender, plus (ii) if the Term
Loan Commitments have not been fully utilized or terminated, the unutilized
amount of such Lender’s Term Loan Commitment to (B) (i) the sum of the aggregate
unpaid principal amount of all outstanding Revolving Credit Exposure and Term
Loan Exposure of all Lenders as of such date plus (ii) if the Term Loan
Commitments have not been fully utilized or terminated, the unutilized amount of
the Term Loan Commitments of all Lenders.

“Compliance Certificate” has the meaning given that term in Section 8.1(c)
herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

- 8 -



--------------------------------------------------------------------------------

“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its direct and indirect Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means with respect to any period, an amount equal to the
EBITDA of the Borrower for such period determined on a Consolidated basis.

“Consolidated Interest Incurred” means for any period, interest incurred on all
Indebtedness of the Borrower (regardless of whether such interest was expensed
or capitalized in accordance with GAAP), determined on a Consolidated basis but
excluding amortization of deferred loan costs.

“Consolidated Tangible Net Worth” means the Borrower’s Tangible Net Worth
determined on a Consolidated basis.

“Consolidated Unsecured Interest Incurred” means for any period, interest
incurred on all Unsecured Indebtedness of the Borrower (regardless of whether
such interest was expensed or capitalized in accordance with GAAP), determined
on a Consolidated basis but excluding amortization of deferred loan costs.

“Contingent Obligation(s)” means, as to any Person, any obligation of such
Person guaranteeing or intending to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the payment of, or the ability of the primary obligor to make
payment of, such primary obligation or (d) otherwise to assure or hold harmless
the owner of such primary obligation against loss in respect thereof; provided
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
contracting for purchase of real property in the ordinary course of business, or
obligations, indemnifications or guarantees of liabilities other than with
respect to the repayment of any Indebtedness, such as environmental indemnities
or “bad acts” indemnities, unless such obligations, indemnifications or
guarantees are being enforced by any applicable party entitled to rely thereon.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

 

- 9 -



--------------------------------------------------------------------------------

“Control” and “Controlled by” shall have, unless expressly noted, the meanings
assigned to such terms in Rule 405 under the Securities Act of 1933, as amended.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan or (c) the issuance of a Letter of
Credit.

“Currency” means Dollars or any Alternative Currency.

“Currency of Payment” has the meaning given to such term in Section 3.1.

“Debt Service” means Consolidated Interest Incurred plus regularly scheduled
amortization payments for the most recent quarter (excluding balloon
maturities), excluding the non-cash portion of convertible debt interest
expense.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.11(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in any Letter of Credit) within two (2) Business Days of the date when due,
(b) has notified the Borrower or the Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Agent or the Borrower, to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit

 

- 10 -



--------------------------------------------------------------------------------

Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity, or (iii) become the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.

“Derivatives Contract(s)” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract(s)” includes any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Designated Jurisdiction” means, at any time, a country, territory or region
which is, or whose government is, the subject or target of any Sanctions.

“Distribution” means with respect to any Person, the declaration or payment of
any cash dividend or distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; the purchase,
redemption, exchange or other retirement by such Person of any shares of any
class of capital stock or other beneficial interest of such Person, directly or
indirectly through a Subsidiary of such Person or otherwise; the return of
capital by such Person to its shareholders, partners, members or other owners as
such; or any other distribution on or in respect of any shares of any class of
capital stock or other beneficial interest of such Person; provided, however,
that the dividend or distribution of common stock of a Person shall not
constitute a Distribution with respect to such Person.

“Documentation Agents” has the meaning set forth in the Preamble hereto.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Agent at such time on the basis of the Spot Rate
(determined on the relevant Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

- 11 -



--------------------------------------------------------------------------------

“Dollar Revolving Commitment Percentage” means, as to each Revolving Credit
Lender, the ratio, expressed as a percentage, of (a) the amount of such
Revolving Credit Lender’s Dollar Revolving Credit Commitment to (b) the
aggregate amount of the Dollar Revolving Credit Commitments of all Revolving
Credit Lenders; provided, however, that if at the time of determination the
Revolving Credit Lender’s Dollar Revolving Credit Commitments have terminated or
been reduced to zero (0), the “Dollar Revolving Commitment Percentage” of each
Revolving Credit Lender shall be the Dollar Revolving Commitment Percentage of
such Revolving Credit Lender in effect immediately prior to such termination or
reduction.

“Dollar Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower in Dollars
pursuant to Section 2.1(b), and (b) purchase participations in LC Exposures
denominated in Dollars, in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule CA attached hereto as such Lender’s “Dollar
Revolving Credit Commitment Amount” or as set forth in the applicable Assignment
and Assumption Agreement, as the same may be reduced from time to time pursuant
to Section 2.10, or increased from time to time pursuant to Section 2.14, or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 12.5.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means with respect to any Person (or any asset of any Person) for any
period, all as determined in accordance with GAAP, an amount equal to the sum of
(a) the Net Income of such Person (or attributable to such asset) for such
period plus (b) depreciation and amortization, interest expense and income taxes
for such period minus (c) equity in earnings from unconsolidated Subsidiaries
for such period plus (d) ordinary cash distributions (exclusive of any
distributions received from capital events) actually received from such
unconsolidated Subsidiaries for such period, minus (e) straight line rents for
such period, minus (f) any gains (plus the losses) from unusual or extraordinary
items or asset sales or writeups or forgiveness of or early extinguishment of
debt or preferred shares for such period, plus (g) non-cash impairment charges,
plus (h) transaction costs incurred in connection with transactions permitted
hereunder, plus (i) provisions for loan losses, plus (j) severance expense, plus
(k) straight line rent write-offs, plus (l) termination fees associated with
tenants’ exercises of buy-out options, plus or minus (m) other such items of a
similar nature acceptable to the Agent, in its reasonable discretion. All of the
foregoing to be calculated without duplication and with respect to (b)—(m), only
to the extent the same has been included in the calculation of such net income.

“Education Real Estate” means education real estate as so classified by the
Borrower including public charter schools, early childhood centers, private
schools (K-12), and similar education properties (including but not limited to
EPR Senior Property Loans secured by EPR Senior First Mortgages on such
properties).

 

- 12 -



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by the Required Lenders.

“Eligible Assignee” means any of (a) a commercial bank or other financial
institution organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000.00; (b) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof or the District of
Columbia, and having a net worth of at least $100,000,000.00, calculated in
accordance with generally accepted accounting principles; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000.00, provided that such bank is acting through a branch or agency
located in the country in which it is organized or another country which is also
a member of the OECD; (d) the central bank of any country which is a member of
the OECD; (e) any other assignee that, in the reasonable judgment of the Agent,
is a reputable institutional investor with substantial experience in lending and
originating loans similar to the Loan, or in purchasing, investing in or
otherwise holdings such loans, having a financial net worth of at least
$500,000,000.00; (f) any Lender or Lender Affiliate or a Related Fund of a
Lender. For the purposes hereof, “Lender Affiliate” shall mean, (i) with respect
to any Person who would otherwise be an Eligible Assignee under clauses (a)—(e),
above (a “Qualified Assignee”), an Affiliate of such Qualified Assignee which is
an entity (whether a corporation, partnership, trust or otherwise) that is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business, with
sufficient assets to meet its funding obligations hereunder, and is administered
(including as placement agent therefor) or managed by a Qualified Assignee or an
Affiliate of such Qualified Assignee and (ii) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit, with
sufficient assets to meet its funding obligations hereunder, and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor (i.e., a Related Fund of such Lender). Further, for the purposes hereof,
“Related Fund” shall mean, with respect to a Lender, a fund that invests in
loans, any other such fund managed by the same investment advisor as such Lender
or by an Affiliate of such Lender or such advisor with sufficient assets to meet
its funding obligations hereunder. Neither the Borrower nor any affiliate of the
Borrower shall be an Eligible Assignee.

 

- 13 -



--------------------------------------------------------------------------------

“Eligible Real Estate” means Real Estate:

(a) (i) which is owned in fee by the Borrower or an Eligible Subsidiary;
(ii) which is encumbered by a ground lease to the Borrower or an Eligible
Subsidiary, acceptable to the Agent in its reasonable discretion; or (iii) in
which the Borrower or an Eligible Subsidiary holds an EPR Senior First Mortgage,
acceptable to the Agent in its reasonable discretion;

(b) which is located within the United States or is an International Investment;

(c) which consists of one or more of the following income-producing properties:

(i) Entertainment Real Estate;

(ii) Education Real Estate;

(iii) Recreation Real Estate; or

(iv) Other Real Estate;

(d) which is subject to a Lease to a third party (or parties) or to an EPR
Senior First Mortgage, in each case which is not in material default, and under
which the Tenant, other approved tenant or EPR Mortgagor, as the case may be, is
in actual occupancy of the property (or the property is under construction and
the Tenant or EPR Mortgagor, as the case may be, has entered into a Lease or EPR
Senior First Mortgage, as applicable, with respect to such property); it being
understood that copies of all Leases or EPR Senior First Mortgages for any
Unencumbered Property shall be provided to Agent or any Lender upon request
therefor;

(e) as to which all of the representations set forth in Section 7.21 of this
Agreement concerning Unencumbered Property are true and correct; and

(f) if such Unencumbered Property does not meet any of the foregoing
requirements, such Unencumbered Property has been approved by the Agent in its
reasonable discretion.

For purposes of clause (d) immediately above, it is understood and agreed that,
in the case of real property under development, the Tenant or EPR Mortgagor need
not physically occupy the property during the development phase so long as the
Tenant or EPR Mortgagor is not in material default under the applicable Lease or
EPR Senior First Mortgage Loan with respect to such property under development.

“Eligible Subsidiary” means (a) with respect to any Real Estate located in the
United States of America, a direct or indirect Wholly Owned Domestic Subsidiary
of the Borrower or (b) with respect to an International Investment, (i) a direct
or indirect Wholly Owned Domestic Subsidiary of the Borrower or (ii) a
Subsidiary that is existing under the laws of the jurisdiction where such
International Investment is located and that is a direct or indirect Wholly
Owned Subsidiary of the Borrower.

 

- 14 -



--------------------------------------------------------------------------------

“Entertainment Real Estate” means entertainment real estate as so classified by
the Borrower including Megaplex Movie Theaters, Entertainment-Related Retail
Improvements, Family Entertainment Centers and similar entertainment venues
(including, but not limited to, EPR Senior Property Loans secured by EPR Senior
First Mortgages on such properties).

“Entertainment-Related Retail Improvement(s)” means real estate owned by or
subject to a ground lease in favor of the Borrower or an Eligible Subsidiary or
encumbered by an EPR Senior First Mortgage that is used for entertainment or
retail purposes including but not limited to restaurants, bowling alleys,
arcades, live performance venues and other leisure venues.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.

“EPR Mortgagor” means a party which borrows pursuant to the terms of an EPR
Senior Property Loan, which loan is secured by an EPR Senior First Mortgage and
is otherwise evidenced by the EPR Senior Property Loan Documents.

“EPR Senior First Mortgage(s)” means a first priority senior mortgage granted to
the Borrower or an Eligible Subsidiary by an EPR Mortgagor securing an EPR
Senior Property Loan and encumbering any real estate and improvements thereon,
and upon which no other lien exists except for liens for unpaid taxes,
assessments and the like, not yet due and payable and liens on equipment and the
like owned or leased by the EPR Mortgagor which are permitted pursuant to the
terms of the related EPR Senior Property Loan Documents, consisting of purchase
money liens or liens on capital leases. References in this Agreement to a
“mortgage” or a “mortgage interest” shall be deemed to include a deed of trust,
deed to secure debt or similar real property security instrument.

“EPR Senior Property Loan” means a first priority mortgage loan made to the
owner of any real estate and improvements thereon.

“EPR Senior Property Loan Documents” means, collectively, a promissory note from
an EPR Mortgagor to the Borrower or an Eligible Subsidiary, the EPR Senior First
Mortgage serving as collateral for such note, along with any related assignment
of leases and rents from such EPR Mortgagor to the Borrower or such Eligible
Subsidiary and any other documents or instruments delivered to the Borrower or
such Eligible Subsidiary evidencing or securing a EPR Senior Property Loan. This
term may also refer to such loan documents evidencing more than one EPR Senior
Property Loan.

 

- 15 -



--------------------------------------------------------------------------------

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means the issuance and sale after the Effective Date by any of
the Borrower or its Subsidiaries of any equity securities of the Borrower or its
Subsidiaries to any Person who is not the Borrower or one of its Subsidiaries,
including without limitation pursuant to the exercise of options or warrants or
pursuant to the conversion of any debt securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any of its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.

“ERISA Reportable Event” means a reportable event with respect to a Guaranteed
Pension Plan within the meaning of Section 4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBOR Rate” means, for any Interest Period with respect to LIBOR Revolving
Loans denominated in Euro, the euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for deposits in Euro and having a maturity
approximately equal to the requested Interest Period displayed on page EURIBOR01
of the Reuters screen (or any successor service, or if such Person no longer
reports such rate as determined by the Agent, by another commercially available
source providing such quotations approved by the Agent) at approximately 11:00
a.m. (Brussels time) on the day that is two (2) LIBOR Business Days prior to the
first day of such Interest Period. In no event shall the EURIBOR Rate be less
than zero.

“Euro” or “€” means the single currency of the Participating Member States.

“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

- 16 -



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under Section 4.5 as a result of costs sought
to be reimbursed pursuant to Section 3.12 or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.12(f), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Agreement” has the meaning set forth in the Preamble hereto.

“Facility” means, collectively, the credit facilities described herein with
respect to the Loans up to the Facility Amount.

“Facility Amount” means the aggregate amount of the initial $1,400,000,000.00
Facility, consisting of the Revolving Credit Facility Amount and the Term Loan
Facility Amount, plus any increase thereto pursuant to Section 2.14, and less
any decrease to the Revolving Credit Facility Amount pursuant to Section 2.10.

“Family Entertainment Centers” means family entertainment real estate as so
classified by the Borrower, and including, without limitation, EPR Senior
Property Loans secured by EPR Senior First Mortgages on such properties.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Agent by federal funds dealers
selected by the Agent on such day on such transaction as determined by the
Agent, and (c) in no event shall the Federal Funds Rate be less than zero
percent (0%)..

 

- 17 -



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

“Fitch” means Fitch, Inc., and its successors.

“Fixed Charges” means, for the most recent quarter ended, the aggregate of Debt
Service plus any preferred dividends.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means principles that are (a) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors
(“FASB”), as in effect from time to time and (b) consistently applied with past
financial statements of the Person adopting the same principles; provided that a
certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in generally accepted accounting
principles) as to financial statements in which such principles have been
properly applied.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA maintained or contributed to by the Borrower or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

 

- 18 -



--------------------------------------------------------------------------------

“Guaranty Trigger Event” has the meaning set forth in Section 7.15(b).

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million.

“Impacted Interest Period” has the meaning set forth in the definition of
“LIBOR”.

“Income Component” has the meaning set forth in Section 1.3(b).

“Increase Effective Date” has the meaning set forth in Section 2.14(d).

“Increase Option” has the meaning set forth in Section 2.14(a).

“Indebtedness” means, at any date, without duplication, all obligations,
contingent and otherwise, direct or indirect, in respect of (a) all obligations
of such Person for borrowed money; (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business; (d) all
Capitalized Lease Obligations; (e) all obligations of such Person to reimburse
any bank or other Person in respect of amounts payable under a banker’s
acceptance; (f) all Redeemable Preferred Stock of such Person (in the event such
Person is a corporation); (g) all obligations of such Person to reimburse any
bank or other Person in respect of amounts paid or to be paid under a letter of
credit or similar instrument; (h) all Indebtedness of others secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; (i) all obligations of such Person with respect to interest rate
protection agreements, foreign currency exchange agreements or other hedging
arrangements (valued as the termination value thereof computed in accordance
with a method approved by the International Swap Dealers Association and agreed
to by such Person in the applicable hedging agreement, if any); and (j) all
Indebtedness of others Guaranteed by such Person.

“Indemnified Costs” has the meaning given that term in Section 12.9(a).

“Indemnified Party” has the meaning given that term in Section 12.9(a).

 

- 19 -



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Subsidiary Guarantor under any Loan Document and (b) to the
extent not otherwise described in the immediately preceding clause (a), Other
Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than
Subsidiaries of the Borrower) or subject to any other credit enhancement.

“Intellectual Property” has the meaning given that term in Section 6.1(t).

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3 and 6 months thereafter
(subject to availability on behalf of all the Lenders), as the Borrower may
select in a Notice of Borrowing, Notice of Continuation or Notice of Conversion,
as the case may be, except that each Interest Period that commences on the last
Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (a) if any Interest Period would otherwise end after the
Termination Date for such Loan, such Interest Period shall end on the
Termination Date for such Loan; and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“International Investment” means Real Estate consisting of fee or leasehold
interests (or mortgagee’s interests under EPR Senior Property Loans) in income
producing Real Estate that is located in (i) any of the following countries:
Canada, United Kingdom of Great Britain and Northern Ireland, Australia, France,
the Federal Republic of Germany, the Netherlands, Belgium, Ireland or the
Republic of Poland, or (ii) sizeable cities within other countries with
well-developed real estate debt and equity capital markets as reasonably
determined by the Required Lenders.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as LIBOR) determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) LIBOR for the longest period for which LIBOR is available that is
shorter than the Impacted Interest Period; and (b) LIBOR for the shortest period
for which that LIBOR is available that exceeds the Impacted Interest Period, in
each case, at such time.

“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and

 

- 20 -



--------------------------------------------------------------------------------

commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business, or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms. In determining the aggregate
amount of Investments outstanding at any particular time: (a) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (b) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

“LC Commitment Amount” equals $100,000,000.00.

“LC Disbursement” means a payment made by the Agent pursuant to a Letter of
Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate Outstanding
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Outstanding Amount of all LC Disbursements that have not yet been reimbursed by
or on behalf of the Borrower at such time. The LC Exposure of any Revolving
Credit Lender at any time shall be its applicable Revolving Commitment
Percentage of the total LC Exposure at such time.

“Lease” means any leases, license and agreement relating to the use or
occupation of space in any Building or of any Real Estate including without
limitation any ground leases therefor (collectively, the “Leases”).

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption Agreement, or such other office of such Lender of
which such Lender may notify the Agent in writing from time to time.

“Letter of Credit” means any standby letter of credit issued by the Agent at the
request of the Borrower and for the account of the Borrower or one of its
Subsidiaries in accordance with Section 2.2.

“Leverage Ratio” means the percentage determined by dividing the Total Debt by
the Total Asset Value.

 

- 21 -



--------------------------------------------------------------------------------

“LIBOR” means, for any LIBOR Loan for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars) for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; in each case the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that (i) if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided further that if the LIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
then LIBOR shall be the Interpolated Rate; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement, and (ii) if no such rate administered by ICE Benchmark
Administration (or by such other Person that has taken over the administration
of such rate for U.S. Dollars) is available to the Agent, the applicable LIBOR
for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the relevant
LIBOR Loan and having a maturity equal to such Interest Period. In the event
that Agent is unable to obtain any such quotation as provided above, it will be
deemed that LIBOR pursuant to a LIBOR Loan cannot be determined and the
provisions of Section 4.2 shall apply. For any LIBOR Loan denominated in
Canadian Dollars, LIBOR shall deemed to be the Canadian CDOR Rate. For any LIBOR
Loan denominated in Euro, LIBOR shall deemed to be the EURIBOR Rate.
Notwithstanding the foregoing if LIBOR shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“LIBOR Business Day” means (a) relative to the making, continuing, conversion
into, prepaying or repaying of any LIBOR Loans (other than a LIBOR Revolving
Loan made in Canadian Dollars), any day which is a Business Day and which is
also a day on which dealings in Dollars or the applicable Alternative Currency,
as the case may be, are carried on in the London interbank market; (b) relative
to the making, continuing, conversion into, prepaying or repaying of any LIBOR
Revolving Loan that is made in Canadian Dollars, any day which is a Business Day
and which is also a day on which banks are not authorized or required to be
closed in Toronto, Canada; (c) relative to the making, continuing, conversion
into, prepaying or repaying of any LIBOR Revolving Loan denominated in Euro, the
term “LIBOR Business Day” shall exclude any day which is not a TARGET Day (as
determined by the Agent); and (d) when used in connection with the borrowing,
payment or prepayment of any LIBOR Revolving Loan denominated in an Alternative
Currency, the term “Business Day” shall exclude any day in which commercial
banks or foreign exchange markets are not open for business in the city where
disbursements or payments of any such LIBOR Loans are to be made.

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“LIBOR Revolving Loan” means a Revolving Credit Loan which is a LIBOR Loan.
Unless the Alternate Rate is applicable pursuant to the terms of Section 2.7,
Section 4.2, or Section 4.6, all Alternative Currency Loans shall be LIBOR
Revolving Loans at all times.

 

- 22 -



--------------------------------------------------------------------------------

“LIBOR Term Loan” means a Term Loan which is a LIBOR Loan.

“Lien(s)” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1(a)
or Section 2.1(b), which shall include each Revolving Credit Loan and each Term
Loan; and “Loans” the aggregate of all such Loans outstanding from time to time.

“Loan Document(s)” means this Agreement, each Note and each other document or
instrument now or hereafter executed and delivered by the Borrower or another
Loan Party in connection with, pursuant to or relating to this Agreement.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors,
if any.

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries considered as a whole; (b) the ability of
the Loan Parties to perform their respective obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of Agent or the Lenders thereunder.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Material Acquisition” means the acquisition of assets (including the assets of
any Person whose equity interests are acquired) after the Agreement Date, in a
single transaction or a series of related transactions, with a total cost that
is more than ten percent (10%) of the Total Asset Value based on the most recent
Compliance Certificate submitted prior to such acquisition.

“Megaplex Movie Theatre(s)” means a theater constructed or substantially
remodeled subsequent to 1995 for the showing of first run motion pictures which
theater contains multiple screens, digital sound and enhanced seat design.

 

- 23 -



--------------------------------------------------------------------------------

“Minority Interest” means as to any Person, an ownership or other equity
investment in any other Person, which investment is not consolidated with the
accounts of such Person in accordance with GAAP.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Net Equity Proceeds” means the aggregate consideration received by the Borrower
and/or any of its Subsidiaries in respect of any Equity Issuance, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees and sales commissions) and (b) taxes paid or payable as
a result thereof; it being understood, (i) that “Net Equity Proceeds” shall
include, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received by the Borrower and/or any of
its Subsidiaries in any Equity Issuance, and (ii) that “Net Equity Proceeds”
shall not include cash proceeds that are applied within thirty (30) days of the
date of the related Equity Issuance to retire capital stock.

“Net Income (or Loss)” means with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP. The net income (or loss) of
a Person shall include, without duplication, the allocable share of the net
income (or loss) of any other Person in which a Minority Interest is owned by
such Person based on the ownership of such Person in such other Person.

“Net Rentable Area” means with respect to any Real Estate, the number of square
feet of floor area of any buildings, structures or improvements available for
leasing to tenants determined in accordance with the Rent Roll for such Real
Estate, the manner of such determination to be reasonably consistent for all
Real Estate of the same type unless otherwise approved by the Agent.

“Note(s)” means has the meaning given that term in Section 2.9(a).

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1(a) or Section 2.1(b), as applicable,
evidencing the Borrower’s request for a borrowing of Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

- 24 -



--------------------------------------------------------------------------------

“Obligation(s)” means all indebtedness, obligations and liabilities of the
Borrower to any of the Lenders or the Agent, individually or collectively, under
this Agreement or any of the other Loan Documents or in respect of any of the
Loans, the Notes, the Letters of Credit or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Real Estate” means all Real Estate (including, without limitation, land
under development subject to a Lease or an EPR Senior First Mortgage) that is
not Education Real Estate, Entertainment Real Estate, or Recreation Real Estate.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.5 as a result of costs sought to be reimbursed
pursuant to Section 3.12).

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Loans occurring
on such date; and (ii) with respect to any Letter of Credit or LC Disbursement
on any date, the Dollar Equivalent of the aggregate outstanding amount of such
Letter of Credit or LC Disbursement on such date after giving effect to any
issuance or amendment of any Letter of Credit occurring on such date, any
drawing under any Letter of Credit occurring on such date and any other changes
in the aggregate amount of the LC Exposure as of such date, including as a
result of any reimbursements by or on behalf of the Borrower of LC
Disbursements.

“Participant” has the meaning given that term in Section 12.5(c).

“Participant Register” has the meaning given that term in Section 12.5(c).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

- 25 -



--------------------------------------------------------------------------------

“Patriot Act” means the USA Patriot Act (Title III or Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws if the imposition of such Lien could reasonably be expected
to have a Material Adverse Effect) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged or are otherwise permitted under Section 7.6.; (b)
Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws or in
connection with performance of bids and trade contracts and leases where such
Person is the tenant; (c) encumbrances on the Real Estate permitted under the
applicable Lease or EPR Senior Property Loan Documents, or consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto which do not
materially detract from the value of such property for its intended business use
or impair the intended business use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) intercompany Liens among the Borrower and its
Subsidiaries securing intercompany obligations among such Persons that have been
subordinated to the Obligations on terms satisfactory to the Agent; (g) Liens
securing judgments for the payment of money (or appeal or other surety bonds
relating to such judgments) not constituting an Event of Default under
Section 10.1(k); (h) normal and customary rights of setoff against deposits in
favor of banks and other depository institutions; (i) Liens of a collecting bank
under Section 4-210 of the Uniform Commercial Code, or similar law, on items in
the course of collection; and (j) Liens on assets other than (I) Unencumbered
Property, and (II) any Equity Interests of an Unencumbered Property Owner
Subsidiary or of any Unencumbered Property Equity Owner, provided that such
Liens secure Indebtedness or other obligations that may be incurred or
maintained without violating Section 9.1 or Section 9.3 or any other provision
of this Agreement, including, without limitation, Liens in existence as of the
Agreement Date and set forth in Schedule 6.1(f) and any renewals or refinancings
thereof.

“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, business, or other legal entity,
and any government or any governmental agency or political subdivision thereof,
including but not limited to the Borrower.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

- 26 -



--------------------------------------------------------------------------------

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the rate that would otherwise be applicable at such time plus
three percent (3.0%).

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.

“Rating Agency” means each of Moody’s, S&P and Fitch.

“Real Estate” means all real property (including any improvements, fixtures,
equipment and related tangible personal property) in which the Borrower or any
of its Subsidiaries has a fee, leasehold, mortgage or other interest, including,
without limitation, the Unencumbered Properties.

“Recipient” means the Agent, any Lender or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party under the Loan
Documents.

“Recreation Real Estate” means recreational real estate as so classified by the
Borrower including ski facilities, waterparks, amusement parks, golf
entertainment centers and similar recreational venues (including, but not
limited to, EPR Senior Property Loans secured by EPR Senior First Mortgages on
such properties).

“Redeemable Preferred Stock” means any preferred stock issued by a Person which
is at any time prior to the Termination Date either (i) mandatorily redeemable
(by sinking fund or similar payments or otherwise) or (ii) redeemable at the
option of the holder thereof.

“Register” has the meaning given that term in Section 12.5(e).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity;
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

- 27 -



--------------------------------------------------------------------------------

“Reimbursement Obligations” has the meaning given that term in Section 2.2(d).

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“REIT Status” means with respect to the Borrower its status as a real estate
investment trust as defined in Section 856(a) of the Internal Revenue Code.

“Rent Roll” means a report prepared by the Borrower showing for each
Unencumbered Property owned or leased by the Borrower or an Eligible Subsidiary,
its occupancy, lease expiration dates, lease rent and other information in
substantially the form presented to the Lenders prior to the date hereof or in
such other form as may have been approved by the Agent.

“Replacement Reserve” means (i) with respect to any Real Estate owned or leased
by the Borrower or an Eligible Subsidiary, an amount equal to twenty cents
($.20) per annum multiplied by the Net Rentable Area of such Real Estate, and
(ii) with respect to any Real Estate that is subject to an EPR Senior First
Mortgage, an amount equal to twenty cents ($.20) per annum multiplied by
Borrower’s reasonable good faith estimate of what the Net Rentable Area of such
Real Estate would have been had such Real Estate been subject to a Lease rather
than an EPR Senior First Mortgage.

“Required Lenders” means, as of any date, Lenders having greater than 50% of the
aggregate amount of the sum of (a) the Revolving Credit Commitments (not held by
Defaulting Lenders who are not entitled to vote), or, if the Revolving Credit
Commitments have been terminated or reduced to zero, the principal amount of the
aggregate outstanding Revolving Credit Loans (not held by Defaulting Lenders who
are not entitled to vote), (b) if the Term Loan Commitments have not been
terminated or reduced to zero, the Term Loan Commitments (not held by Defaulting
Lenders who are not entitled to vote), and (c) the principal amount of the
aggregate outstanding Term Loans (not held by Defaulting Lenders who are not
entitled to vote). Commitments and Loans held by Defaulting Lenders shall be
disregarded when determining the Required Lenders.

“Required Revolving Credit Lenders” means, as of any date, Revolving Credit
Lenders having greater than 50% of the aggregate amount of the Revolving Credit
Commitments (not held by Defaulting Lenders who are not entitled to vote), or,
if the Revolving Credit Commitments have been terminated or reduced to zero,
Lenders holding greater than 50% of the principal amount of the aggregate
Revolving Credit Exposure (not held by Defaulting Lenders who are not entitled
to vote). Revolving Credit Commitments and Revolving Credit Exposure held by
Defaulting Lenders shall be disregarded when determining the Required Revolving
Credit Lenders.

“Required Term Lenders” means, as of any date, Term Lenders having greater than
50% of the aggregate amount of the sum of (a) if the Term Loan Commitments have
not been terminated or reduced to zero, the Term Loan Commitments (not held by
Defaulting Lenders who are not entitled to vote), and (b) the principal amount
of the aggregate Term Loans (not held by Defaulting Lenders who are not entitled
to vote). Term Loan Commitments and Term Loans held by Defaulting Lenders shall
be disregarded when determining the Required Term Lenders.

 

- 28 -



--------------------------------------------------------------------------------

“Reserve Percentage” means, for any Interest Period, that percentage which is
specified three (3) Business Days before the first day of such Interest Period
by the Board of Governors of the Federal Reserve System (or any successor) or
any other Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
or Canadian dollar liabilities in an amount equal to that portion of the Loan
affected by such Interest Period and with a maturity equal to such Interest
Period.

“Responsible Officer” means with respect to the Borrower or any other
Subsidiary, the chief executive officer and the chief financial officer of the
Borrower or such Subsidiary.

“Revaluation Date” means (a) for purposes of borrowing, converting or continuing
a Revolving Credit Loan or issuing, amending or extending a Letter of Credit
(including for purposes of calculating the Revolving Credit Commitments and
Revolving Credit Exposure on such date), including, any Revolving Credit Loans
which are made by the Revolving Credit Lenders for purposes of reimbursing the
Issuing Lender with respect to amounts drawn under a Letter of Credit pursuant
to Section 2.2(e), the date on which notice of such borrowing, conversion,
continuation, issuance, participation, amendment or extension is deemed given
pursuant to this Agreement (or, if no such notice is required (or such
requirement for giving notice is waived), the date of such borrowing,
conversion, continuation, issuance, amendment or extension); (b) for purposes of
determining the amount of any increase to the Revolving Credit Commitments
pursuant to Section 2.14 or the amount of Revolving Credit Commitments that the
Borrower elects to extend pursuant to Section 2.16, or determining compliance
with any applicable covenant or condition precedent for any such increase or
extension which requires determination as of the date when the request for such
increase or extension is given, on the date that the applicable request for such
increase or extension is deemed given pursuant to this Agreement, (c) for
purposes of determining compliance with any applicable covenant or condition
precedent for any increase to the Revolving Credit Commitments pursuant to
Section 2.14 or the amount of Revolving Credit Commitments that the Borrower
elects to extend pursuant to Section 2.16 (other than the requirement for
providing notice thereof or any determining compliance with any applicable
covenant or condition precedent which requires determination as of the date of
the request for such increase or extension, as applicable, which shall be
governed by clause (b) above), on the applicable effective date of such increase
or extension, as the case may be, (d) for purposes of optionally prepaying
Revolving Credit Loans or optionally reducing the Revolving Credit Commitments
(the Revolving Credit Commitments and Revolving Credit Exposure on such date),
the date notice of such prepayment or reduction is deemed given pursuant to this
Agreement (or, if no such notice is required (or the requirement for such notice
is waived), the date of such optional prepayment or reduction of Commitments);
(e) for purposes of calculating any fee or mandatory prepayment or mandatory
commitment termination due hereunder, the date upon which such fee became due
and payable or the date upon which such mandatory prepayment or mandatory
commitment termination arose, provided that for purposes of making any
prepayment required pursuant to Section 2.6(b), the Revaluation Date applicable
to such prepayment shall be the last calendar day of each calendar month prior
to the Revolving Credit Termination Date; provided, further, that, for the
avoidance of doubt, any payments or prepayments of principal amounts of Loans
and repayments of drawings on Letters of Credit will be made in the currency in
which such Loan or Letter of Credit is denominated, (f)

 

- 29 -



--------------------------------------------------------------------------------

for purposes of calculating any financial covenant or any applicable monetary
limit in article IX with respect to all amounts not denominated in Dollars, the
date of determination for such financial covenant (except, in each case, (i) the
Dollar Equivalent of the termination value of any Derivatives Contract shall be
determined as of the day set forth in the definition of “Indebtedness”, and
(ii) the calculation of any such covenant which requires the determination of an
Income Component of the Borrower or any of its respective Subsidiaries or
Unconsolidated Affiliates for amounts not denominated in Dollars shall be
determined in accordance with the last sentence of Section 1.3(b)); (g) any
Sharing Date; (h) any other date under this Agreement when the Dollar Equivalent
or Alternative Currency Equivalent is to be determined; and (i) at any time that
a Default or Event of Default exists or an Sharing Event has occurred and is
continuing, such additional dates as the Agent shall determine.

“Revolving Commitment Percentage” means, as to each Revolving Credit Lender, the
ratio, expressed as a percentage, of (a) the amount of such Revolving Credit
Lender’s Revolving Credit Commitment to (b) the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders; provided, however,
that if at the time of determination the Revolving Credit Lender’s Revolving
Credit Commitments have terminated or been reduced to zero (0), the “Revolving
Commitment Percentage” of each Revolving Credit Lender shall be the Revolving
Commitment Percentage of such Revolving Credit Lender in effect immediately
prior to such termination or reduction; provided, further, that from and after
the occurrence of any Sharing Event, each Revolving Credit Lender’s Revolving
Commitment Percentage shall mean and refer to that Revolving Credit Lender’s
Alternative Currency Revolving Commitment Percentage; all as and when determined
solely but reasonably by the Agent from time to time.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), and (b) purchase participations in LC Exposures, in an amount up
to, but not exceeding, the sum of such Lenders Alternative Currency Revolving
Credit Commitment and Dollar Revolving Credit Commitment set forth for such
Lender on Schedule CA attached hereto or as set forth in the applicable
Assignment and Assumption Agreement, as the same may be reduced from time to
time pursuant to Section 2.10, or increased from time to time pursuant to
Section 2.14, or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 12.5; provided,
however, that from and after the occurrence of any Sharing Event, each Lender’s
Revolving Credit Commitment shall mean and refer to that Lender’s Adjusted
Sharing Event Commitment; all as and when determined solely but reasonably by
the Agent.

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
Outstanding Amount of Revolving Credit Loans held by the Revolving Credit
Lenders and (b) the LC Exposure of the Revolving Credit Lenders.

“Revolving Credit Facility” means, at any time, the Revolving Credit Loans and
Letters of Credit which the Revolving Credit Lenders and Agent have agreed to
make or issue in accordance with the terms of this Agreement in the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time.

 

- 30 -



--------------------------------------------------------------------------------

“Revolving Credit Facility Amount” means the initial $1,000,000,000.00 unsecured
revolving facility, plus any increase thereto pursuant to Section 2.14.

“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.

“Revolving Credit Loan” has the meaning specified in Section 2.1(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender.

“Revolving Credit Termination Date” means the earliest of (a) the date on which
the Revolving Credit Commitments are reduced to zero under Section 2.10, (b)
February 27, 2022, such date being subject to (i) extension pursuant to
Section 2.16 or (ii) modification pursuant to Section 2.14(e)(vi) with respect
to any new revolving tranche created under any Increase Option affecting the
Revolving Credit Facility, or (c) the date on which the Revolving Credit
Commitments are terminated pursuant to Section 10.3.

“Same Day Funds” means, with respect to disbursements and payments in Dollars,
immediately available funds and, with respect to disbursements and payments in
an Alternative Currency, same day or other funds as may be determined by the
Agent to be customary in the place of disbursement or payment for the settlement
of international banking transactions in such Alternative Currency

“Sanctioned Person” means (i) any Person listed in any Sanctions-related list of
designated Persons maintained by any Governmental Authority of the United States
of America, including without limitation, OFAC or the U.S. Department of State,
or by the United Nations Security Council, Her Majesty’s Treasury, the European
Union or any other Governmental Authority, (ii) any Person located, operating,
organized or resident in a Designated Jurisdiction, (iii) an agency of the
government of a Designated Jurisdiction, or (iv) any Person owned or Controlled
by any Persons or agencies described in any of the preceding clauses (i) through
(iii).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Secured Indebtedness” means Indebtedness secured (via a pledge or otherwise) by
a Lien.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Sharing Date” means any date on which any Sharing Event shall have occurred.

“Sharing Event” means either (i) the occurrence of an Event of Default under
Section 10.1(h), (i), or (j), or (ii) any of the Commitments shall have been
terminated prior to the Revolving Credit Termination Date or the Term Loan
Maturity Date, as applicable, and/or the Loans shall have been declared
immediately due and payable, in either case pursuant to Section 10.3.

 

- 31 -



--------------------------------------------------------------------------------

“Sharing Event Percentage” means, as applicable, with respect to any Revolving
Credit Lender at any time after the occurrence of a Sharing Event, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Commitments represented by such Revolving Credit Lender’s Adjusted Sharing Event
Commitment at such time, subject to adjustment as provided in Section 3.11
(after giving effect to the provisions of Section 3.13), all as and when
determined solely but reasonably by the Administrative Agent. The initial
Sharing Event Percentage of each Lender after giving effect to this Agreement is
set forth opposite the name of such Lender on Schedule CA or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Spot Rate” means, for a Currency, the rate reasonably determined by the Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such Currency with another Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (London
time) on the date two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Agent may obtain such
spot rate from another financial institution designated by the Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such Currency.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsidiary” (or, if more than one, “Subsidiaries”) means, for any Person, any
corporation, limited liability company, partnership or other entity of which at
least a majority of the Equity Interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other individuals
performing similar functions of such corporation, limited liability company,
partnership or other entity (without regard to the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person or by such Person and one or
more Subsidiaries of such Person and whose accounts are consolidated with those
of such Person pursuant to GAAP.

 

- 32 -



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, on the Effective Date, none, and, after the
Effective Date, any Subsidiary that becomes a Subsidiary Guarantor hereunder in
compliance with the provisions of Section 7.15.

“Subsidiary Guaranty” means the guaranty, if any, substantially in the form of
Exhibit G attached hereto and executed and delivered pursuant to Section 7.15
after the Effective Date, including any joinders executed by additional
Subsidiary Guarantors, if any, after the Effective Date.

“Swiss Francs” or “CHF” means the lawful currency of the Swiss Confederation.

“Syndication Agents” has the meaning set forth in the Preamble hereto.

“Tangible Net Worth” means the equity of any Person as determined in accordance
with GAAP, less the total book value of all assets of such Person properly
classified as intangible assets under generally accepted accounting principles,
including such items as goodwill, the purchase price of acquired assets in
excess of the fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means a tenant of the Borrower or an Eligible Subsidiary which leases
space in an Unencumbered Property pursuant to a Lease.

“Term Lender” means any Lender that has a Term Loan Commitment or, after all
Term Loan Commitments have been terminated pursuant to the terms hereof, any
Lender that holds a Term Loan.

“Term Loan” has the meaning specified in Section 2.1(a).

“Term Loan Commitment” means, as to each Term Lender, its obligation to make
Term Loans to the Borrower pursuant to Section 2.1(a) , in an amount up to, but
not exceeding, the amount set forth for such Lender on Schedule CA attached
hereto as such Lender’s “Term Loan Commitment Amount” or as set forth in the
applicable Assignment and Assumption Agreement, or as increased from time to
time pursuant to Section 2.14, or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.

 

- 33 -



--------------------------------------------------------------------------------

“Term Loan Commitment Percentage” means, as to each Term Lender, the ratio,
expressed as a percentage, of (a) the amount of such Term Lender’s Term Loan
Commitment to (b) the aggregate amount of the Term Loan Commitments of all Term
Lenders; provided, however, that if at the time of determination the Term
Lender’s Term Loan Commitments have terminated or been reduced to zero (0), the
“Term Loan Commitment Percentage” of each Term Lender shall be the Term Loan
Commitment Percentage of such Term Lender in effect immediately prior to such
termination or reduction.

“Term Loan Exposure” means the aggregate Term Loans held by the Term Lenders.

“Term Loan Facility” means, at any time, the Term Loans which the Term Lenders
have agreed to make in accordance with the terms of this Agreement in the
aggregate amount of the Term Lenders’ Term Loan Commitments at such time.

“Term Loan Facility Amount” means the initial $400,000,000.00 unsecured term
facility, plus any increase thereto pursuant to Section 2.14.

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender.

“Term Loan Termination Date” means the earlier of (a) February 27, 2023, such
date being subject to modification pursuant to Section 2.14(e)(vi) with respect
to any new term loan tranche created under any Increase Option affecting the
Term Loan Facility, and (b) the date on which the Term Loan are accelerated
pursuant to Section 10.1.

“Termination Date” means the Revolving Credit Termination Date or the Term Loan
Termination Date, as the context may require.

“Third Party Information” means information provided by or in reliance on
information provided by Tenants, EPR Mortgagors or other independent sources
acceptable to Agent, and upon which the Borrower or an Eligible Subsidiary
relies and has no knowledge or reason to believe is false, inaccurate or
misleading in any respects.

“Titled Agents” means each of the Syndication Agents, the Documentation Agents,
and the Arrangers, and their respective successors and permitted assigns.

“Topgolf Real Estate” means Recreation Real Estate utilized in connection with
the “Topgolf” business, as classified by the Borrower.

“Total Asset Value” means without duplication, the sum of: (1) unrestricted cash
and marketable securities held by the Borrower and its Subsidiaries; plus
(2) Total Real Estate Value; plus (3) non-income producing real estate at the
lower of cost or market value (determined in accordance with GAAP), plus
(4) Adelaar Value, plus (5) assets associated with Guarantees issued by the
Borrower or one or more of its Subsidiaries, to the extent the Borrower or one
or more of its Subsidiaries has a subrogation claim, Lien or ownership interest
with respect to such assets and such assets are not included in Total Real
Estate Value. Nothing in clause (3) above shall require that the Borrower or a
Subsidiary obtain an appraisal of any real estate, unless such appraisal is
required by GAAP.

 

- 34 -



--------------------------------------------------------------------------------

“Total Debt” means with respect to the Borrower and any of its Subsidiaries,
without duplication, all Indebtedness, plus the face amount of any undrawn
letters of credit, plus any Contingent Obligations.

“Total Real Estate Value” means EBITDA (but without any deduction in the
determination thereof for unallocated general and administrative expenses) of
the Borrower and its Subsidiaries (excluding the Adelaar Project) for the most
recent quarter, with pro forma adjustments for any assets acquired or sold
during the relevant period, multiplied by four (4) (which is the annualization
factor), and then divided by the applicable capitalization rate. Such
capitalization rate shall be (a) 7.5% for all Entertainment Real Estate and
Topgolf Real Estate, (b) 8.0% for all Education Real Estate, and (c) 8.5% for
all Recreation Real Estate (other than any Topgolf Real Estate) and Other Real
Estate. Any asset under construction with an executed Lease or EPR Senior First
Mortgage (excluding the Adelaar Project) will be included in Total Real Estate
Value at the Borrower’s or Subsidiary’s, as applicable, actual carrying value
until construction is completed. Notwithstanding the foregoing, there shall be
deducted from Total Real Estate Value for any quarter the amount of unallocated
general and administrative expenses not deducted in the determination of EBITDA
for such quarter, multiplied by four (4), and then divided by 8.5%.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.12(f)(ii)(B)(III).

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means with respect to the Unencumbered Properties,
the Unencumbered Property NOI for each Unencumbered Property as of the end of
the most recent quarter, with pro forma adjustments for any assets acquired or
sold during the relevant period, annualized, and then capitalized at the rate of
(a) 7.5% for any Entertainment Real Estate and Topgolf Real Estate, (b) 8.0% for
any Education Real Estate, and (c) 8.5% for any Recreation Real Estate (other
than any Topgolf Real Estate) and Other Real Estate; provided that the aggregate
Unencumbered Asset Value of all Unencumbered Properties that are International
Investments (other than International Investments related to Real Estate located
in Canada) shall not exceed fifteen percent (15%) of the aggregate Unencumbered
Asset Value of all Unencumbered Properties, with any excess over fifteen percent
(15%) of the aggregate Unencumbered Asset Value being excluded from the
calculation of Unencumbered Asset Value.    Any Unencumbered Property under
construction with an executed Lease or EPR Senior First Mortgage not in material
default under the applicable Lease or EPR Senior First Mortgage Loan will be
included in the calculation at the Borrower’s carrying value until construction
completion.

 

- 35 -



--------------------------------------------------------------------------------

“Unencumbered Pool” means the Eligible Real Estate which is included in the
Unencumbered Pool.

“Unencumbered Property” or “Unencumbered Properties” means the Eligible Real
Estate owned or leased by the Borrower or an Eligible Subsidiary or subject to
an EPR Senior First Mortgage, which is included in the calculation of the
Unencumbered Pool. Insofar as Unencumbered Property consists of Eligible Real
Estate that is subject to an EPR Senior First Mortgage, the term “Unencumbered
Property” shall be deemed to refer to such Eligible Real Estate or the related
EPR Senior Property Loan, as the context may require. The initial Unencumbered
Pool shall consist of the properties described in Schedule 6.1(f) (collectively,
the “Initial Eligible Real Estate”). Subsequent to the Effective Date hereunder,
the Borrower may add other Eligible Real Estate or substitute other Eligible
Real Estate for all or a portion of the Initial Eligible Real Estate subject to
the compliance with the terms of this Agreement.

“Unencumbered Property Equity Owner” means any Subsidiary that is a direct or
indirect owner of an Unencumbered Property Owner Subsidiary.

“Unencumbered Property Net Operating Income or “Unencumbered Property NOI” means
with respect to any Unencumbered Property, for any period, the aggregate of
actual recurring “property revenues” earned by the Borrower or an Eligible
Subsidiary, as applicable, in such period (provided however that any amounts
accrued shall only include those amounts not more than 45 days delinquent in
arrears) for the Unencumbered Property (including Base Rent and expense
reimbursement, but excluding straight line and percentage rent), (or in the case
of Unencumbered Properties subject to EPR Senior First Mortgages, the related
mortgage loan interest income) and all as otherwise determined in accordance
with GAAP together with recoveries from tenants as determined in accordance with
GAAP, all such amounts shall be attributable to such period and accrued
according to GAAP, less (i) all “property expenses” consisting solely of
expenses incurred or accrued by the Borrower or an Eligible Subsidiary, as
applicable, that are directly related to the operation and ownership of such
Unencumbered Property, including any real estate taxes, sales taxes, common area
maintenance charges, accounting and administration, security, utilities,
maintenance, janitorial, premiums for casualty and liability insurance or ground
lease payments (excluding from the foregoing expenses for depreciation,
amortization, interest and leasing commissions with respect to such Unencumbered
Property) incurred by the Borrower or an Eligible Subsidiary, as applicable, and
(ii) an allowance for property management expenses calculated at the greater of
(A) three percent (3.0%) of Base Rent or (B) actual property management expenses
(the “Management Expense”), and (iii) the Replacement Reserve (provided that the
deduction described in this clause (iii) shall not apply to Unencumbered
Property consisting of land under development). If such period is less than a
year, expenses described in clause (i) above that are payable less frequently
than monthly during the course of a year (e.g., real estate taxes and insurance
premiums) shall be adjusted by “straight lining” the amounts so that such
expenses are accrued on a monthly basis over the course of a year and fairly
stated for each period. Additionally, as the Unencumbered Property financial
information becomes available (i.e., after the Unencumbered Property has been in
operation for one quarter, two quarters, etc.) such actual information shall be
used, as adjusted, by “annualizing” the amounts so that such amounts are
received on a monthly basis over the course of a year and fairly stated for each
period, and as further adjusted for Management Expense and Replacement Reserves.

 

- 36 -



--------------------------------------------------------------------------------

“Unencumbered Property Owner Subsidiary” means each Subsidiary that owns, leases
or has a mortgage interest in any Real Estate included in the Unencumbered Pool.

“Unencumbered Property Replacement” means any substitution, replacement or
addition of Unencumbered Property hereunder, pursuant to Section 7.12 or
Section 10.2.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
by the State of New York.

“Unsecured Indebtedness” means Indebtedness of the Borrower, on a Consolidated
basis, which is not Secured Indebtedness.

“Wholly Owned Domestic Subsidiary” means a Wholly Owned Subsidiary of the
Borrower that was formed or incorporated, and is existing, under the laws of any
State of the United States of America or the District of Columbia.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

“Withholding Agent” means any Loan Party and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” or “¥” means the lawful currency of Japan.

Section 1.2. General; References to Times.

(a) GAAP. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if Borrower shall notify Agent that it
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Agent notifies Borrower that Agent
requests an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

- 37 -



--------------------------------------------------------------------------------

(b) Leases. Notwithstanding anything to the contrary contained in Section 1.2(a)
above or the definition of “Capitalized Lease Obligations”, in the event of an
accounting change requiring leases to be capitalized, only those leases that
would have constituted capital leases on the Agreement Date (assuming for
purposes hereof that they were in existence on the Agreement Date) shall be
considered capital or finance leases, and all calculations under this Agreement
and the other Loan Documents shall be made in accordance therewith (provided
that all Compliance Certificates delivered to the Agent in accordance with the
terms of this Agreement after the date of such accounting change shall contain a
schedule showing the adjustments necessary to reconcile such calculations with
GAAP as in effect immediately prior to such accounting change).

(c) References. References in this Agreement to “Sections”, “§”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
References herein to “including” or the like shall not be limiting and shall be
interpreted as “including but not limited to”. Unless explicitly set forth to
the contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or
a Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to New York, New York time.

Section 1.3. Currencies; Currency Equivalents.

(a) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement or any other Loan Document
to the Currency of any particular nation shall mean the then lawful currency of
such nation at such time whether or not the name of such Currency is the same as
it was on the date of this Agreement or such other Loan Document, as the case
may be.

(b) The Agent shall determine the Spot Rates as of each Revaluation Date to be
used for calculating the Dollar Equivalent of outstanding Revolving Credit Loans
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable Currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered hereunder or
calculating covenants hereunder or except as otherwise provided herein, the
applicable amount of any Currency (other than Dollars) for purposes of the Loan
Documents shall be the Dollar Equivalent of such amount as so determined by the
Agent. All financial statements delivered hereunder and covenants (including the
respective components of such

 

- 38 -



--------------------------------------------------------------------------------

covenants) calculated hereunder by Borrower shall be calculated in Dollars
using, for amounts denominated in currencies other than Dollars, the Spot Rate
then in effect or such other rate as may be approved by Agent in its reasonable
discretion; provided, however, that for any such financial statements or
covenant calculations that require the determination of Net Operating Income,
Net Income (or Loss), and/or EBITDA (each, an “Income Component”) of Borrower or
any of its Subsidiaries or Unconsolidated Affiliates, any amounts comprising
such Income Components that are denominated in currencies other than Dollars
shall be converted to Dollars using the same exchange rates used by the Borrower
for its financial statements filed (or to be filed) with the SEC for the
applicable period.

(c) For purposes of determining (i) whether the amount of any Loan, together
with all other Loans and LC Exposure then outstanding, would exceed the
aggregate amount of Term Loan Commitments or the Revolving Credit Commitments
(as applicable) or would cause a violation of any covenants contained herein,
(ii) the aggregate unutilized amount of the Revolving Credit Commitments,
(iii) the outstanding aggregate principal amount of the Loans or the LC
Exposure, and (iv) the LC Exposure in respect of any Letters of Credit
denominated in an Alternative Currency, the outstanding principal amount of any
Alternative Currency Loan or any LC Exposure relating to any Letter of Credit
that is denominated in any Alternative Currency shall be deemed to be the Dollar
Equivalent of the amount of the Alternative Currency of such Loan or such LC
Exposure determined by Agent as of the applicable Revaluation Date.

(d) For purposes of determining, in connection with the borrowing, converting,
continuing or prepaying of a Loan hereunder, the termination of any Commitment
hereunder or the issuance, amendment or extension of a Letter of Credit
hereunder on any date, any amount (including, without limitation, any required
minimum or multiple amount) is expressed in Dollars, but such Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Alternative Currency), as determined by the Agent or
Issuing Lender, as applicable, as of the applicable Revaluation Date.

(e) The Agent does not warrant, or accept responsibility for, nor shall the
Agent have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR” or with respect
to any comparable or successor rate thereto. Any determination by the Agent
under this section shall be conclusive absent manifest error.

 

- 39 -



--------------------------------------------------------------------------------

Section 1.4. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Stated
Amount, or the Dollar Equivalent of such Letter of Credit in effect at such
time; provided , however , that with respect to any Letter of Credit that, by
its terms or the terms of any application or other documents related thereto,
provides for one or more automatic increases in the Stated Amount, or the Dollar
Equivalent thereof, the amount of such Letter of Credit shall be deemed to be
the maximum Stated Amount, or the Dollar Equivalent of the Stated Amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum Stated Amount, or the Dollar Equivalent is in effect at such times.

ARTICLE II. - CREDIT FACILITY

Section 2.1. Loans.

(a) The Term Loan. Subject to the terms and conditions set forth herein, the
Term Lenders severally agree to advance to the Borrower, on the Effective Date,
Term Loans in Dollars up to the initial Term Loan Facility Amount (including all
“Term Loans” outstanding under the Existing Agreement, which shall be deemed to
be outstanding under this Agreement from and after the Effective Date) based on
a Notice of Borrowing delivered by the Borrower. The principal amount of any
Term Loan paid or prepaid may not be reborrowed. The initial Term Loan
Commitments of all Lenders shall terminate on the Effective Date upon the making
of the Term Loans requested by the Borrower to be made on such date.

(b) The Revolving Credit Loan. Subject to the terms and conditions set forth
herein, each (i) Revolving Credit Lender that holds a Dollar Revolving Credit
Commitment severally agrees to make revolving loans to the Borrower from time to
time during the period from the Effective Date to the Revolving Credit
Termination Date in Dollars and (ii) Revolving Credit Lender that holds an
Alternative Currency Revolving Credit Commitment severally agrees to make
revolving loans to the Borrower from time to time during the period from the
Effective Date to the Revolving Credit Termination Date in Dollars or in any
Alternative Currency (each such loan described in clauses (i) and (ii), a
“Revolving Credit Loan”), in each case, as requested by the Borrower in an
aggregate Outstanding Amount that will not result in (x) the Outstanding Amount
of such Revolving Credit Lender’s Revolving Credit Exposure exceeding such
Revolving Credit Lender’s Revolving Credit Commitment, (y) the Outstanding
Amount of such Revolving Credit Lender’s Revolving Credit Exposure with respect
to Loans and Letters of Credit denominated in any Alternative Currency exceeding
such Revolving Credit Lender’s Alternative Currency Revolving Credit Commitment,
or (z) the aggregate Outstanding Amount of the Revolving Credit Exposure with
respect to Loans and Letters of Credit denominated in Alternative Currencies
exceeding the Alternative Currency Sublimit. Subject to the terms and conditions
of this Agreement, during the period from the Effective Date to but excluding
the Revolving Credit Termination Date, the Borrower may borrow, repay and
reborrow Revolving Credit Loans hereunder. The (A) Outstanding Amount of the
Aggregate Credit Exposure shall not at any time exceed the lesser of (i) the
Facility Amount and (ii) the aggregate Commitments, and (B) the aggregate
Outstanding Amount of the Revolving Credit Exposures of the Revolving Credit
Lenders shall not at any time exceed the lesser of (i) the Revolving Credit
Facility Amount and (ii) the aggregate Revolving Credit Commitments. Each
borrowing of Revolving Credit Loans shall be made in the same Currency and Type
and made by the Revolving Lenders pro rata in accordance with each Revolving
Credit Lender’s Dollar Revolving Commitment Percentage or Alternative Currency
Revolving Commitment Percentage, as applicable.

 

- 40 -



--------------------------------------------------------------------------------

(c) Requesting Loans. The Borrower shall give the Agent notice pursuant to a
Notice of Borrowing or telephonic notice of each borrowing of Loans. Each Notice
of Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the case
of LIBOR Loans (provided that all Alternative Currency Loans shall be LIBOR
Loans), on the date three Business Days prior to the proposed date of such
borrowing and (ii) in the case of Base Rate Loans, on the date one Business Day
prior to the proposed date of such borrowing. Any such telephonic notice shall
include all information to be specified in a written Notice of Borrowing, and
shall be promptly confirmed in writing by the Borrower pursuant to a Notice of
Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice. The Agent will transmit by telecopy the Notice of Borrowing
(or the information contained in such Notice of Borrowing) to each Lender
promptly upon receipt by the Agent. Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrower.

(d) Disbursement of Term Loan Proceeds. No later than 1:00 p.m. on the date
specified in the Notice of Borrowing, each Term Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in Same Day Funds in Dollars, the proceeds of the Term Loan to be made
by such Term Lender in accordance with such Term Lender’s Term Loan Commitment
Percentage. Subject to satisfaction of the applicable conditions set forth in
Article V, for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrower no later than 2:00 p.m. on the date and at
the account specified by the Borrower in such Notice of Borrowing.

(e) Disbursement of Revolving Credit Loan Proceeds. No later than 1:00 p.m. (or
in the case of a borrowing denominated in an Alternative Currency, not later
than the Applicable Time specified by the Agent) on the date specified in each
applicable Notice of Borrowing, each applicable Revolving Credit Lender will
make available for the account of its applicable Lending Office to the Agent at
the Principal Office, in Same Day Funds in the applicable Currency, the proceeds
of the Revolving Credit Loan to be made by such Revolving Credit Lender. With
respect to Revolving Credit Loans to be made after the Effective Date, unless
the Agent shall have been notified by any Revolving Credit Lender prior to the
specified date of borrowing that such Revolving Credit Lender does not intend to
make available to the Agent (in the applicable Currency and by the Applicable
Time) the Revolving Credit Loan to be made by such Revolving Credit Lender on
such date in accordance with the provisions of this Agreement, the Agent may
assume that such Revolving Credit Lender will make the proceeds of such
Revolving Credit Loan available to the Agent on the date of the requested
borrowing as set forth in the Notice of Borrowing and the Agent may (but shall
not be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Credit Loan to be provided by such
Revolving Credit Lender. Subject to satisfaction of the applicable conditions
set forth in Article V for such borrowing, the Agent will make the proceeds of
such borrowing available to the Borrower no later than 2:00 p.m. on the date and
at the account specified by the Borrower in such Notice of Borrowing. If such
Lender does not pay such corresponding amount in the applicable Currency upon
the Agent’s demand therefor, the Agent will promptly notify the Borrower, and
the Borrower shall promptly pay such corresponding amount to the Agent. The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be,

 

- 41 -



--------------------------------------------------------------------------------

interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable interest rate for such Loan or (ii) from
a Lender at the Federal Funds Rate plus one percent (1%), plus with respect to
any payment to be made by a Lender that is denominated in an Alternative
Currency, the cost to Agent of funding such amount (as determined by Agent).

Section 2.2. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
the Agent, on behalf of the Revolving Credit Lenders, agrees to issue for the
account of the Borrower or one of its Subsidiaries during the period from and
including the Effective Date to, but excluding, the date 30 days prior to the
Revolving Credit Termination Date, one or more letters of credit (each a “Letter
of Credit”) denominated in Dollars or any other Alternative Currency up to a
maximum aggregate Outstanding Amount at any one time outstanding not to exceed
the LC Commitment Amount; provided that the Agent shall not issue, extend, or
renew any Letters of Credit denominated in an Alternative Currency, and
Revolving Credit Lenders shall not be obligated to participate in such Letters
of Credit if, after giving effect to such issuance, extension, or renewal,
(x) the Outstanding Amount of any Revolving Credit Lender’s Revolving Credit
Exposure would exceed such Revolving Credit Lender’s Revolving Credit
Commitment, (y) the Outstanding Amount of any Revolving Credit Lender’s
Revolving Credit Exposure with respect to Loans and Letters of Credit
denominated in any Alternative Currency would exceed such Revolving Credit
Lender’s Alternative Currency Revolving Credit Commitment, or (z) the aggregate
Outstanding Amount of the Revolving Credit Exposure with respect to Loans and
Letters of Credit denominated in Alternative Currencies would exceed the
Alternative Currency Sublimit. The Agent shall not be obligated to issue a
Letter of Credit denominated in any Alternative Currency if the Agent does not,
as of the requested issuance date of such requested Letter of Credit, issue
Letters of Credit in the requested Alternative Currency.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to the reasonable approval by the Agent and the
Borrower. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance (or such longer period as the Agent may approve in its sole
discretion) or (ii) the Revolving Credit Termination Date; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the Agent
but in no event shall any such provision permit the extension of the expiration
date of such Letter of Credit beyond the Revolving Credit Termination Date
unless otherwise approved by the Agent and, in connection therewith, the
Borrower agrees to pledge and deliver to the Agent cash collateral equal to the
Outstanding Amount of such Letter of Credit no later than thirty (30) days prior
to the Revolving Credit Termination Date. The Agent may, at any time and from
time to time after the initial deposit of cash collateral, request that
additional cash collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

- 42 -



--------------------------------------------------------------------------------

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Agent written notice (or telephonic notice promptly confirmed in writing) at
least 5 Business Days (or such shorter period of time as the Agent may approve
in its sole discretion) prior to the requested date of issuance of a Letter of
Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount, (ii) the
Currency in which such Letter of Credit is to be denominated, (iii) beneficiary,
and (iv) expiration date. The Borrower shall also execute and deliver such
customary letter of credit application forms as requested from time to time by
the Agent. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and subject to the other terms and conditions of
this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article V, the Agent shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary. Upon the written request of the Borrower, the Agent shall deliver
to the Borrower a copy of each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Agent from the beneficiary of
a Letter of Credit of any demand for payment under such Letter of Credit, the
Agent shall promptly notify the Borrower of the amount to be paid by the Agent
as a result of such demand (the “Reimbursement Obligations”) and the date on
which payment is to be made by the Agent to such beneficiary in respect of such
demand; provided, however, the Agent’s failure to give, or delay in giving, such
notice shall not discharge the Borrower in any respect from the applicable
Reimbursement Obligation. The Borrower hereby unconditionally and irrevocably
agrees to pay and reimburse the Agent for the amount of each demand for payment
under such Letter of Credit on or prior to the date on which payment is to be
made by the Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind (other than notice as provided in this
subsection). In the case of an LC Disbursement with respect to any Letter of
Credit denominated in an Alternative Currency, the Borrower shall reimburse the
Agent in such Alternative Currency, unless (A) such Agent (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the Agent promptly following receipt of the notice
of drawing that the Borrower will reimburse the Agent in Dollars. In the case of
any such reimbursement in Dollars of an LC Disbursement under a Letter of Credit
denominated in an Alternative Currency, the Agent shall notify the Borrower of
the Dollar Equivalent of the amount of the LC Disbursement promptly following
the determination thereof. Upon receipt by the Agent of any payment in respect
of any Reimbursement Obligation, the Agent shall promptly pay to each Revolving
Credit Lender that has acquired a participation therein under the second
sentence of Section 2.2(i) such Revolving Credit Lender’s Dollar Revolving
Commitment Percentage or Alternative Currency Revolving Commitment Percentage,
as applicable, of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a

 

- 43 -



--------------------------------------------------------------------------------

demand for payment under a Letter of Credit by the date of such payment, then
(i) if the applicable conditions contained in Article V would permit the making
of Revolving Credit Loans, the Borrower shall be deemed to have requested a
borrowing of Revolving Credit Loans (which shall be Base Rate Loans) in Dollars
in an amount equal to the unpaid Reimbursement Obligation (expressed in Dollars
based on the Dollar Equivalent amount thereof in the case of an Alternative
Currency) and the Agent shall give each Revolving Credit Lender prompt notice of
the amount of the Revolving Credit Loan to be made available to the Agent not
later than 1:00 p.m. and (ii) if such conditions would not permit the making of
Revolving Credit Loans, the provisions of subsection (j) of this Section shall
apply. The limitations of Section 3.5(a) shall not apply to any borrowing of
Base Rate Loans under this subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Agent
of any Letter of Credit and until such Letter of Credit shall have expired or
been terminated, the Commitment of each Revolving Credit Lender shall be deemed
to be utilized for all purposes of this Agreement in an amount equal to the
product of (i) such Revolving Credit Lender’s Revolving Commitment Percentage
(if such Letter of Credit is denominated in Dollars) or Alternative Currency
Revolving Commitment Percentage (if such Letter of Credit is denominated in any
Alternative Currency) and (ii) the sum of (A) the Outstanding Amount of such
Letter of Credit plus (B) the Outstanding Amount of any related Reimbursement
Obligations then outstanding.

(g) Agent’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrower’s obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit;
(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or (ix) any consequences arising from
causes beyond the control of the Agent or the Lenders. None of the

 

- 44 -



--------------------------------------------------------------------------------

above shall affect, impair or prevent the vesting of any of the Agent’s or any
Lender’s rights or powers hereunder. Any action taken or omitted to be taken by
the Agent under or in connection with any Letter of Credit, if taken or omitted
in the absence of gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final, non-appealable judgment), shall not
create against the Agent or any Lender any liability to the Borrower or any
Lender. In this regard, the obligation of the Borrower to reimburse the Agent
for any drawing made under any Letter of Credit, and to repay any Revolving
Credit Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Agent, any Lender or any other Person; (E) any draft, demand, certificate,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any improper use which may be made of any Letter of
Credit or any non-application or misapplication by the beneficiary of a Letter
of Credit of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Agent under any Letter of Credit against presentation of a
draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations; provided, however, that nothing in this sentence shall affect any
rights or defenses the Borrower may have with respect to any act or omission by
the Agent or any Lender in connection with any Letter of Credit, including,
without limitation, any drawing thereunder, to the extent such act or omission
constitutes gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Notwithstanding
anything to the contrary contained in this Section or Section 12.9, but not in
limitation of the Borrower’s unconditional obligation to reimburse the Agent for
any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Credit Loan made pursuant to the second sentence of the
immediately preceding subsection (e), the Borrower shall have no obligation to
indemnify the Agent or any Lender in respect of any liability incurred by the
Agent or such Lender arising solely out of the gross negligence or willful
misconduct of the Agent or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Agent or any Lender with respect to any
Letter of Credit.

(h) Amendments, Etc. The issuance by the Agent of any amendment, supplement or
other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
the Agent), and no such amendment, supplement or other

 

- 45 -



--------------------------------------------------------------------------------

modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Required Revolving Credit Lenders (or all of the Revolving Credit Lenders if
required by Section 12.6) shall have consented thereto. In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
Fees, if any, payable under the last sentence of Section 3.6(b).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Agent of any Letter of Credit each Revolving Credit Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Agent, without recourse or warranty, an undivided interest and participation to
the extent of such Revolving Credit Lender’s Revolving Commitment Percentage (if
such Letter of Credit is denominated in Dollars) or Alternative Currency
Revolving Commitment Percentage (if such Letter of Credit is denominated in any
Alternative Currency) of the liability of the Agent with respect to such Letter
of Credit, and each applicable Revolving Credit Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Revolving Credit Lender’s Revolving Commitment Percentage (if such
Letter of Credit is denominated in Dollars) or Alternative Currency Revolving
Commitment Percentage (if such Letter of Credit is denominated in any
Alternative Currency) of the Agent’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Credit Lender to the
Agent in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Revolving Credit Lender shall, automatically and without
any further action on the part of the Agent or such Revolving Credit Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Agent by the Borrower in respect of such
Letter of Credit and (ii) a participation in a percentage equal to such
Revolving Credit Lender’s Revolving Commitment Percentage (if such Reimbursement
Obligation is denominated in Dollars) or Alternative Currency Revolving
Commitment Percentage (if such Reimbursement Obligation is denominated in any
Alternative Currency) in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Agent pursuant to the third and last sentences of Section 3.6(b)).
Notwithstanding the foregoing, in the event of a default in any Revolving Credit
Lender’s obligations to fund under this Agreement exists or any Revolving Credit
Lender is at such time a Defaulting Lender, the Agent shall have the right, but
not the obligation, to refuse to issue any Letter of Credit unless the Agent has
entered into satisfactory arrangements with the Borrower and/or such Defaulting
Lender to eliminate the Agent’s risk with respect to such Defaulting Lender

(j) Payment Obligation of Lenders. Each Revolving Credit Lender severally agrees
to pay to the Agent on demand in Same Day Funds in Dollars the amount of such
Revolving Credit Lender’s Revolving Commitment Percentage (if such Letter of
Credit is denominated in Dollars) or Alternative Currency Revolving Commitment
Percentage (if such Letter of Credit is denominated in any Alternative Currency)
of each drawing paid by the Agent under each Letter of Credit to the extent such
amount is not reimbursed by the Borrower pursuant to Section 2.2.(d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Credit
Loan or as a participation, shall not exceed such Revolving Credit Lender’s
Revolving Commitment Percentage (if the applicable Letter of Credit is
denominated in Dollars) or Alternative Currency

 

- 46 -



--------------------------------------------------------------------------------

Revolving Commitment Percentage (if the applicable Letter of Credit is
denominated in any Alternative Currency) of such drawing. If the notice
referenced in the second sentence of Section 2.2(e) is received by a Revolving
Credit Lender not later than 11:00 a.m., then such Revolving Credit Lender shall
make such payment available to the Agent not later than 2:00 p.m. on the date of
demand therefor; otherwise, such payment shall be made available to the Agent
not later than 1:00 p.m. on the next succeeding Business Day. Each Revolving
Credit Lender’s obligation to make such payments to the Agent under this
subsection, and the Agent’s right to receive the same, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Revolving Credit Lender to make its payment under this subsection,
(ii) the financial condition of the Borrower, (iii) the existence of any Default
or Event of Default, including any Event of Default described in
Section 10.1(h), Section 10.1(i) or Section 10.1(j) or (iv) the termination of
the Commitments. Each such payment to the Agent shall be made without any
offset, abatement, withholding or deduction whatsoever.

(k) Information to Lenders. The Agent shall periodically deliver to the
Revolving Credit Lenders information setting forth the Stated Amount and the
Outstanding Amount of all outstanding Letters of Credit. Other than as set forth
in this subsection, the Agent shall have no duty to notify the Revolving Credit
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Agent to perform its requirements under
this subsection shall not relieve any Revolving Credit Lender from its
obligations under Section 2.2(j).

Section 2.3. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at Adjusted LIBOR for
such Loan for the Interest Period therefor plus the Applicable Margin.

Unless the Alternate Rate is applicable pursuant to the terms of Section 2.7,
Section 4.2, or Section 4.6, all Alternative Currency Loans shall be LIBOR
Revolving Loans at all times. Notwithstanding the foregoing, during the
continuance of an Event of Default, the Borrower shall pay to the Agent for the
account of each Lender interest at the Post-Default Rate on the outstanding
principal amount of any Loan made by such Lender, on all Reimbursement
Obligations and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

 

- 47 -



--------------------------------------------------------------------------------

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable on the third day of each calendar month, provided if such day is not a
Business Day, interest shall be due on the next succeeding Business Day.
Interest payable at the Post-Default Rate shall be payable from time to time on
demand. Promptly after the determination of any interest rate provided for
herein or any change therein, the Agent shall give notice thereof to the Lenders
to which such interest is payable and to the Borrower. All determinations by the
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.

Section 2.4. Number of Interest Periods.

There may be no more than ten (10) different Interest Periods outstanding at the
same time for LIBOR Term Loans, and no more than ten (10) different Interest
Periods outstanding at the same time for LIBOR Revolving Loans.

Section 2.5. Repayment of Loans.

(a) Term Loan. The Borrower shall repay the entire outstanding principal amount
of, and all accrued but unpaid interest on, the Loans on the Term Loan
Termination Date.

(b) Revolving Credit Loan. The Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, each Revolving
Credit Loan on the Revolving Credit Termination Date in the Currency in which
such Revolving Credit Loan is denominated.

Section 2.6. Prepayments.

(a) Optional. Subject to Section 4.4, the Borrower may elect to prepay Term
Loans and/or Revolving Credit Loans, in whole or in part, at any time, in each
case without premium or penalty. The Borrower shall give the Agent at least one
Business Day’s (or, in the case of LIBOR Loans denominated in an Alternative
Currency, three (3) Business Days’) prior written notice of the prepayment of
any Loan. For the avoidance of doubt, it is understood and agreed that the
Borrower may voluntarily prepay the Revolving Credit Loans without prepaying the
Term Loans, and vice versa.

(b) Mandatory. Except as otherwise provided in Section 10.4:

(i) If at any time (i) the aggregate Outstanding Amount of the Revolving Credit
Exposure of all of the Revolving Credit Lenders exceeds the aggregate amount of
the Revolving Credit Commitments in effect at such time, or (ii) the sum of
(A) the aggregate Outstanding Amount of the Revolving Credit Exposure and Term
Loans, plus (B) the aggregate amount of all other Unsecured Indebtedness of the
Borrower and its Subsidiaries, causes a violation of any of the covenants set
forth in Section 9.1(f) and Section 9.1(g), in each case, other than as a result
of the aggregate Outstanding Amount of Revolving Credit Exposure denominated in
any Alternative Currency exceeding the Alternative Currency Sublimit, then the
Borrower shall promptly (and in any event, within 2 Business Days after notice
thereof from the Agent) pay to the Agent for the accounts of the Revolving
Credit Lenders the amount of such excess.

 

- 48 -



--------------------------------------------------------------------------------

(ii) If at any time the aggregate Outstanding Amount of Revolving Credit
Exposure with respect to Loans and Letters of Credit denominated in an
Alternative Currency exceeds 103% of the Alternative Currency Sublimit, the
Borrower shall promptly (and in any event, within 2 Business Days after notice
thereof from the Agent) pay to the Agent for the accounts of the Revolving
Credit Lenders an aggregate amount equal to the amount by which the aggregate
Outstanding Amount of Revolving Credit Loans and Letters of Credit denominated
in an Alternative Currency exceeds the Alternative Currency Sublimit.

(iii) Any payment required to be made under Section 2.6(b)(i) or
Section 2.6(b)(ii) shall be applied, first, to pay all amounts of principal
outstanding on the Revolving Credit Loans and any Reimbursement Obligations pro
rata in accordance with Section 3.2, second, if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Collateral Account for application to any LC Exposure pursuant to
Section 2.2(b), and last, the remainder, if any, to the outstanding balance of
the Term Loans. If the Borrower is required to pay any outstanding LIBOR
Revolving Loans by reason of this Section prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 4.4.

(iv) For purposes of determining compliance with Section 2.6(b)(i) and
Section 2.6(b)(ii) and the covenants set forth in Section 9.1, the Outstanding
Amount of the Revolving Credit Loans and the Letters of Credit Liabilities which
are denominated in Alternative Currencies shall be re-determined on the
Revaluation Date occurring on the last calendar day of each calendar month prior
to the Revolving Credit Maturity Date based on the Dollar Equivalent of the
aggregate outstanding principal amount of such Revolving Credit Loans and Letter
of Credit Liabilities (determined as of such day prior to 11:00 a.m. Cleveland,
Ohio time). If, as a result of such re-determination, a prepayment of such
Revolving Credit Loans shall be required under Section 2.6(b)(i) and
Section 2.6(b)(ii), the Agent shall promptly notify the Lenders and the Borrower
thereof and Borrower shall within two (2) Business Days of receiving such notice
from Agent make a prepayment of such Revolving Credit Loans to the extent
required under Section 2.6(b)(i) and Section 2.6(b)(ii).

Section 2.7. Continuation.

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Agent shall notify each Lender by telecopy, or
other similar form of transmission, of the

 

- 49 -



--------------------------------------------------------------------------------

proposed Continuation. If the Borrower shall fail to select in a timely manner a
new Interest Period for any LIBOR Loan in accordance with this Section, or if an
Event of Default shall exist, such Loan will automatically, on the last day of
the current Interest Period therefor, Convert into a Base Rate Loan (except for
a LIBOR Loan denominated in an Alternative Currency which, during the
continuance of an Event of Default, shall be converted to an Alternate Rate
Loan) notwithstanding the first sentence of Section 2.8 or the Borrower’s
failure to comply with any of the terms of such Section. Notwithstanding
anything in this Agreement to the contrary, if a Default exists at the time of a
Continuation of a Loan, the Interest Period for such continued Loan shall not
exceed one month.

Section 2.8. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist and no Alternative Currency
Loan may be converted to a Base Rate Loan. Any Conversion of a LIBOR Loan into a
Base Rate Loan shall be made on, and only on, the last day of an Interest Period
for such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR Loan,
the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted (with such interest being payable at the time
provided in Section 2.3(b)). Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing) or telecopy in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given. Notwithstanding anything in this Agreement to the contrary, if a Default
exists at the time of a Conversion of a Base Rate Loan to a LIBOR Loan, the
Interest Period for such Libor Loan shall not exceed one month.

Section 2.9. Notes.

(a) Notes.

(i) The Revolving Credit Loans made by each Revolving Credit Lender shall, in
addition to this Agreement, if requested by such Revolving Credit Lender, also
be evidenced by a promissory note of the Borrower substantially in the form of
Exhibit E-1 (each a “Revolving Credit Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Credit
Commitment as originally in effect and otherwise duly completed.

 

- 50 -



--------------------------------------------------------------------------------

(ii) The Term Loans made by each Term Lender shall, in addition to this
Agreement, if requested by such Term Lender, also be evidenced by a promissory
note of the Borrower substantially in the form of Exhibit E-2 (each a “Term Loan
Note”), payable to the order of such Term Lender in a principal amount equal to
the amount of its Term Loan Commitment as originally in effect and otherwise
duly completed.

(b) Records. The date, amount, Currency, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.10. Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Credit Commitments (for which purpose use of the
Revolving Credit Commitments shall be deemed to include the aggregate amount of
LC Exposure) at any time and from time to time without penalty or premium upon
not less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable once given and
effective only upon receipt by the Agent; provided, however, that if the
Borrower seeks to reduce the aggregate amount of the Revolving Credit
Commitments below $100,000,000.00, then the Revolving Credit Commitments shall
all automatically and permanently be reduced to zero. The Borrower shall not
terminate or reduce any portion of the Revolving Credit Commitments if, after
giving effect to such reduction or termination, (w) the Outstanding Amount of
any Revolving Credit Lender’s Revolving Credit Exposure would exceed such
Revolving Credit Lender’s Revolving Credit Commitment, (x) the Outstanding
Amount of any Revolving Credit Lender’s Revolving Credit Exposure with respect
to Loans and Letters of Credit denominated in Dollars would exceed such
Revolving Credit Lender’s Dollar Revolving Credit Commitment, (y) the
Outstanding Amount of any Revolving Credit Lender’s Revolving Credit Exposure
with respect to Loans and Letters of Credit denominated in any Alternative
Currency would exceed such Revolving Credit Lender’s Alternative Currency
Revolving Credit Commitment, or (z) the aggregate Outstanding Amount of the
Revolving Credit Exposure with respect to Loans and Letters of Credit
denominated in Alternative Currencies would exceed the Alternative Currency
Sublimit. The Agent will promptly transmit such notice to each Revolving Credit
Lender. The Agent shall further determine with respect to the Revolving Credit
Lenders, as applicable, as of the effective date of any such reduction of the
Revolving Credit Commitments: (i) the applicable Dollar Revolving Credit
Commitments, Alternative Currency Revolving Credit Commitments, and Revolving
Credit Percentages and (ii) the applicable Adjusted Shared Event Commitments and
Shared Event Percentages. The Agent shall promptly notify the Borrower and the
Revolving

 

- 51 -



--------------------------------------------------------------------------------

Credit Lenders of the final allocation of such reduction of such applicable
Revolving Credit Commitments and Revolving Credit Percentages and applicable
Adjusted Shared Event Commitments and Shared Event Percentages. The Revolving
Credit Commitments, once terminated or reduced may not be increased or
reinstated.

Section 2.11. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Revolving Credit Commitments are terminated or reduced to
zero (whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date, pay to the Agent an amount of money equal to the
Outstanding Amount of such Letter(s) of Credit for deposit into the Collateral
Account. The Agent may, at any time and from time to time after the initial
deposit of cash collateral, request that additional cash collateral be provided
in order to protect against the results of exchange rate fluctuations.

Section 2.12. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.10 shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments
(i) the aggregate Outstanding Amount of all outstanding Loans, together with the
aggregate Outstanding Amount of all LC Exposure, would exceed the aggregate
amount of the Commitments at such time or (ii) the aggregate Outstanding Amount
of all outstanding Loans denominated in an Alternative Currency, together with
the aggregate Outstanding Amount of all LC Exposure with respect to Letters of
Credit denominated in an Alternative Currency, would exceed the Alternative
Currency Sublimit at such time.

Section 2.13. [Reserved].

Section 2.14. The Increased Loan Amount.

(a) Request for Increase. At any time prior to February 27, 2022 (or, if the
Extension Option has been exercised in accordance with Section 2.16,
September 27, 2022), the Borrower shall have the option to increase the Facility
Amount by a maximum aggregate amount of up to $1,000,000,000.00 (the “Increase
Option”) to a total Facility Amount of up to $2,400,000,000.00, with any such
increase being allocated to the Revolving Credit Facility and/or the Term Loans
in such fashion as the Borrower may elect. The Borrower may exercise the
Increase Option at any time and from time to time prior to the date set forth
above by providing notice to the Agent (which shall promptly notify the
Lenders); provided, however, (a) that at the time of the exercise of such
option, there is no Default or Event of Default which shall have occurred and be
continuing; (b) in no event shall the existence of this Increase Option be
deemed a commitment on the part of the Lenders until such time as such Lender in
writing increases its commitment or a new Lender issues a written commitment for
any such amounts in excess of the then-existing committed Facility Amount, and
then in such event, such increase to the Facility Amount shall only be to the
extent of the increased commitment or new commitment amounts; (c) at the time of
sending such notice, the Borrower (in consultation with the Agent)

 

- 52 -



--------------------------------------------------------------------------------

shall specify a reasonable time period within which each Lender is requested to
respond as to whether such Lender agrees to increase the amount of its
Commitment in accordance with Section 2.14(b); (d) any such increase shall be in
a minimum aggregate amount of $5,000,000.00 with minimum aggregate increments of
$5,000,000.00 above that amount, and a maximum aggregate increase of
$1,000,000,000.00; and (e) any such increase shall be integrated into this
Agreement and shall be subject to the same terms and conditions as this
Agreement, except as otherwise provided in Section 2.14(e)(vi).

(b) Lender Elections to Increase. Each Lender shall notify the Agent within such
time period specified in said notice, whether or not it agrees, in its sole
discretion, to issue or increase its Term Loan Commitment or Revolving Credit
Commitment and, if so, by what amount (which need not be its pro rata share
thereof). Any Lender not responding within such time period shall be deemed to
have declined to issue or increase its Term Loan Commitment or Revolving Credit
Commitment.

(c) Notification by Agent; Additional Lenders. The Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase in the Facility
Amount and subject to the approval of the Agent and the Agent in its capacity as
issuer of Letters of Credit hereunder (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Agent and its counsel.

(d) Effective Date and Allocations. If the aggregate Commitments (including due
to new Commitments by additional Lenders) are increased in accordance with this
Section 2.14, the Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The Agent
shall promptly notify the Borrower and the Lenders (including any additional
Lenders) of the final allocation of such increase and the Increase Effective
Date.

(e) Conditions to Effectiveness of Increase. Any increase in the Facility Amount
pursuant to this Section 2.14 shall be subject to the following conditions:

(i) The Borrower shall have paid to (A) the Agent, such fees as shall be due to
Agent at such time under the Fee Letter, and (B) to each Lender, such fees, if
any, as shall have been agreed upon by the Borrower and the Agent.

(ii) As of the Increase Effective Date, no Default or Event of Default then
exists and is continuing or would result from such increase in the Facility
Amount (including on a pro forma basis relative to financial covenant
compliance).

(iii) The Borrower shall have delivered to the Agent a certificate dated as of
the Increase Effective Date (in sufficient copies for each Lender) (A)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such increase (which resolutions may be contained in the
resolutions adopted by the Borrower in connection with the initial Loan made
under this Agreement), and (B) certifying that, before and after giving effect
to such increase, (1) the representations and warranties of

 

- 53 -



--------------------------------------------------------------------------------

the Loan Parties in this Agreement and in each other Loan Document are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case, to the knowledge of the Borrower, they are true and correct as of such
earlier date, and except to the extent of changes resulting from transactions
contemplated and permitted by this Agreement and changes occurring in the
ordinary course of business (in each case to the extent not constituting a
Default or Event of Default), (2) no Default or Event of Default exists and is
continuing or would result from such increase in the Facility Amount (including
on a pro forma basis relative to financial covenant compliance), and (3) the
incurrence of Indebtedness in an aggregate principal amount equal to the full
Facility Amount after giving effect to all Commitment increases and new
Commitments would not result in a breach of, or a default under, any agreement
to which any Loan Party is a party.

(iv) The Borrower shall prepay any Revolving Credit Loans outstanding on the
Increase Effective Date in the applicable Currency (and pay any additional
amounts required pursuant to Section 4.4) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Revolving Credit
Commitment allocations arising from any nonratable increase in the Revolving
Credit Commitments under this Section. Notwithstanding any provisions of this
Agreement to the contrary, the Borrower may borrow from the Lenders providing
such increase in the Revolving Credit Commitments (on a non pro rata basis with
Lenders not providing such increase) in order to fund such prepayment.

(v) The Borrower will execute and deliver to each applicable Lender that
requests one, a new Note in the appropriate stated amount, and will execute and
deliver or otherwise provide to the Agent and the Lenders such other documents
and instruments consistent with the terms of this Agreement, as the Agent or
Lenders reasonably may require.

(vi) Any such increase shall be integrated into the Facility as (A) an increase
to the Term Loan Facility, (B) an increase to the Revolving Credit Loan
Facility, (C) a new revolving tranche having the same terms (excluding pricing,
commitment fee amounts and the Revolving Credit Termination Date) as the
Revolving Credit Facility, (D) a new term tranche having the same terms
(excluding pricing, commitment fee amounts and the Term Loan Termination Date)
as the Term Loan Facility, or (E) any combination thereof satisfactory to
Borrower, Agent and the Lenders providing the new commitments.

(f) The provisions of this Section 2.14 shall not constitute a “commitment” to
lend, and the Commitments of the Lenders shall not be increased except in
accordance with, and until satisfaction of the provisions of this Section 2.14
and actual increase of the Commitments as provided herein.

 

- 54 -



--------------------------------------------------------------------------------

Section 2.15. [Reserved].

Section 2.16. Extension of Revolving Credit Termination Date.

The Borrower shall have the option (the “Extension Option”) to extend the
original Revolving Credit Termination Date for a period of seven (7) months.
Subject to the conditions set forth below, the Borrower may exercise the
Extension Option by delivering a written notice to Agent (who shall provide such
notice, promptly upon receipt, to each of the Revolving Credit Lenders) not more
than ninety (90) days and not less than thirty (30) days prior to the original
Revolving Credit Termination Date (a “Notice to Extend”), stating that the
Borrower has elected to extend the original Revolving Credit Termination Date
for seven (7) months. The Borrower’s delivery of the Notice to Extend shall be
irrevocable and the Borrower’s right to exercise the Extension Option shall be
subject to the following terms and conditions: (i) there shall exist no Default
of Event of Default on both the date the Borrower delivers the Notice to Extend
to Agent and on the original Revolving Credit Termination Date, (ii) the
Borrower shall have paid to Agent for the account of each Revolving Credit
Lender (other than a Defaulting Lender), not less than five days before the
original Revolving Credit Termination Date, an extension fee equal to 0.05% of
such Revolving Credit Lender’s Commitment Amount, and (iii) without limiting the
conditions set forth in the foregoing clause (i), the Borrower shall have
delivered to the Agent a Compliance Certificate, dated as of the date of the
Notice to Extend, which includes detailed calculations establishing that the
Borrower and its Subsidiaries were in compliance with the financial covenants
contained in Section 9.1 as of the date of the most recently ended calendar
quarter for which the Borrower is required to report financial results.

ARTICLE III.- PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Same Day Funds in the applicable
Currency, without deduction, set-off or counterclaim, to the Agent at its
Principal Office, not later than 2:00 p.m. on the date on which such payment
shall become due or, with respect to any payment required to be made in an
Alternative Currency, the Applicable Time (each such payment made after such
time on such due date to be deemed to have been made on the next succeeding
Business Day). If, for any reason, the Borrower is prohibited by any Applicable
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. All payments of principal of and interest
on any Loan shall be payable in the same Currency as the Loan is denominated
other than as provided in the preceding sentence, and all other fees and other
amounts payable under this Agreement shall be payable in Dollars. Subject to
Section 10.4, the Borrower may, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied. Each payment received by the
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender at the applicable Lending Office of such Lender no later than
5:00 p.m. on the date of receipt. With respect to the payment of any amount
denominated in the Alternative Currency, the Agent shall not be liable to the
Borrower or any Revolving Credit

 

- 55 -



--------------------------------------------------------------------------------

Lender in any way whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be paid
by the Agent if the Agent shall have taken all relevant steps to achieve, on the
date required by this Agreement, the payment of such amount in Same Day Funds in
the applicable Alternative Currency to the account with Agent designated by
Borrower or the applicable Lender. For purposes of this clause, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Agent may from time to time determine for the purpose of clearing or settling
payments of the applicable Alternative Currency. If the Agent fails to pay such
amount to a Lender as provided in the previous sentence, the Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall be payable for the period of such extension.

The obligation of the Borrower to pay any amount pursuant to this Agreement or
any other Loan Document in Dollars or any particular Alternative Currency (the
“Currency of Payment”) shall, notwithstanding any payment in any other currency
(including pursuant to the judgment of a court), be discharged only to the
extent that the Lender receiving such payment may, in accordance with its normal
banking procedures on the Business Day following receipt of any such payment,
purchase with the sum paid in such other currency (after payment of any premium
and costs of exchange) the Currency of Payment on the Business Day on which such
Lender receives such payment. If the amount of the Currency of Payment that is
purchased by any Lender is less than the amount owing to such Lender in the
applicable currency pursuant to this Agreement or any other Loan Document, the
Borrower agrees, as a separate and independent obligation and notwithstanding
any of the other terms contained in this Agreement or any other Loan Document,
to pay such additional amount so that the applicable Lender receives payment in
full in the applicable Currency of Payment all of the relevant monetary
Obligations in accordance with the terms of this clause and the other terms of
this Agreement. If the amount of the Currency of Payment that is purchased by
any Lender exceeds the sum due in the applicable currency to such Lender, such
Lender shall promptly pay the excess over to the Borrower in the currency and to
the extent actually received by such Lender.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
applicable Lenders under Section 2.1(a), Section 2.1(b) and Section 2.2(e) shall
be made from the applicable Lenders in accordance with their applicable
Revolving Credit Commitments or Term Loan Commitments, as the case may be, and
each payment of the Fees under Section 3.6(a) and the first sentence of
Section 3.6(b) shall be made for the account of the Revolving Credit Lenders in
accordance with their applicable Revolving Credit Commitments, and each
termination or reduction of the amount of the Revolving Credit Commitments under
Section 2.10 shall be applied to the respective Revolving Credit Commitments in
accordance with the amount of their respective applicable Revolving Credit
Commitments; (b) each payment of principal of Revolving Credit Loans or Term
Loans, as applicable, shall be made for the account of the Revolving Credit
Lenders or Term Lenders, as applicable, pro rata in accordance with the
respective unpaid principal amounts of the applicable Loans held by such
Lenders, provided that

 

- 56 -



--------------------------------------------------------------------------------

if immediately prior to giving effect to any such payment in respect of any
Loans the outstanding principal amount of the Revolving Credit Loans or Term
Loans, as applicable, shall not be held by the applicable Lenders pro rata in
accordance with their respective Commitments in effect at the time such Loans
were made, then such payment shall be applied to the Revolving Credit Loans or
Term Loans, as applicable, in such manner as shall result, as nearly as is
practicable, in the outstanding principal amount of the Loans being held by the
applicable Lenders pro rata in accordance with their respective applicable
Commitments; (c) each payment of interest on the Loans shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 4.6) shall be made pro rata among the
Lenders according to the amounts of their respective Commitments (in the case of
making of Loans) or their respective Loans (in the case of Conversions and
Continuations of Loans) and the then current Interest Period for each Lender’s
portion of each Loan of such Type shall be coterminous; and (e) the Revolving
Credit Lenders’ participation in, and payment obligations in respect of, Letters
of Credit under Section 2.2, shall be pro rata in accordance with their
respective Revolving Credit Commitments.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by any Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by any Loan
Party to a Lender not in accordance with the terms of this Agreement and such
payment should be distributed to the Lenders pro rata in accordance with
Section 3.2 or Section 10.4, as applicable, such Lender shall promptly purchase
from the other Lenders participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans made by the other Lenders or other
Obligations owed to such other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all the
Lenders shall share the benefit of such payment (net of any reasonable expenses
which may be incurred by such Lender in obtaining or preserving such benefit)
pro rata in accordance with Section 3.2 or Section 10.4, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower (for itself and each other Loan Party)
agrees that any Lender so purchasing a participation (or direct interest) in the
Loans or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

- 57 -



--------------------------------------------------------------------------------

Section 3.5. Minimum Amounts.

(a) Borrowings and Conversions. Except as otherwise provided in Section 2.2(e),
each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000.00 and integral multiples of $100,000.00 in excess thereof. Each
borrowing of, Conversion to and Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $2,000,000.00 and integral multiples of $100,000.00
(or, in the case of LIBOR Loans that are denominated in an Alternative Currency,
an amount for which the Dollar Equivalent is not less than $2,000,000 or
multiples of $100,000, respectively) in excess of that amount; provided that a
LIBOR Loan denominated in an Alternative Currency may be continued for the same
Interest Period or Converted to a different Interest Period in accordance with
Section 2.8 in an amount equal to the same number of units of the relevant
Currency for which such LIBOR Loan was initially made regardless of whether the
principal amount of such Loan as of such date of continuation or conversion is
less than $2,000,000.00.

(b) Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 (or, in
the case of LIBOR Loans that are denominated in an Alternative Currency, an
amount for which the Dollar Equivalent is not less than $1,000,000 or multiples
of $100,000, respectively) in excess thereof (or, if less, the aggregate
principal amount of Loans then outstanding).

(c) Reductions of Commitments. Each reduction of the Revolving Credit
Commitments under Section 2.10 shall be in an aggregate minimum amount of
$10,000,000.00 and integral multiples of $5,000,000.00 in excess thereof.

(d) Letters of Credit. The initial Dollar Equivalent of the Stated Amount of
each Letter of Credit shall be at least $100,000.00, or such lesser amount as
shall be acceptable to the Agent in its sole discretion.

Section 3.6. Fees.

(a) Revolving Credit Facility Fee. During the period from the Effective Date to
but excluding the Revolving Credit Termination Date, the Borrower agrees to pay
to the Agent for the pro rata account of the Revolving Credit Lenders (in
accordance with their respective Revolving Commitment Percentages) a facility
fee in Dollars with respect to the amount of the Revolving Credit Facility
Amount, calculated by multiplying the Revolving Credit Facility Amount by the
applicable Facility Fee rate as provided for in the definition of “Applicable
Margin” set out in Section 1.1. Such fee shall be payable in arrears the last
day of March, June, September and December of each year (beginning September 30,
2017) and shall be pro-rated based on the number of days in the applicable
period over an assumed year of 360 days. Any such accrued and unpaid fee shall
also be payable on the Revolving Credit Termination Date or any earlier date of
termination of the Revolving Credit Commitments or reduction of the Revolving
Credit Commitments to zero.

 

- 58 -



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Revolving Credit Lender a letter of credit fee in Dollars at a
rate per annum equal to the Applicable Margin for LIBOR Revolving Loans times
the daily average Outstanding Amount of each Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (x) through and
including the date such Letter of Credit expires or is terminated or (y) to but
excluding the date such Letter of Credit is drawn in full and is not subject to
reinstatement, as the case may be. The fees provided for in the immediately
preceding sentence shall be nonrefundable and payable in arrears on (i) the last
day of March, June, September and December in each year, with the first such
payment being due on September 30, 2017, (ii) the Revolving Credit Termination
Date, (iii) the date the Revolving Credit Commitments are terminated or reduced
to zero and (iv) thereafter from time to time on demand of the Agent. In
addition, the Borrower shall pay to the Agent for its own account and not the
account of any Revolving Credit Lender, an issuance fee in Dollars in respect of
each Letter of Credit equal to the greater of (i) $1,000.00 or (ii) one eighth
of one percent (0.125%) per annum on the daily average Outstanding Amount of
such Letter of Credit (A) for the period from and including the date of issuance
of such Letter of Credit through and including the expiration date of such
Letter of Credit and (B) if the expiration date of any Letter of Credit is
extended (whether as a result of the operation of an automatic extension clause
or otherwise), for the period from but excluding the previous expiration date to
and including the extended expiration date. The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable upon issuance
(or in the case of an extension of the expiration date, on the previous
expiration date). The Borrower shall pay directly to the Agent from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Agent from time to time in like circumstances with
respect to the issuance of each Letter of Credit, drawings, amendments and other
transactions relating thereto.

(c) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Agent as may be agreed to by the Borrower and the Agent
from time to time.

Section 3.7. Computations.

(a) Unless otherwise expressly set forth herein, all accrued interest on any
Loan, any Fees or any other Obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed, or, in the
case of interest in respect of Revolving Credit Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice.

(b) For the purposes of this Agreement and the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a 360-day year or any
other period of time that is less than a calendar year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by three hundred and sixty (360) or the
number of days in such period, as applicable.

 

- 59 -



--------------------------------------------------------------------------------

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to them forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.

Section 3.9. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.3(a)(i) and 2.3(a)(ii),
except as otherwise may be the case under Section 2.14(e)(vi). Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money. All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.

Section 3.10. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans
(including the Currency in which they are denominated), Letters of Credit
(including the Currency in which they are denominated), accrued interest and
Fees, charges and payments made pursuant to this Agreement and the other Loan
Documents, and such account rendered by the Agent shall be deemed conclusive
upon the Borrower absent manifest error unless the Borrower provides written
notice to the Agent, within 90 days after receipt of such statement, specifying
in reasonable detail those portions of such statement as to which the Borrower
objects and the grounds for such objection. The failure of the Agent to deliver
such a statement of accounts shall not relieve or discharge the Borrower from
any of its obligations hereunder.

Section 3.11. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall give
prompt notice thereof to the Lenders, and until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

- 60 -



--------------------------------------------------------------------------------

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.6(e).

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article X or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 12.3), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder (including, without limitation,
in respect of Letter of Credit Liabilities and in the case of a payment made by
such Defaulting Lender that is denominated in an Alternative Currency, the cost
to the Agent of funding such payment (as determined by the Agent)); second, if
so determined by the Agent, to be held as cash collateral for any existing
funding obligations of such Defaulting Lender with respect to any participation
in any Letter of Credit that have not been re-allocated to another Lender
pursuant to Section 3.11(a)(iv); third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent, unless funded by another Lender;
fourth, if so determined by the Agent and the Borrower (so long as no Default or
Event of Default exists), to be held in a non-interest bearing deposit account
and released in order to (x) satisfy obligations of that Defaulting Lender to
fund Loans or participations under this Agreement and (y) be held as cash
collateral for any future funding obligations (if any) of that Defaulting Lender
of any participation in any Letter of Credit; fifth, to the payment of any
amounts owing to the Agent or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by any Lender against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and seventh, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans (or participations, if applicable,
under Section 2.2.(i)) in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 5.2. were satisfied or waived (or were Loans
made or participations acquired pursuant to Section 2.2(i)), such payment shall
be applied solely to pay the Loans (or participations) of all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations are held by the Lenders pro rata
in accordance with the Commitments without giving effect to subsection (a)(iv)
below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 3.11(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

- 61 -



--------------------------------------------------------------------------------

(iii) Certain Fees. During any period that a Revolving Credit Lender is a
Defaulting Lender, such Defaulting Lender’s Revolving Credit Commitment and
outstanding Revolving Credit Loans shall be excluded for purposes of calculating
any Fees payable to the Lenders under Section 3.6(a), Section 3.6(b), and
Section 3.6(c) (provided, as to Section 3.6(c), such Defaulting Lender shall be
paid a pro rata (based on the remaining time to the extended Revolving Credit
Termination Date) amount of extension fee at such time as it ceases to be a
Defaulting Lender), and during such period the Borrower shall not be required to
pay, and such Defaulting Lender shall not be entitled to receive, any such Fees
otherwise payable to such Defaulting Lender under such Sections, provided the
Borrower shall be required to pay the pro rata amount of such fees to the
Revolving Credit Lenders assuming the participation exposure with respect to any
Letters of Credit or related to any funding made by any Lender covering such
Defaulting Lender’s share of any Loan.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Revolving Credit Lender which is a Defaulting
Lender, for purposes of computing the amount of the obligation of each Revolving
Credit Lender which is not a Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.2, the Revolving
Commitment Percentage of each Revolving Credit Lender which is not a Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided, that, each such reallocation
shall be given effect only if (i) the conditions set forth in Section 5.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(ii) such reallocation would not cause the aggregate principal amount of any
Revolving Credit Lender which is not a Defaulting Lender’s outstanding Revolving
Credit Loans and participation in Letter of Credit Liabilities at such time to
exceed such non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 12.15, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Credit Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(b) Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole but reasonable discretion (with no consent required from the Borrower
if any Default or Event of Default exists) that a Defaulting Lender that is a
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender, if a Lender,
will, to the extent applicable, purchase that portion of outstanding Loans of
the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the subject Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their applicable Commitment Percentages (without giving effect to
Section 3.11(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

 

- 62 -



--------------------------------------------------------------------------------

(c) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than 2 Business Days and not later than 5
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such 5th
Business Day, the Lenders have not elected to purchase all of the Commitment of
such Defaulting Lender, then the Borrower may, by giving written notice thereof
to the Agent, such Defaulting Lender and the other Lenders, either (i) demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.5 for the
purchase price provided for below or (ii) terminate the Commitment of such
Defaulting Lender, whereupon such Defaulting Lender shall no longer be a party
hereto or have any rights or obligations hereunder or under any of the other
Loan Documents. No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee. Upon any such
purchase or assignment, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase except to the extent assigned pursuant to
such purchase) shall terminate on the date of purchase, and the Defaulting
Lender shall promptly execute all documents reasonably requested to surrender
and transfer such interest to the purchaser or assignee thereof, including an
appropriate Assignment and Assumption Agreement and, notwithstanding
Section 12.5, shall pay to the Agent an assignment fee in the amount of
$5,000.00. The purchase price for the Commitment of a Defaulting Lender shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Lender. Prior to payment of such purchase
price to a Defaulting Lender, the Agent shall apply against such purchase price
any amounts retained by the Agent pursuant to the last sentence of the
immediately preceding subsection (a). Notwithstanding the foregoing, the
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same are received by the Agent from
or on behalf of the Borrower. There shall be no recourse against any Lender or
the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans

Section 3.12. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in

 

- 63 -



--------------------------------------------------------------------------------

accordance with Applicable Law and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower or other applicable Loan Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.12) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.12) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Tax Indemnification by the Lenders. Each Lender shall severally indemnify
the Agent, within ten (10) days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that a Loan Party has
not already indemnified the Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.5(c) relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this subsection.

(e) Evidence of Payment. As soon as practicable after any payment of Taxes by a
Loan Party to a Governmental Authority pursuant to this Section 3.12, the
Borrower or such other Loan Party shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a

 

- 64 -



--------------------------------------------------------------------------------

reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Borrower or the Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower

 

- 65 -



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Agent) of an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W 9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

- 66 -



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.12 (including by
the payment of additional amounts pursuant to this Section 3.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.12 with respect to the Taxes
giving rise to such refund), net of all reasonable third party out-of-pocket
expenses (including Taxes) of such indemnified party actually incurred and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.

(h) Survival. Each party’s obligations under this Section 3.12 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

Section 3.13. Special Provisions Regarding Alternate Currency Loans; Adjusted
Sharing Event Commitments and Sharing Event Percentages. Notwithstanding
anything in this Agreement to the contrary:

(a) (a) Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action), (x) all then outstanding LIBOR Loans denominated in an
Alternative Currency shall be automatically converted into Base Rate Loans
denominated in Dollars in an amount equal to the Dollar Equivalent (determined
by the Agent on the basis of the Spot Rate determined on the Sharing Date) of
the aggregate principal amount of the applicable LIBOR Loans on the date such
Sharing Event first occurred, which Loans denominated in Dollars (i) shall
thereafter continue to be deemed to be Base Rate Loans and (ii) unless such
Sharing Event resulted solely from a termination of the Commitments, shall be
immediately due and payable on the date such Sharing Event has occurred and
(y) unless such Sharing Event resulted solely from a termination of the
Commitments, all accrued and unpaid interest and other amounts owing with
respect to such Loans shall be immediately due and payable by the Borrower, in
Dollars, using the Dollar Equivalent amount of such accrued and unpaid interest
and other amounts.

 

- 67 -



--------------------------------------------------------------------------------

(b) Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 3.13(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
Dollars) undivided participating interests in all Revolving Credit Loans
outstanding to, and any unpaid LC Exposure owing by, the Borrower in such
amounts so that each Revolving Credit Lender shall have a share of such
outstanding Revolving Credit Loans and unpaid LC Exposure then owing by the
Borrower equal to its Sharing Event Percentage of the aggregate Revolving Credit
Commitments (based on, and resulting in, the Adjusted Sharing Event Commitment
of each Lender) although if because of fluctuations in currency exchange rates
any Revolving Credit Lender would be required to purchase such participations
after giving effect to which such Revolving Credit Lender’s allocated share of
all Revolving Credit Loans and LC Exposure (including participations therein
purchased pursuant to this Section 3.13) would exceed the Dollar Equivalent
amount of such Revolving Credit Lender’s Adjusted Sharing Event Commitment, then
such participations shall be in an amount after giving effect to which such
Revolving Credit Lender’s allocated share of all Revolving Credit Loans and LC
Exposure (including participations therein purchased pursuant to this
Section 3.13) would equal the Dollar Equivalent amount of such Revolving Credit
Lender’s Adjusted Sharing Event Commitment). Upon any such occurrence, the Agent
shall notify each Revolving Credit Lender and shall specify the amount of
Dollars required from such Revolving Credit Lender in order to effect the
purchases and sales by the various Revolving Credit Lenders of participating
interests in the amounts required above (together with accrued interest with
respect to the period for the last interest payment date through the date of the
Sharing Event plus any additional amounts payable by the Borrower pursuant to
this Section 3.13 in respect of such accrued but unpaid interest); provided,
however, in the event that a Sharing Event shall have occurred, each Revolving
Credit Lender shall be deemed to have purchased, automatically and without
request, such participating interests. Promptly upon receipt of such request,
each Revolving Credit Lender shall deliver to the Agent (in Same Day Funds in
Dollars) the net amounts as specified by the Agent. The Agent shall promptly
deliver the amounts so received to the various Revolving Credit Lenders in such
amounts as are needed to effect the purchases and sales of participations by and
among the Revolving Credit Lenders as provided above. Promptly following receipt
thereof, each Revolving Credit Lender which has sold participations in any of
its Revolving Credit Loans (through the Agent) will deliver to each Revolving
Credit Lender (through the Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each
Revolving Credit Lender shall be calculated on a net basis, giving effect to
both the sales and purchases of participations by the various Revolving Credit
Lenders as required above.

(c) Upon the occurrence of a Sharing Event (i) no further Revolving Credit Loans
shall be made and no further Letters of Credit shall be issued, (ii) all amounts
from time to time accruing with respect to, and all amounts from time to time
payable on account of, any outstanding LIBOR Revolving Loans initially
denominated in an Alternative Currency (including, without limitation, any
interest and other amounts which were accrued but unpaid on the date of such
purchase) shall be payable in Dollars as if such LIBOR Revolving Loans had
originally been made in Dollars and shall be distributed by the relevant Lenders
(or their Affiliates) to the Administrative Agent for the account of the
Revolving Credit Lenders which made such Revolving Credit Loans or are
participating therein and (iii) the Revolving Credit Commitments of the Lenders
shall be terminated automatically (and without the taking of any action).
Notwithstanding anything to the contrary contained above, the failure of any
Lender to purchase its participating interest in any Revolving Credit Loans upon
the occurrence of a Sharing Event shall not relieve any other Revolving Credit
Lender of its obligation hereunder to purchase its participating interests in a
timely manner, but no Lender shall be responsible for the failure of any other
Revolving Credit Lender to purchase the participating interest to be purchased
by such other Revolving Credit Lender on any date.

 

- 68 -



--------------------------------------------------------------------------------

(d) If any amount required to be paid by any Revolving Credit Lender pursuant to
Section 3.13(b) is not paid to the Agent within one (1) Business Day following
the date upon which such Revolving Credit Lender receives notice from the Agent
of the amount of its participations required to be purchased pursuant to said
Section 3.13(b), such Revolving Credit Lender shall also pay to the Agent on
demand an amount equal to the product of (i) the amount so required to be paid
by such Revolving Credit Lender for the purchase of its participations times
(ii) the daily average Federal Funds Rate during the period from and including
the date of request for payment to the date on which such payment is immediately
available to the Agent times (iii) a fraction the numerator of which is the
number of days that elapsed during such period and the denominator of which is
360. If any such amount required to be paid by any Lender pursuant to
Section 3.13(b) is not in fact made available to the Agent within three
(3) Business Days following the date upon which such Revolving Credit Lender
receives notice from the Agent as to the amount of participations required to be
purchased by it, the Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Loans hereunder. Upon submission by
the Agent of a certificate to any Revolving Credit Lender with respect to any
amounts payable by any Revolving Credit Lender pursuant to this Section 3.13,
the amount set forth in such certificate shall be paid to the Agent for the
account of the relevant Revolving Credit Lenders; provided, however, that, if
the Agent (in its sole and exclusive discretion) has elected to fund on behalf
of such Revolving Credit Lender the amounts owing to such Revolving Credit
Lenders, then the amounts shall be paid to the Agent for its own account.

(e) Whenever, at any time after the relevant Revolving Credit Lenders have
received from any Lenders purchases of participations in any Revolving Credit
Loans pursuant to this Section 3.13, the Lenders receive any payment on account
thereof, such Lenders will distribute to the Agent, for the account of the
various Lenders participating therein, such Revolving Credit Lenders’
participating interests in such amounts (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such
participations were outstanding) in like funds as received; provided, however,
that in the event that such payment received by any Revolving Credit Lenders are
required to be returned, the Revolving Credit Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective Revolving Credit Lenders any portion thereof previously so
distributed to them in like funds as such payment is required to be returned by
the respective Revolving Credit Lenders.

(f) Each Revolving Credit Lender’s obligation to purchase participating
interests pursuant to this Section 3.13 shall be absolute and unconditional and
shall not be affected by any circumstance including, without limitation, (a) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any other Revolving Credit Lender, any Loan Party or any other
Person for any reason whatsoever, (b) the occurrence or continuance of an Event
of Default, (c) any adverse change in the condition (financial or otherwise) of
any Loan Party or any other Person, (d) any breach of this Agreement by any Loan
Party, any Lender, or any other Person, or (e) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

 

- 69 -



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Revolving
Credit Lender which has purchased such participations shall be entitled to
receive from the Borrower any increased costs and indemnities directly from the
Borrower to the same extent as if it were the direct Lender as opposed to a
participant therein. The Borrower hereby acknowledges and agrees that, upon the
occurrence of a Sharing Event and after giving effect to the requirements of
this Section 3.13, increased Taxes may be owing by the Borrower pursuant to
Section 3.12, which Taxes shall be paid (to the extent provided in Section 3.12)
by the Borrower, without any claim that the increased Taxes are not payable
because same resulted from the participations effected as otherwise required by
this Section 3.13.

ARTICLE IV. - YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of each affected Lender from time to time such amounts as such Lender
may reasonably determine to be necessary to compensate such Lender for any costs
incurred by such Lender that it reasonably determines are attributable to its
making or maintaining of any Loans (whether in Dollars or an Alternative
Currency) or its obligation to make any Loans (whether in Dollars or an
Alternative Currency) hereunder, any reduction in any amount receivable by such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or such obligation or the maintenance by such Lender of capital in
respect of its Loans or its Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that: (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans, Letters of Credit, or its Commitment
(other than for Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and Connection Income Taxes); or (ii) imposes
or modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of Adjusted
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitments of such Lender
hereunder); (iii) imposes on any Lender or any Lender as issuer of any Letter of
Credit or the London interbank market or the relevant local market for obtaining
quotations for Canadian CDOR Rate, any other condition, cost or expense (other
than Taxes) affecting this Agreement or LIBOR Loans (whether in Dollars or an
Alternative Currency) made by such Lender or any Letter of Credit or
participation therein; or (iv) has or would have the effect of reducing the rate
of return on capital or liquidity of such Lender or its holding company to a
level below that which such Lender or its holding company could have achieved
but for such Regulatory Change (taking into consideration such Lender’s policies
with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that

 

- 70 -



--------------------------------------------------------------------------------

includes deposits by reference to which the interest rate on LIBOR Loans is
determined as provided in this Agreement or a category of extensions of credit
or other assets of such Lender that includes LIBOR Loans or (ii) becomes subject
to restrictions on the amount of such a category of liabilities or assets that
it may hold, then, if such Lender so elects by notice to the Borrower (with a
copy to the Agent), the obligation of such Lender to make or Continue, or to
Convert any other Type of Loans in any Currency into, LIBOR Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect (in which
case the provisions of Section 4.6 shall apply).

(c) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section 4.1
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable, in each case after the Agreement Date, any tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Agent of issuing (or any Lender of purchasing participations in)
or maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by the Agent or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Agent or
such Lender, the Borrower shall pay promptly, and in any event within 3 Business
Days of demand, to the Agent for its account or the account of such Lender, as
applicable, from time to time as specified by the Agent or a Lender, such
additional amounts as shall be sufficient to compensate the Agent or such Lender
for such increased costs or reductions in amount.

(d) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, except as otherwise provided below, the failure of the Agent or any
Lender to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Agent). The Agent or
such Lender agrees to furnish to the Borrower (and in the case of a Lender, to
the Agent) a certificate setting forth in reasonable detail the basis and amount
of each request by the Agent or such Lender for compensation under this Section,
in each case within three months after the effective date of the Regulatory
Change or other circumstance giving rise to such requested compensation (and,
should such certificate not be furnished within such three-month period, the
Borrower shall not be liable for any Additional Costs or compensation related to
such Regulatory Change or other circumstance). Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith and otherwise in accordance with this Agreement.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding (but except, in the case of
clause (A) below, as otherwise provided in clause (ii) of the definition of
LIBOR in Section 1.1 hereof), if, on or prior to the determination of Adjusted
LIBOR for any Interest Period with respect to borrowings denominated in any
Currency:

 

- 71 -



--------------------------------------------------------------------------------

(A) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR with respect to
borrowings of such Currency for such Interest Period, or

(B) the Agent reasonably determines (which determination shall be deemed
presumptively correct) that, due to changes not reasonably foreseeable on the
Agreement Date, Adjusted LIBOR with respect to borrowings of such Currency will
not adequately and fairly reflect the cost to the Lenders of making or
maintaining LIBOR Loans of such Currency for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans of such Currency,
Continue LIBOR Loans in such Currency or Convert Loans into LIBOR Loans of such
Currency and, unless repaid by Borrower (i) any Loan Notice of borrower with
respect to a LIBOR Loan of such affected Currency shall be automatically
withdrawn and shall be deemed a request for (x) a Base Rate Loan, with respect
to Loans denominated in Dollars, or (y) an Alternate Rate Loan, with respect to
Loans denominated in any Alternative Currency, (ii) if such event relates to
LIBOR Loans denominated in Dollars, each LIBOR Loan denominated in Dollars will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and (iii) if such event relates to LIBOR Loans
denominated in any Alternative Currency, each LIBOR Loan denominated in such
Alternative Currency will automatically, on the last day of the then current
Interest Period applicable thereto, become an Alternate Rate Loan, and the
obligations of the Lenders to make LIBOR Loans of such Currency shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders; provided that, for the avoidance of doubt, if the circumstances
giving rise to the notice referenced above affect only the LIBOR Rate with
respect to borrowings denominated in a single Currency, the provisions of this
Section 4.2 shall apply only to LIBOR Loans denominated in such Currency, and
borrowings of LIBOR Loans denominated in other Currencies shall be permitted.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans in any Currency hereunder, then such Lender shall promptly
notify the Borrower thereof (with a copy to the Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans of such Currency shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 4.6. shall be applicable).

 

- 72 -



--------------------------------------------------------------------------------

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(A) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(B) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
V. to be satisfied) to borrow a LIBOR Loan from such Lender on the requested
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

Section 4.5. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12 or Section 4.1,
and the Required Lenders are not also doing the same, or (b) the obligation of
any Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or Section 4.3
but the obligation of the Required Lenders shall not have been suspended under
such Sections, then, so long as there does not then exist any Default or Event
of Default, the Borrower may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Commitment
to an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for a purchase price equal to the aggregate Outstanding Amount
of all Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.12 or Section 4.1 with respect to periods up to the
date of replacement.

 

- 73 -



--------------------------------------------------------------------------------

Section 4.6. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b) or Section 4.3, then such Lender’s (i) LIBOR Loans denominated
in Dollars shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(b) or Section 4.3, on such earlier date
as such Lender may specify to the Borrower with a copy to the Agent) and
(ii) LIBOR Loans denominated in any Alternative Currency shall be converted
automatically to Alternate Rate Loans on the last day of each Interest Period
applicable to such LIBOR Loans (or, in the case of a Conversion required by
Section 4.1.(b) or Section 4.3, on such earlier date as such Lender may specify
to the Borrower with a copy to the Agent), and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 4.1
or Section 4.3 that gave rise to such Conversion no longer exist:

(A) to the extent that such Lender’s LIBOR Loans denominated in Dollars have
been so Converted, all payments and prepayments of principal that would
otherwise be applied to such Lender’s LIBOR Loans shall be applied instead to
its Base Rate Loans;

(B) all Loans denominated in Dollars that would otherwise be made or Continued
by such Lender as LIBOR Loans denominated in Dollars shall be made or Continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be Converted into LIBOR Loans denominated in Dollars shall remain as
Base Rate Loans;

(C) to the extent that such Lender’s LIBOR Loans denominated in any affected
Alternative Currency have been so Converted, all payments and prepayments of
principal that would otherwise be applied to such Lender’s LIBOR Loans shall be
applied instead to its Alternate Rate Loans; and

(D) all Loans denominated in any Alternative Currency that would otherwise be
made or Continued by such Lender as LIBOR Loans denominated in such Alternative
Currency shall be made or Continued instead as Alternate Rate Loans in such
Alternative Currency, and all Alternate Rate Loans in such Alternative Currency
of such Lender that would otherwise be Converted into LIBOR Loans denominated in
such Alternative Currency shall remain as Alternate Rate Loans;

provided that, for the avoidance of doubt, if the circumstances giving rise to
the notice referenced above affect only the Adjusted LIBOR with respect to
borrowings denominated in a single Currency, the provisions of this Section 4.6
shall apply only to LIBOR Loans denominated in such Currency, and borrowings of
LIBOR Loans denominated in other Currencies shall be permitted. If such Lender
gives notice to the Borrower (with a copy to the Agent) that the circumstances
specified in Section 4.1 or Section 4.3 that gave rise to the Conversion of such
Lender’s LIBOR Loans pursuant to this Section no longer exist (which such Lender
agrees to do promptly upon such circumstances ceasing to exist) at a time when
LIBOR

 

- 74 -



--------------------------------------------------------------------------------

Loans made by other Lenders are outstanding, then such Lender’s Base Rate Loans
shall be automatically Converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding LIBOR Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding LIBOR
Loans and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, Section 4.1 or Section 4.3 to reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans in the applicable
Currency through the purchase of deposits denominated in the applicable Currency
in the relevant market bearing interest at the rate applicable to such LIBOR
Loans in an amount equal to the amount of the LIBOR Loans and having a maturity
comparable to the relevant Interest Period; provided, however, that each Lender
may fund each of its LIBOR Loans in any manner it sees fit and the foregoing
assumption shall be used only for calculation of amounts payable under this
Article IV.

ARTICLE V. - CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower, payable to each Lender (if requested by
such Lender) and complying with the applicable provisions of Section 2.9;

(iii) An opinion of counsel to the Borrower, addressed to the Agent and the
Lenders, in form and substance acceptable to Agent’s counsel;

(iv) A copy, certified as of a recent date by the appropriate officer of the
State in which the Borrower is organized, and a duly authorized officer or
similar representative of the Borrower, to be true and complete, of the
corporate charter or other formation document of the Borrower as in effect on
such date of certification;

 

- 75 -



--------------------------------------------------------------------------------

(v) A certificate of good standing or certificate of similar meaning with
respect to the Borrower issued as of a recent date by the Secretary of State of
the state of formation of the Borrower and a certificate of qualification to
transact business or other comparable certificates issued by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which the Borrower is required to be so qualified and where the failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the Borrower with respect
to each of the officers of the Borrower authorized to execute and deliver the
Loan Documents to which the Borrower is a party, and each of the officers of the
Borrower authorized to deliver Notices of Borrowing, Notices of Continuation and
Notices of Conversion and to request the issuance of Letters of Credit;

(vii) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of (i) the by-laws of
such Person, if a corporation, the operating agreement of such Person, if a
limited liability company, the partnership agreement of such Person, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity and (ii) all corporate, partnership, member or other
necessary action taken by such Person to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;

(viii) The Fees then due and payable under Section 3.6(c), and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(ix) A Compliance Certificate, dated as of the Effective Date, based on
financial results as of June 30, 2017 and after giving pro forma effect to the
financing contemplated by this Agreement and the use of the proceeds of the
Loans to be funded on the Effective Date;

(x) A letter from the agents under the Existing Agreement providing information
regarding the payment in full of amounts outstanding thereunder and providing
for the termination thereof;

(xi) [Reserved];

(xii) Such due diligence with respect to the Unencumbered Pool as the Agent may
reasonably require; and

(xiii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request.

(b) In the good faith judgment of the Agent and the Lenders:

 

- 76 -



--------------------------------------------------------------------------------

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect (except as set
forth in Schedule 6.1(i)), or (2) restrain or enjoin, impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower to fulfill its obligations under the Loan Documents to
which it is a party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any Subsidiary is a party or by which any of its properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower to fulfill its obligations under the Loan Documents to which it is a
party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Loan Parties in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents, and (c) in the case of a Loan or Letter of Credit to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls which in the reasonable opinion of the Agent
(in the case of any Loans to be denominated in an Alternative Currency) or the
Agent in its capacity as issuer of

 

- 77 -



--------------------------------------------------------------------------------

Letters of Credit (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Loan or Letter of
Credit to be denominated in the relevant Alternative Currency. Each Credit Event
shall constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of a Loan or the
issuance of a Letter of Credit, the Borrower shall be deemed to have represented
to the Agent and the Lenders at the time such Loan is made or Letter of Credit
issued that all conditions to the occurrence of such Credit Event contained in
this Article V have been satisfied or waived in accordance with the terms of
this Agreement.

ARTICLE VI. - REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Borrower represents and warrants to
the Agent and each Lender as follows:

(a) Organization; Power; Qualification. The Borrower and each of its
Subsidiaries is a trust, corporation, partnership, limited liability company or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and is in good standing as a foreign corporation, partnership or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization; except where the failure to have such power or
authority or to be so qualified or authorized could not reasonably be expected
to have a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Schedule 6.1(b) is a complete
and correct list of all Subsidiaries of the Borrower setting forth for each such
Subsidiary, (i) the jurisdiction of organization of such Subsidiary, (ii) the
identity of the Borrower and each other Subsidiary thereof holding any Equity
Interests in such Subsidiary and, in the case of a Subsidiary that is not a
Wholly Owned Subsidiary, to the Borrower’s knowledge the identity of the
holder(s) of the other Equity Interests in such Subsidiary, (iii) a summary
description of the nature of the Equity Interests held by each such Person, and
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests. Except as disclosed in such Schedule, as of the Agreement Date
(i) each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable, and (iii) with respect to each Unencumbered Property Owner
Subsidiary, there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible

 

- 78 -



--------------------------------------------------------------------------------

into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, such Subsidiary. As of the Agreement
Date, Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Borrower, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Each Loan Party has the right and power, and has
taken all necessary action, to execute, deliver and perform each of the Loan
Documents to which it is a party in accordance with its terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
any Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
any Loan Party is a party in accordance with their respective terms and the
borrowings and other extensions of credit hereunder do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of any Loan Party, or
any indenture, agreement or other instrument to which any Loan Party is a party
or by which it or any of its properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party.

(e) Compliance with Law; Governmental Approvals. The Borrower and each of its
Subsidiaries is in compliance with each Governmental Approval applicable to it
and in compliance with all other Applicable Laws (including, without limitation,
Environmental Laws) relating to it except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause an Event of Default or have a
Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Schedule 6.1(f) is a
complete and correct listing of all real property owned or leased by the
Borrower or its Subsidiaries or with respect to which the Borrower or one of its
Subsidiaries holds an EPR Senior First Mortgage or similar mortgage. Each such
Person has good, marketable and legal title to, or a valid leasehold interest
in, or, in the case of real estate subject to an EPR Senior First Mortgage or
similar mortgage, a valid mortgage lien on, its respective assets. As of the
Agreement Date, there are no Liens against any assets of any Loan Party except
for Permitted Liens.

 

- 79 -



--------------------------------------------------------------------------------

(g) Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries the outstanding principal amount of which exceeds $1,000,000.00,
including without limitation, Guarantees of the Borrower and its Subsidiaries,
and indicating whether such Indebtedness is Secured Indebtedness.

(h) Material Contracts. Schedule 6.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts, other than, to the
extent constituting Material Contracts, (i) any agreements or other contracts in
the nature of loan agreements or other loan documents which evidence, secure or
otherwise relate to any Indebtedness described in Schedule 6.1(g), or which
evidence or otherwise relate to the Bonds, and (ii) any lease, mortgage or
similar financing documents whereby the Borrower or one or more of its
Subsidiaries is a lessor, mortgagee or the like (including, without limitation,
any Leases and EPR Senior Property Loan Documents). No event or condition exists
which, with the giving of notice, the lapse of time, or both, would permit any
party to any such Material Contract to terminate such Material Contract (other
than any termination right in favor of the Borrower or any of its Subsidiaries).

(i) Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened) against or in
any other way relating adversely to or affecting the Borrower or any of its
Subsidiaries or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Borrower and each of
its Subsidiaries required by Applicable Law to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon any such Person and its properties, income, profits and
assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6. As of the Agreement Date, and
except as set forth in Schedule 6.1(j), the Borrower, and to the Borrower’s
knowledge, each other Loan Party, has not received notice of any United States
income tax returns of the Borrower or any of its Subsidiaries being under an
audit. All charges, accruals and reserves on the books of the Borrower and each
of its Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
the audited Consolidated balance sheet of the Borrower for the fiscal year
ending December 31, 2016, and the related audited Consolidated statements of
operations, cash flows and changes in shareholders’ equity for the fiscal year
ending on such dates, with the opinion thereon of KPMG. Such financial
statements (including in each case related schedules and notes) present fairly,
in all material respects and in accordance with GAAP consistently applied
throughout the period involved, the Consolidated financial position of the
Borrower as at such date and the results of operations and the cash flow for
such period. Except as may be set forth in the Schedules to this Agreement or
the financial statements described above, neither the Borrower nor any of its

 

- 80 -



--------------------------------------------------------------------------------

Subsidiaries has on the Agreement Date any contingent liabilities, liabilities,
liabilities for taxes, unusual or long-term commitments or unrealized or forward
anticipated losses from any unfavorable commitments, in each case, that is
material and that would be required to be set forth in its financial statements
or in the notes thereto.

(l) No Material Adverse Change; Solvency. Since December 31, 2016, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower and its
Subsidiaries taken as a whole. Each of the Loan Parties is Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which failure or amendment has resulted or could reasonably be expected to
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.

(n) Not Plan Assets; No Prohibited Transaction. No assets of the Borrower
constitute “plan assets” within the meaning of ERISA, the Internal Revenue Code
and the respective regulations promulgated thereunder. The execution, delivery
and performance of this Agreement and the other Loan Documents, and the
borrowing and repayment of amounts hereunder, do not and will not constitute
non-exempt “prohibited transactions” under ERISA or the Internal Revenue Code.

(o) Absence of Defaults. Neither the Borrower nor any of its Subsidiaries is in
default under its articles of incorporation, bylaws, partnership agreement or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived, which, in any such case: (i) constitutes a
Default or an Event of Default; or (ii) constitutes, or which with the passage
of time, the giving of notice, or both, would constitute, a default or event of
default by the Borrower or any of its Subsidiaries under any agreement (other
than this Agreement) or judgment, decree or order to which the Borrower or any
of its Subsidiaries is a party or by which any such Persons or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p) Environmental Laws. The Borrower and each of its Subsidiaries has obtained
all Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
be reasonably expected to have a Material Adverse Effect,

 

- 81 -



--------------------------------------------------------------------------------

(i) the Borrower is not aware of, and has not received notice of, any past,
present, or future events, conditions, circumstances, activities, practices,
incidents, actions, or plans which, with respect to the Borrower or any of its
Subsidiaries, may interfere with or prevent compliance or continued compliance
with Environmental Laws, or may give rise to any common-law or legal liability,
or otherwise form the basis of any claim, action, demand, suit, proceeding,
hearing, or investigation, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling or the
emission, discharge, release or threatened release into the environment, of any
Hazardous Material; and (ii) there is no civil, criminal, or administrative
action, suit, demand, claim, hearing, notice, or demand letter, notice of
violation, investigation, or proceeding pending or, to the Borrower’s knowledge,
threatened, against the Borrower or any of its Subsidiaries relating to any
Environmental Laws.

(q) Investment Company; Public Utility Holding Company; EEA Financial
Institution. Neither the Borrower nor any of its Subsidiaries is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, (ii) subject to
any other Applicable Law which purports to regulate or restrict its ability to
borrow money or to consummate the transactions contemplated by this Agreement or
to perform its obligations under any Loan Document to which it is a party, or
(iii) an EEA Financial Institution.

(r) Margin Stock. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, and not more than 25% of the value of
the assets of the Borrower is comprised of margin stock.

(s) Affiliate Transactions. Except as is not prohibited by Section 9.11, neither
the Borrower nor any of its Subsidiaries is a party to any transaction with an
Affiliate.

(t) Intellectual Property. The Borrower and each of its Subsidiaries owns or has
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses as now conducted and as contemplated by the Loan Documents,
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright or
other proprietary right of any other Person; except where any such failure to
own or to have the right to use Intellectual Property, or existence of a
conflict with the rights of others, could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Borrower and each of its Subsidiaries have taken all such steps as they deem
reasonably necessary to protect their respective rights under and with respect
to such Intellectual Property. No material claim has been asserted by any Person
with respect to the use of any such Intellectual Property by the Borrower or any
of its Subsidiaries, or challenging or questioning the validity or effectiveness
of any such Intellectual Property. The use of such Intellectual Property by the
Borrower and its Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of the Borrower or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect.

 

- 82 -



--------------------------------------------------------------------------------

(u) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of acquiring, owning, leasing, making mortgage loans
against, financing, managing and otherwise dealing in real estate (including,
without limitation, Eligible Real Estate) and related personal property,
together with other business activities incidental thereto.

(v) Broker’s Fees. Neither the Borrower nor any of its Subsidiaries have entered
into any agreement providing for the payment of any broker’s or finder’s fee,
commission or similar compensation with respect to the transactions contemplated
hereby or any ancillary transactions. The foregoing does not include any agency,
syndication or other fees permitted to be paid pursuant to the terms of this
Agreement or the other Loan Documents.

(w) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower or any of its Subsidiaries in connection with,
pursuant to or relating in any way to this Agreement, contained any untrue
statement of a fact material to the Borrower and its Subsidiaries taken as a
whole or omitted to state a material fact necessary in order to make such
statements contained therein, in light of the circumstances under which they
were made, not misleading. All financial statements (including in each case all
related schedules and notes) furnished to the Agent or any Lender by, on behalf
of, or at the direction of the Borrower or any of its Subsidiaries in connection
with, pursuant to or relating in any way to this Agreement, present fairly, in
all material respects and in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments). All financial projections and other forward looking statements
prepared by or on behalf of the Borrower or any of its Subsidiaries that have
been or may hereafter be made available to the Agent or any Lender were or will
be prepared in good faith based on reasonable assumptions as of the date of such
information; provided, however, the Agent and the Lenders recognize that such
projections as to future events are not to be viewed as facts or guarantees of
future performance and that actual results during the period or periods covered
by any such projections may differ from the projected results. As of the
Effective Date, no fact is known to the Borrower which has had, or may in the
future have (so far as the Borrower can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

(x) REIT Status. The Borrower is a Maryland real estate investment trust duly
organized pursuant to a Declaration of Trust filed with the Maryland Department
of Assessments and Taxation, and is in good standing under the laws of Maryland.
The Borrower conducts its business in a manner which enables it to qualify as a
real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Internal Revenue Code, and has elected to be treated as and
is entitled to the benefits of a real estate investment trust thereunder. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and duly authorized to do business in the jurisdictions where the
Unencumbered Properties directly owned or leased by it are located and in each
other jurisdiction where a failure to be so qualified in such other jurisdiction
could have a materially adverse effect on the business, assets or financial
condition of the Borrower. The Borrower has not taken any action that would
prevent it from maintaining its qualification as a REIT for its tax year ending
December 31, 2017, or as of the date of this Agreement, from maintaining such
qualification at all times during the term of the Loan.

 

- 83 -



--------------------------------------------------------------------------------

(y) SEC Filings. The Borrower has made all filings with and obtained all
consents of the Securities and Exchange Commission as required, if any, under
the Securities Act and the Securities Exchange Act in connection with the
execution, delivery and performance by the Borrower of each of the Obligations
incurred in connection with the Loan Documents.

(z) Foreign Assets Control. To the knowledge of the Borrower and the other Loan
Parties after due inquiry, none of the Borrower, any Subsidiary or any Affiliate
of the Borrower: (i) is a Sanctioned Person, (ii) directly or indirectly derives
revenues from investments in, or transactions with, Sanctioned Persons, (iii) is
located, organized or resident in a Designated Jurisdiction, or (iv) is or has
been (within the previous five (5) years) engaged in any transaction with any
Sanctioned Person or any Person who is located, organized or resident in any
Designated Jurisdiction to the extent that such transactions would violate
Sanctions. The Borrower, its Subsidiaries, and their respective officers and
employees, and to the knowledge of the Borrower, their directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. No Loan or Letter of Credit, use of the proceeds of any Loan or Letter
of Credit, or other transactions contemplated hereby has been used, directly or
indirectly, or has otherwise been made available to fund any activity or
business in any Designated Jurisdiction or to fund any activity or business with
any Sanctioned Person, or in any other manner that will result in a violation by
the Borrower or any Subsidiary thereof, or any Lender, or the Agent, of
Anti-Corruption Laws or applicable Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance with
the Anti-Corruption Laws and applicable Sanctions by the Borrower, its
Subsidiaries, their respective directors, officers, employees, affiliates and
agents and representatives of the Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement. Neither the
making of the Loans nor the use of the proceeds thereof will violate the Patriot
Act, the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto. The Borrower and its
Subsidiaries are in compliance in all material respects with the Patriot Act.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower or any of its Subsidiaries
to the Agent or any Lender pursuant to or in connection with this Agreement or
any of the other Loan Documents (including, but not limited to, any such
statement made in or in connection with any amendment hereto or thereto or any
such statement contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower or any of its Subsidiaries
prior to the Agreement Date and delivered to the Agent or any Lender in
connection with the underwriting or closing of the transactions contemplated
hereby) shall constitute representations and warranties made by the Borrower in
favor of the Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be

 

- 84 -



--------------------------------------------------------------------------------

made at and as of the Agreement Date, the Effective Date, and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans and the issuance
of the Letters of Credit.

ARTICLE VII. - AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Required Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7, the Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its respective
existence, rights, franchises, licenses and privileges in the jurisdiction of
its incorporation or formation and qualify and remain qualified and authorized
to do business in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification and authorization and
where the failure to so preserve or maintain or to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.
Nothing in this Section 7.1 or Section 9.7 shall prohibit the Borrower or any
Subsidiary of the Borrower from dissolving any Subsidiary that is not an
Unencumbered Property Owner Subsidiary at the time of such dissolution.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each of its Subsidiaries to, comply with
(a) all Applicable Laws, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect, and (b) all terms and conditions of all Material Contracts to
which it is a party. The Borrower shall maintain in effect and enforce policies
and procedures designed to ensure compliance with the Anti-Corruption Laws and
applicable Sanctions by the Borrower, its Subsidiaries, their respective
directors, officers, employees, Affiliates and agents and representatives of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each of its Subsidiaries to, (a) protect and preserve all
of its respective material properties, including, but not limited to, material
Intellectual Property, and maintain in good repair, working order and condition
all material tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times; provided,
however, that nothing in this Section 7.3 shall impose any duty on the Borrower
or any of its Subsidiaries to

 

- 85 -



--------------------------------------------------------------------------------

the extent that, pursuant to the terms of the applicable Leases or EPR Senior
Property Loan Documents or other applicable lease or mortgage documents, the
tenant or mortgagor, as applicable, with respect to the relevant property is
obligated to perform such duties or whereby, pursuant to the terms of such
documents, the Borrower or any of its Subsidiaries does not have the right to
access such property or is otherwise prohibited from performing such duties.

Section 7.4. Conduct of Business.

The Borrower and its Subsidiaries shall carry on their respective businesses as
described in Section 6.1(u).

Section 7.5. Insurance.

The Borrower shall, and shall cause each of its Subsidiaries to, maintain
insurance on its real property assets with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law; provided, however, that nothing in this Section 7.5 shall impose
any duty on the Borrower or any of its Subsidiaries to maintain any such
insurance to the extent that, pursuant to the terms of the applicable Leases or
EPR Senior Property Loan Documents or other applicable lease or mortgage
documents, the tenant or mortgagor, as applicable, is obligated to provide any
such insurance or whereby such risks, or portions thereof, may be covered by
self-insurance. the Borrower shall, and shall cause each of its Subsidiaries to,
deliver to the Agent, upon its request from time to time, a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge when due (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien (other than a Permitted Lien) on any properties of
such Person; provided, however, that nothing in this Section or in Section 7.21
shall require the payment or discharge of any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings and
for which adequate reserves have been established on the books of the applicable
Borrower, or Subsidiary, in accordance with GAAP or if the failure to pay or
discharge any such tax, assessment, charge or levy or claim, together with any
associated interest, fines or penalties, could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 7.7. Visits and Inspections.

The Borrower shall, and shall cause each of its Subsidiaries to, permit
representatives or agents of any Lender or the Agent, from time to time after
reasonable prior notice if no Event of Default shall be in existence, and as
often as may be reasonably requested, but only during normal business hours, to:
(a) visit and inspect all properties of the Borrower and its Subsidiaries

 

- 86 -



--------------------------------------------------------------------------------

to the extent any such right to visit or inspect is within the control of such
Person; (b) inspect and make extracts from their respective books and records,
including but not limited to management letters prepared by independent
accountants; and (c) discuss with its officers and employees, and its
independent accountants, its business, properties, condition (financial or
otherwise), results of operations and performance. If requested by the Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Agent or any Lender to discuss the financial affairs of the
Borrower or any of its Subsidiaries with its accountants. The exercise by the
Agent or a Lender of its rights under this Section shall be at the expense of
the Agent or such Lender, as the case may be, unless an Event of Default shall
exist in which case it shall be at the expense of the Borrower.

Section 7.8. Use of Proceeds; Letters of Credit.

(a) The Borrower shall use the proceeds of the Loans and the Letters of Credit
for general corporate purposes, including the repayment of the Indebtedness
under the Existing Agreement, payment of closing costs and fees, the
acquisition, renovation and improvement of real property, the making of mortgage
loans against real property, and for other purposes consistent with the business
activities described in Section 6.1(u).

(b) No part of the proceeds of any Loan or Letter of Credit will be used
(i) directly or indirectly for any purpose that violates any rule or regulation
of the Board of Governors of the Federal Reserve System, including Regulations
T, U and X, or that violates any other applicable law, rule or regulation
relating to “margin stock” within the meaning of such Regulation U; (ii) to
finance any operations in, finance investments or activities in, or make any
payments to, a Sanctioned Person or in any Designated Jurisdiction except to the
extent permitted for a Person to comply with Sanctions; or (iii) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause each of its Subsidiaries to, comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. If the Borrower or any of its Subsidiaries:
(a) receives notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receives notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against the Borrower or any of its Subsidiaries alleging violations of
any Environmental Law or requiring the Borrower or any of its Subsidiaries to
take any action in connection with the release of Hazardous Materials or
(c) receives any notice from a Governmental Authority or private party alleging
that the Borrower or any of its Subsidiaries may be liable or responsible for
costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower or any of its Subsidiaries. the Borrower shall,
and shall cause each of its Subsidiaries to, take promptly all actions necessary
to prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws (other than any such Liens
that constitute Permitted Liens).

 

- 87 -



--------------------------------------------------------------------------------

Section 7.10. Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries to, maintain books
and records pertaining to its respective business operations in such detail,
form and scope as is consistent with good business practice and in accordance
with GAAP. The Borrower and each other Loan Party will maintain its chief
executive office at 909 Walnut Street, Suite 200, Kansas City, MO 64106, or at
such other place in the United States of America as the Borrower shall designate
prior to any such change in location by written notice to the Agent, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

Section 7.11. Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

Section 7.12. Replacement or Addition of Unencumbered Properties.

(a) After the Effective Date, the Borrower shall have the right, subject to the
satisfaction by the Borrower of the other conditions set forth in this
Section 7.12, to add Eligible Real Estate to the Unencumbered Pool (including,
without limitation, Real Estate owned by a Subsidiary that, prior to such
addition, was not an Eligible Subsidiary) or to replace any Unencumbered
Property with new Eligible Real Estate. The addition or replacement of Eligible
Real Estate to or for the then existing Unencumbered Property shall be referred
to as “Unencumbered Property Replacement”. In the event the Borrower desires to
effect an Unencumbered Property Replacement as aforesaid, the Borrower shall
provide written notice to the Agent of such request (which the Agent shall
promptly furnish to the Lenders). No Real Estate shall be included as
Unencumbered Property unless and until the Agent determines that:

(i) such Real Estate is Eligible Real Estate;

(ii) after giving effect to the inclusion of such Real Estate, each of the
representations and warranties made by or on behalf of the Borrower contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true in all
material respects both as of the date as of which it was made and shall also be
true as of the time of the replacement or addition of Unencumbered Properties,
with the same effect as if made at and as of that time (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing, and the Agent shall have received a certificate of the Borrower to
such effect.

 

- 88 -



--------------------------------------------------------------------------------

(iii) the Borrower shall pay any and all reasonable out-of-pocket expenses and
costs, including attorneys’ fees, incurred by Agent in connection with review of
the Real Estate.

Section 7.13. Removal of Unencumbered Property.

Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this Section 7.13), the Borrower shall be permitted to remove an
Unencumbered Property from the Unencumbered Pool upon the request of the
Borrower and subject to and upon the following terms and conditions:

(a) the Borrower shall deliver to the Agent written notice of its desire to
remove such property not later than three (3) Business Days prior to the date on
which such removal is to be effected;

(b) the Borrower shall submit to the Agent with such request a Compliance
Certificate reflective of the contemplated transaction evidencing that the
Borrower will remain in compliance with the covenants set forth in
Section 9.1(f) and Section 9.1(g); and

(c) the Borrower shall pay all reasonable costs and expenses of the Agent in
connection with such removal, including without limitation, reasonable
attorney’s fees.

Section 7.14. Failure of Certain Unencumbered Assets Representations and
Warranties.

If at any time the Borrower shall become aware that any representation set forth
in this Agreement is no longer true and correct with respect to any Unencumbered
Property in the Unencumbered Pool, the Borrower shall promptly notify the Agent
in writing of such event, together with a detailed description of the factual
circumstances giving rise thereto. In such event, the Agent may reasonably
require that the Real Estate no longer be considered an Unencumbered Property
for purposes hereof and require that such asset be removed from the Unencumbered
Pool. Upon the determination that an asset shall no longer be considered an
Unencumbered Property for purposes hereof, the provisions of Section 2.6(b)
shall apply.

Section 7.15. Subsidiary Guaranty.

(a) Without limiting the provisions of Section 12.19 hereof, the Subsidiary
Borrowers (as defined in the Existing Agreement) are hereby released from all
liabilities under the Existing Agreement, as amended and restated by this
Agreement, and under the Notes and other Loan Documents (as those capitalized
terms are defined in the Existing Agreement); it being the intention and
understanding of the parties that such Subsidiary Borrowers shall not be
co-borrowers or, as of the Agreement Date, guarantors under this Agreement or
otherwise obligated with respect to the Loan Documents, as this Agreement and
such other Loan Documents are in effect on the Agreement Date. The foregoing
shall not impair the obligation of the Borrower to cause certain Subsidiaries of
the Borrower to enter into or become parties to the Subsidiary Guaranty if
certain events occur after the Agreement Date, as provided in Section 7.15(b)
below.

 

- 89 -



--------------------------------------------------------------------------------

(b) If, after the Agreement Date, a Guaranty Trigger Event occurs with respect
to any Subsidiary, the Borrower shall cause such Subsidiary to execute and
deliver to the Agent, within 10 Business Days after the occurrence of such
Guaranty Trigger Event, (i) a joinder to the Subsidiary Guaranty in the form of
Exhibit A attached to the form of Subsidiary Guaranty (or if the Subsidiary
Guaranty is not then in effect, the Subsidiary Guaranty executed by such
Subsidiary), and (ii) the organizational documents, certificates of good
standing, resolutions and, if requested by the Agent, a legal opinion regarding
such Subsidiary, all in form and substance reasonably satisfactory to the Agent
and consistent with the corresponding items delivered by the Borrower under
Section 5.1(a) of this Agreement. A “Guaranty Trigger Event” shall mean, with
respect to any Subsidiary, such Subsidiary becomes obligated, in whole or in
part, as a co-borrower or guarantor or the like with respect to any of the Bonds
or any other unsecured Indebtedness of the Borrower for borrowed money. At the
time any Subsidiary becomes a Subsidiary Guarantor, the Borrower shall be deemed
to make to the Agent and the Lenders all of the representations and warranties
(subject in all cases to all materiality qualifiers and other exceptions in such
representations and warranties) contained in this Agreement and the other Loan
Documents to the extent they apply to such Subsidiary Guarantor.

(c) If a Subsidiary becomes a Subsidiary Guarantor pursuant to Section 7.15(b)
above, the Borrower may from time to time request, upon not less than two
(2) Business Days’ prior written notice to the Agent, that such Subsidiary
Guarantor be released from the Subsidiary Guaranty, and upon receipt of such
request the Agent shall release such Subsidiary Guarantor from the Subsidiary
Guaranty, so long as: (i) such Subsidiary Guarantor is not, or immediately upon
its release will not be, required to be a party to the Subsidiary Guaranty under
Section 7.15(b) above; (ii) no Default or Event of Default will exist
immediately following such release; and (iii) the representations and warranties
(subject in all cases to all materiality qualifiers and other exceptions in such
representations and warranties) contained in Article VI shall be true and
correct as of the date of such release and immediately after giving effect to
such release, except to the extent any such representation or warranty is stated
to relate solely to an earlier date (in which case such representation or
warranty shall have been true and correct on and as of such earlier date) and
except for changes in factual circumstances not prohibited under the Loan
Documents. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. The Agent shall execute such documents and instruments as the
Borrower may reasonably request, and at the Borrower’s sole cost and expense, to
evidence such release.

Section 7.16. [Reserved].

Section 7.17. REIT Status.

The Borrower shall at all times maintain its status as a REIT.

Section 7.18. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange, the Nasdaq stock
market or the American Stock Exchange or which is the subject of price
quotations in the over-the-counter market as reported by the National
Association of Securities Dealers Automated Quotation System.

 

- 90 -



--------------------------------------------------------------------------------

Section 7.19. Distributions of Income to the Borrower.

The Borrower shall cause its Subsidiaries to promptly distribute to the Borrower
(but not less frequently than once each fiscal quarter of the Borrower, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service and operating expenses for such
quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the ordinary course of business consistent with its past
practices, or reserves required under applicable loan covenants; provided
however, that in the event that (i) an Event of Default shall have occurred and
be continuing, and the maturity of the Obligations has been accelerated, or
(ii) there shall have occurred and be continuing, an Event of Default under any
of Sections 10.1(a), 10.1(b), 10.1(h), 10.1(i) or 10.1(j), then no Subsidiary
Guarantor shall make any Distributions, either directly or indirectly, to the
Borrower.

Section 7.20. [Reserved].

Section 7.21. Unencumbered Property.

(a) All of the Unencumbered Properties are in good condition and working order
subject to ordinary wear and tear and casualty and condemnation permitted in the
Loan Documents. All of the other Real Estate of the Borrower and its
Subsidiaries is in good condition and working order subject to ordinary wear and
tear and casualty and condemnation permitted in the Loan Documents, except where
such failure would not have a Material Adverse Effect. Such Real Estate
(including any property encumbered by an EPR Senior First Mortgage), and the use
and operation thereof, is in material compliance with all applicable zoning,
building codes and other applicable governmental regulations, except where such
non-compliance would not have a Material Adverse Effect. There are no unpaid or
outstanding real estate or other taxes or assessments on or against any of the
Unencumbered Properties which are payable by the Borrower or its Subsidiaries or
any mortgagor under any EPR Senior First Mortgage (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement or the applicable Leases). There are no unpaid or
outstanding real estate or other taxes or assessments on or against any other
property of the Borrower or any of its Subsidiaries or on any property
encumbered by an EPR Senior First Mortgage which are payable by any of such
Persons in any material amount (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement), except to the extent such non-payment would not have a Material
Adverse Effect. There are no pending eminent domain proceedings against any
property of the Borrower or any its Subsidiaries or any of the property
encumbered by an EPR Senior First Mortgage or any part thereof, and, to the
knowledge of the Borrower, no such proceedings are presently threatened by any
taking authority which may individually or in the aggregate have any Material
Adverse Effect. None of the property of the Borrower or its Subsidiaries or any
of the property encumbered by an EPR Senior First Mortgage is now damaged as a
result of any fire, explosion, accident, flood or other casualty in any manner
which individually or in the aggregate would have any Material Adverse Effect;

 

- 91 -



--------------------------------------------------------------------------------

(b) If the Unencumbered Property and improvements are located in a special flood
hazard area designated as such by the Director of the Federal Emergency
Management Agency, such Unencumbered Property and improvements are and will
continue to be covered by special flood insurance under the National Flood
Insurance Program;

(c) Neither the Borrower nor any Subsidiary is the mortgagor under any mortgage,
deed of trust, or similar instrument encumbering (i) the Unencumbered Property
or (ii) the Equity Interests in the Subsidiary which owns, leases or has a
mortgage interest in such Unencumbered Property or the Equity Interests in any
Person which owns any Equity Interests in such Subsidiary;

(d) Except with respect to that encumbered by an EPR Senior First Mortgage, the
Unencumbered Property has not been sold, mortgaged or underwritten to obtain
financing (whether or not such financing constitutes Indebtedness) under any
financing arrangement other than the financing evidenced by the Facility or, in
the case of underwriting only, other financing permitted under this Agreement;

(e) All material certificates of occupancy have been obtained and shall be
maintained with respect to the Unencumbered Property;

(f) The Unencumbered Property is a Real Estate asset for which the Borrower or
its Subsidiaries have conducted their customary due diligence and review,
including inspection of the Real Estate, and such customary due diligence and
review have not revealed facts that would adversely affect the value of the Real
Estate;

(g) Except with respect to that encumbered by an EPR Senior First Mortgage, the
Borrower or an Eligible Subsidiary, as applicable, holds good and marketable fee
simple title to or a valid and subsisting leasehold interest in each parcel of
Unencumbered Property, and has obtained a Title Policy with respect thereto,
subject only to the Permitted Liens, a copy of which such Title Policy shall be
made available to Agent upon request therefor; and

(h) The Borrower has complied with all other applicable conditions set forth in
this Agreement with respect to inclusion and retention of the Real Estate as an
Unencumbered Property.

(i) Notwithstanding anything in this Agreement to the contrary, so long as no
Event of Default exists the Borrower or an Eligible Subsidiary, as applicable,
may sell or otherwise dispose of, or permit the sale or other disposition of,
portions of Unencumbered Property that consist of undeveloped land or other
property which is non-income producing (including, in the case of an EPR Senior
Property Loan, releasing the Borrower’s or Eligible Subsidiary’s, as applicable,
mortgage lien on such undeveloped land or other non-income-producing property)
in each case provided that the Borrower is in compliance with the provisions of
Sections; 9.1(f) and (g) at the time of, and after giving effect to, such sale
or other disposition.

 

- 92 -



--------------------------------------------------------------------------------

ARTICLE VIII.- INFORMATION

Borrower will deliver or cause to be delivered to the Agent, which Agent shall
promptly deliver to the Lenders:

Section 8.1. Financial Statements, Certificates and Information.

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrower, commencing with the fiscal
year ending December 31, 2017, the audited Consolidated balance sheet of the
Borrower at the end of such year, and the related audited Consolidated
statements of income, changes in capital and cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, and accompanied by an auditor’s report prepared without qualification as
to the scope of the audit by a “Big Four” accounting firm or another nationally
recognized firm acceptable to the Agent (the foregoing with respect to the
Borrower may be satisfied by delivery of the Form 10-K of the Borrower filed
with the SEC; provided, however, that in no event shall any reference to any
prior 10-Ks or Proxy Statements which may be incorporated by reference within
the filings then being delivered to Agent be deemed delivered to Agent nor shall
any such information contained in any such prior filings be deemed delivered to
Agent), and any other information the Agent may reasonably request to complete a
financial analysis of the Borrower and its Subsidiaries;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each fiscal quarter (including the fourth quarter) of the
Borrower, copies of the unaudited Consolidated balance sheet of the Borrower as
at the end of such quarter, and the related unaudited Consolidated statements of
income and cash flows for the portion of the Borrower’s fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP (the
foregoing with respect to the Borrower and its Subsidiaries for the first three
quarters of any fiscal year may be satisfied by delivery of the Form 10-Q of the
Borrower filed with the SEC; provided, however, that in no event shall any
reference to any prior 10-Qs or Proxy Statements which may be incorporated by
reference within the filings then being delivered to Lender be deemed delivered
to Lender nor shall any such information contained in any such prior filings be
deemed delivered to Lender), together with a certification by the chief
financial officer of the Borrower or its Vice President – Finance that the
information contained in such financial statements fairly presents the financial
position of the Borrower and its Subsidiaries on the date thereof (subject to
year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer of the Borrower or its Vice President –
Finance in the form of Exhibit F hereto (or in such other form as the Agent may
approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in Section 9.1 and the other covenants described in such certificate,
including, without limitation, a listing of each Unencumbered Property, and (if
applicable) setting forth reconciliations to reflect material changes in GAAP
since the Effective Date. All income, expense and value associated with Real
Estate or other Investments disposed of or added during any quarter will be
eliminated from or added to, as the case may be, such calculations,

 

- 93 -



--------------------------------------------------------------------------------

where applicable. The Compliance Certificate shall be accompanied by a copy of
the statement of the Unencumbered Property Net Operating Income for such fiscal
quarter for the Unencumbered Properties as a group, and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
the chief financial officer of the Borrower or its Vice President – Finance that
the information contained in such statement fairly presents the Unencumbered
Property Net Operating Income of the Unencumbered Properties for such period;

(d) contemporaneously with the delivery of the financial statements referred to
in clause (a) above, the statement of all contingent liabilities involving
amounts of $1,000,000.00 or more of the Borrower and its Subsidiaries which are
not reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the shareholders of
the Borrower;

(f) promptly after a Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;

(g) promptly upon the filing hereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent);

(h) upon reasonable request by the Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Unencumbered
Properties;

(i) not later than November 15 of each year, the Consolidated cash flow
projections of the Borrower for the next three years;

(j) from time to time such other financial data and information in the
possession of the Borrower or its Subsidiaries (including without limitation
auditors’ management letters, status of litigation or investigations against the
Borrower or its Subsidiaries and any settlement discussions relating thereto,
property inspection and environmental reports and information as to zoning and
other legal and regulatory changes affecting the Borrower or its Subsidiaries)
as the Agent may reasonably request. Information concerning such litigation or
settlement discussions shall not include attorney-client privileged
communications, but shall otherwise include information which may be
confidential or subject to a work-product privilege so that the Agent and the
Lenders receive the same level of disclosure from the Borrower with respect to
such matters as has been made prior to the Effective Date; and

(k) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, that Borrower shall have filed
with the Commission (or any Governmental Authority substituted therefor) or any
national securities exchange, including each Form 8-K, Form 10-K and Form 10-Q
filed with the Commission.

 

- 94 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 8.1 or in Section 8.2,
any Form 10-K, Form 10-Q, Form 8-K, registration statement or other information
described in this Section 8.1 or in Section 8.2 shall be deemed delivered to the
Agent and the Lenders if such Form 10-K, Form 10-Q, Form 8-K, registration
statement or other information is filed or furnished by the Borrower with the
SEC. If any such information is not filed or furnished by the Borrower with the
SEC, such information shall be deemed delivered to the Agent upon the Agent’s
receipt of such information from the Borrower (which information may be in
electronic form provided that such electronic form is reasonably acceptable to
the Agent). The Agent shall distribute any such non-SEC filed or furnished
information to the other Lenders, and may do so by electronic form including by
posting such information on an electronic platform (including, without
limitation, Syndtrak Online, IntraLinks or such other electronic platforms as
the Agent may elect from time to time). Any such electronic platform shall be
provided on an “as is” and “as available” basis, and the Agent makes no express
or implied warranty regarding such electronic platform or the accuracy or
completeness of any information posted thereto or contained thereon and the
Agent shall have no liability of any nature whatsoever to any Lender, Borrower
or other Person (whether sounding in tort, contract or otherwise) with respect
to such electronic platform or any such information (including any information
referred to in Section 8.2 below), except to the extent such liability results
from the gross negligence or willful misconduct of the Agent as determined by a
court of competent jurisdiction in a final and nonappealable judgment.

Section 8.2. Other Information.

(a) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement, and such failure or amendment has resulted or could reasonably be
expected to result in the imposition of a Lien or the posting of a bond or other
security, a certificate of a duly authorized executive of the Borrower setting
forth details as to such occurrence and the action, if any, which the Borrower
or applicable member of the ERISA Group is required or proposes to take;

 

- 95 -



--------------------------------------------------------------------------------

(b) Litigation. To the extent the Borrower or any of its Subsidiaries is aware
of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Borrower or any
of its Subsidiaries or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Borrower or any of its Subsidiaries are being audited;

(c) Change of Management or Financial Condition. Prompt notice of any change in
the chief executive officer or chief financial officer of the Borrower and any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of the Borrower or any of its Subsidiaries
which has had or could reasonably be expected to have a Material Adverse Effect;

(d) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Borrower or any of its Subsidiaries under any
Material Contract to which any such Person is a party or by which any such
Person or any of its properties may be bound;

(e) Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000.00 having been entered against the Borrower or any of its
Subsidiaries or any of their respective properties or assets;

(f) Asset Sales. Prompt notice of the sale, transfer or other disposition of any
Unencumbered Properties by the Borrower or an Eligible Subsidiary to any Person
other than the Borrower or another Eligible Subsidiary;

(g) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower and any other Loan Party as a Lender may
request in order to comply with the Patriot Act; and

(h) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of the Borrower or any of its Subsidiaries as
the Agent or any Lender may reasonably request.

Any information required to be delivered pursuant to this Section 8.2 – other
than any such information that would be contained in any Form 10-K, Form 10-Q,
Form 8-K, registration statement or other information filed or furnished by the
Borrower with the SEC (in which case Section 8.1 shall govern the delivery of
such information) – shall be deemed delivered to the Agent upon the Agent’s
receipt of such information from the Borrower; and any such information may be
in electronic form provided that such electronic form is reasonably acceptable
to the Agent. The Agent shall distribute any such information to the other
Lenders, and may do so by electronic form in the same manner as provided in
Section 8.1 above.

 

- 96 -



--------------------------------------------------------------------------------

ARTICLE IX. - NEGATIVE COVENANTS

At all times, the Borrower covenants and agree that, so long as any Obligations,
Loan, Note, or Letter of Credit is outstanding or any Lender has any obligation
to make any Loans or issue any Letters of Credit, it shall at all times be in
compliance with the following financial covenants. Section 9.1(b),
Section 9.1(c), Section 9.1(d), Section 9.1(e), Section 9.1(f), Section 9.1(g)
and Section 9.1(h) shall be tested as of the end of each quarter, based upon the
results for that particular quarter then ended. Notwithstanding anything to the
contrary contained herein, Net Equity Proceeds under Section 9.1(d) shall be
calculated on a cumulative basis as of the end of each quarter, but shall only
incorporate adjustments for proceeds from dividend reinvestment programs at the
end of each calendar year, and then only to the extent that such proceeds exceed
$1,000,000.00.

Section 9.1. Financial Covenants.

(a) [Reserved].

(b) Total Debt to Total Asset Value. Calculated on a Consolidated basis with
respect to the Borrower, the ratio of Total Debt to Total Asset Value shall not
exceed 60%. Notwithstanding the foregoing, for four consecutive quarters
following a Material Acquisition, the Total Debt to Total Asset Value shall not
exceed 65%.

(c) Maximum Permitted Investments. Calculated on a Consolidated basis with
respect to the Borrower, at any time, the ratio of: (A) Investments in the
aggregate sum (without duplication) of: (i) Investments in unimproved real
estate (including cost of land held for development), which such Investment is
in the form of a fee, leasehold or mortgage interest; (ii) Investments in
construction which is not pre-leased (total budgeted cost, including cost of
land); (iii) Investments in mortgage loans secured by real estate (other than
EPR Senior Property Loans), and (iv) Investments in unconsolidated subsidiaries,
to (B) Total Asset Value, shall not at any time exceed 25%; provided, that any
violation of the foregoing limitations in this (c) shall not constitute a
Default or Event of Default but shall result in the exclusion from the
calculation of Total Asset Value of the aggregate value of the Investments
described in (A) above in excess of 25% of Total Asset Value.

(d) Tangible Net Worth. The Consolidated Tangible Net Worth will not at any time
be less than the sum of (a) $2,159,490,480 plus (b) 75% of the aggregate Net
Equity Proceeds received by the Borrower on a Consolidated basis subsequent to
the Effective Date.

(e) Maximum Secured Debt to Total Asset Value. Calculated on a Consolidated
basis with respect to the Borrower, the ratio of Secured Indebtedness of the
Borrower to Total Asset Value shall not exceed 35%.

(f) Maximum Unsecured Debt to Unencumbered Asset Value. Calculated on a
Consolidated basis with respect to the Borrower, the ratio of Unsecured
Indebtedness of the Borrower to Unencumbered Asset Value shall not exceed 60%.
Notwithstanding the foregoing, for four consecutive quarters following a
Material Acquisition, the ratio of Unsecured Indebtedness of the Borrower to
Unencumbered Asset Value shall not exceed 65%.

 

- 97 -



--------------------------------------------------------------------------------

(g) Minimum Unsecured Interest Coverage Ratio. Calculated on a Consolidated
basis with respect to the Borrower, at any time, the ratio of Unencumbered
Property NOI from the Unencumbered Pool to Consolidated Unsecured Interest
Incurred shall not be less than 1.75 to 1.0.

(h) Minimum Fixed Charge Coverage Ratio. Calculated on a Consolidated basis with
respect to the Borrower, at any time, the ratio of Adjusted EBITDA to Fixed
Charges shall not be less than 1.50 to 1.0.

Section 9.2. Distributions.

The Borrower will not make any Distributions which would violate any of the
following covenants:

(a) In the event that an Event of Default shall have occurred and be continuing,
the Borrower shall not make any Distributions other than the minimum
Distributions required under the Internal Revenue Code to maintain the REIT
Status of the Borrower, as evidenced by a certification of the chief financial
officer of the Borrower or its Vice President – Finance containing calculations
in reasonable detail reasonably satisfactory in form and substance to the Agent;
provided, however, that the Borrower shall not be entitled to make any
Distribution in connection with the repurchase of common stock of the Borrower
at any time after an Event of Default shall have occurred and be continuing; and

(b) In the event that an Event of Default under Sections Section 10.1(a),
Section 10.1(b), Section 10.1(h), Section 10.1(i), or Section 10.1(j) shall have
occurred and be continuing or if the maturity of the Obligations has been
accelerated, the Borrower shall not make any Distributions whatsoever, either
directly or indirectly.

Section 9.3. Indebtedness.

(a) No Unencumbered Property Owner Subsidiary or Unencumbered Property Equity
Owner will create, incur, assume, guarantee or be or remain liable, contingently
or otherwise, with respect to any Indebtedness (whether secured or unsecured,
recourse or non-recourse), without the prior written consent of the Required
Lenders, other than:

(i) Indebtedness to the Lenders and the Agent arising under any of the Loan
Documents;

(ii) Current liabilities incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 7.6;

 

- 98 -



--------------------------------------------------------------------------------

(iv) Indebtedness in respect of judgments, but only to the extent not resulting
in an Event of Default;

(v) Endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vi) Intercompany Indebtedness due a Loan Party, an Unencumbered Property Owner
Subsidiary or any Unencumbered Property Equity Owner;

(vii) Indebtedness in the nature of interest rate swaps or similar interest rate
hedging transactions relating to all or any portion of the Obligations provided
that the amount and terms of such interest rate swaps and similar hedging
transactions are reasonably satisfactory to the Agent;

(viii) Indebtedness under the Bonds and any other unsecured Indebtedness of the
Borrower for borrowed money (including any liability as a co-borrower or
guarantor or the like with respect to any such Indebtedness); provided, however,
that (1) the incurrence of such Indebtedness does not violate, and would not
violate on a pro-forma basis, any financial covenants set forth in Section 9.1,
(2) no Default or Event of Default then exists or would result therefrom, and
(3) the requirements of Section 7.15 above are satisfied; and

(ix) Indebtedness in the nature of Capitalized Lease Obligations and purchase
money obligations for fixed or capital assets (but in no event related to any
Indebtedness for borrowed money) provided that such Indebtedness is unsecured
and the aggregate outstanding principal amount of such Indebtedness at any time
does not exceed $4,000,000.00 with respect to any particular Unencumbered
Property Owner Subsidiary or Unencumbered Property Equity Owner or
$20,0000,000.00 with respect to all Unencumbered Property Owner Subsidiaries and
Unencumbered Property Equity Owners and provided that the incurrence of such
Indebtedness does not violate, and would not violate on a pro forma basis, any
financial covenant set forth in Section 9.1.

(b) The Borrower shall not, without the prior written consent of the Required
Lenders, create, incur, assume, guarantee or be or remain liable, contingently
or otherwise with respect to any Indebtedness on a recourse basis, except:
(a) secured Indebtedness permitted pursuant to Section 9.1(e); (b) (i)
Indebtedness under this Agreement and the other Loan Documents and (ii) any
other unsecured Indebtedness to the extent the same would not result in a
violation of Section 9.1(f) or Section 9.1(g), with no Subsidiary being
obligated in connection with any such Indebtedness except as provided in
Section 9.3(a)(viii); (c) Indebtedness under the Bonds and any other
Indebtedness of the type described in clauses (ii) through (viii), inclusive, of
Section 9.3(a) immediately above; and (d) Indebtedness related to secured
Indebtedness of Subsidiaries whose recourse is solely for so-called “bad-boy”
acts, including without limitation, (i) failure to account for a tenant’s
security deposits, if any, for rent or any other payment collected by a
Subsidiary from a tenant under the lease, all in accordance with the provisions
of any applicable loan or lease documents, (ii) fraud or a material
misrepresentation made by a Subsidiary, or the holders of beneficial or
ownership interests in such Subsidiary, in connection with the financing
evidenced by the applicable loan or lease documents; (iii) any attempt by a

 

- 99 -



--------------------------------------------------------------------------------

Subsidiary to divert or otherwise cause to be diverted any amounts payable to
the applicable tenant or mortgagee in accordance with the applicable lease or
loan documents; (iv) the misappropriation or misapplication of any insurance
proceeds or condemnation awards relating to any leased real estate;
(v) voluntary or involuntary bankruptcy by a Subsidiary; and (vi) any
environmental matter(s) affecting any leased or mortgaged property which is
introduced or caused by a Subsidiary or any holder of a beneficial or ownership
interest in a Subsidiary.

Section 9.4. Permitted Investments.

Neither the Borrower nor any Unencumbered Property Owner Subsidiary will make or
permit to exist or to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower or any
such Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or bank of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of any of the Lenders or any United States banks having total assets in
excess of $100,000,000.00; provided, however, that the aggregate amount at any
time so invested with any single bank having total assets of less than
$1,000,000,000.00 will not exceed $1,000,000.00;

(d) securities commonly known as “commercial paper” issued by any Lender, or by
a corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(e) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “AA” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;

(f) repurchase agreements having a term not greater than 180 days and fully
secured by securities described in the foregoing subsections (a), (b) or
(e) with the Lenders, banks described in the foregoing subsection (c) or
financial institutions or other corporations having total assets in excess of
$500,000,000.00;

 

- 100 -



--------------------------------------------------------------------------------

(g) shares of so-called “money market funds” registered with the Securities and
Exchange Commission under the Investment Company Act of 1940 which maintain a
level per-share value, invest principally in investments described in the
foregoing subsections (a) through (f) and have total assets in excess of
$50,000,000.00;

(h) to the extent not already described above, Cash Equivalents;

(i) intercompany obligations owing to the Borrower, an Unencumbered Property
Owner Subsidiary or an Unencumbered Property Equity Owner;

(j) to the extent constituting Investments, loans or advances in the ordinary
course of business to directors, officers, employees or agents of the Borrower
or another Subsidiary for travel, entertainment, relocation and like expenses;

(k) to the extent constituting Investments, non-cash consideration received in
connection with an asset sale permitted under this Agreement;

(l) Investments in the nature of accounts receivable, notes receivable, lease
receivables or similar receivables arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, lessees or
similar obligors to the extent reasonably necessary in order to prevent or limit
loss;

(m) The following Investments: (i) Investments in Real Estate (including,
without limitation, fee and leasehold interests in real property and
improvements thereon and interests in mortgage loans and other financing secured
by any interest in real property or improvements thereon); (ii) Investments in
property (whether constituting real or personal property) in the nature of
options, licenses, easements and other rights relating to real property;
(iii) Investments in equipment and other personal property in connection with
Investments described in clauses (i) or (ii) immediately above, including,
without limitation, Investments in equipment leased to tenants or mortgagors or
sold to tenants or mortgagors pursuant to purchase-money loans or similar
financing arrangements; and (iv) Investments in corporations, partnerships,
limited liability companies, trusts and other entities which are or will be
engaged primarily in making or managing Investments of a type described in
clauses (i), (ii) or (iii) immediately above; provided that nothing in this
Section 9.3(m) shall limit or impair the provisions of Section 9.1(c);

(n) subject to the terms of this Agreement, Investments in Subsidiaries of the
Borrower existing as of the date hereof, and Investments in new Subsidiaries of
the Borrower created after the date of this Agreement;

(o) deposits required by government agencies or public utilities, and other
deposits or pledges which constitute Permitted Liens; and

(p) Investments, other than Investments described in clauses (a) through (o)
above, provided that (i) the amount of all Investments made pursuant to this
clause (p) does not exceed $75,000,000.00 measured at the time when made, and
(ii) no Default or Event of Default exists at the time any such Investment is
made.

 

- 101 -



--------------------------------------------------------------------------------

Section 9.5. ERISA Exemptions.

Neither the Borrower, any Unencumbered Property Equity Owner nor any
Unencumbered Property Owner Subsidiary shall permit any of its assets to become
or be deemed to be “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder.

Section 9.6. Liens.

The Borrower shall not, nor shall it permit any of its Subsidiaries to, create
or incur or suffer to be created or incurred or to exist any Lien on any of its
assets except for Permitted Liens.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

(a) No Subsidiary Guarantor or Unencumbered Property Owner Subsidiary will
become a party to any dissolution, liquidation or disposition of all or
substantially all of such Person’s assets or business, a merger, reorganization,
consolidation or other business combination or effect any transaction or series
of transactions which may have a similar effect as any of the foregoing, in each
case without the prior written consent of the Required Lenders, except for
(i) the merger or consolidation of a Subsidiary Guarantor or an Unencumbered
Property Owner Subsidiary with the Borrower or another Subsidiary Guarantor,
(ii) the merger or consolidation of a Subsidiary Guarantor where the Subsidiary
Guarantor is the sole surviving entity, (iii) the merger or consolidation of an
Unencumbered Property Owner Subsidiary with another Unencumbered Property Owner
Subsidiary, (iv) any acquisitions or Investments permitted under Section 9.4 and
which comply with Section 9.1(c), and (v) dispositions of property that has been
removed from the Unencumbered Pool pursuant to and compliance with the
provisions of Section 7.13, and dispositions of property permitted pursuant to
Section 7.21(i).

(b) The Borrower will not become a party to any dissolution, liquidation or
disposition of all or substantially all of the Borrower’s assets or business, a
merger, reorganization, consolidation or other business combination or effect
any transaction or series of transactions which may have a similar effect as any
of the foregoing, in each case without the prior written consent of Required
Lenders, except for (i) the merger or consolidation of the Borrower with one of
its Subsidiaries; (ii) the merger or consolidation of the Borrower where the
Borrower is the sole surviving entity provided however that any such merger or
consolidation does not violate the Borrower’s status as a REIT; (iii) any
acquisitions or Investments permitted under Section 9.4 and which comply with
Section 9.1(c); or (iv) any merger where the Borrower is the surviving entity
such that a majority of the seats of the Board of Directors of the newly
constituted entity are held by trustees of the Borrower serving as such prior to
the time of such merger, or the Borrower otherwise maintains a controlling
interest therein, provided further that such exceptions do not otherwise create
any Default or Event of Default hereunder.

Section 9.8. Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date without the prior written consent of the Required Lenders, which
consent shall not be unreasonably withheld so long as no Default or Event of
Default exists.

 

- 102 -



--------------------------------------------------------------------------------

Section 9.9. Modifications to Material Contracts.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect.

Section 9.10. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any of its Subsidiaries to, amend,
supplement, restate or otherwise modify its articles or certificate of
incorporation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification could reasonably be expected to
impair the rights of the Lenders, or otherwise have a Material Adverse Effect,
without the prior written consent of the Agent, which may be withheld in the
sole discretion of the Agent.

Section 9.11. Transactions with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries to, permit
to exist or enter into, any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than the Borrower or one or more of its Subsidiaries), except
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or such Subsidiary and upon fair
and reasonable terms which are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

ARTICLE X. - DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any other sums due
hereunder or under any of the other Loan Documents (excluding payments due under
Section 10.1(a) above) within five (5) days after the same shall become due and
payable, on any fixed date for payment or otherwise, provided however that such
grace period shall not be applicable where any interest payment is due at the
stated date of maturity or any accelerated date of maturity;

(c) the Borrower shall fail to comply with the covenants contained in
Section 7.1 (solely with respect to existence), Section 7.8(b), or
Section 8.2(d);

 

- 103 -



--------------------------------------------------------------------------------

(d) the Borrower shall fail to comply with any covenant contained in Section 9.1
and such failure shall continue for thirty (30) days after written notice
thereof shall have been given to the Borrower by the Agent;

(e) the Borrower shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which it is required to
perform (other than those specified in the other subclauses of this Section 10
or in the other Loan Documents) and shall fail to remedy such failure within
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower obtains knowledge of such failure or (y) the date upon
which written notice thereof shall have been given to the Borrower by the Agent;

(f) any representation or warranty made by or on behalf of any Loan Party or
Unencumbered Property Owner Subsidiary in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
Letter of Credit or in any other document or instrument delivered pursuant to or
in connection with this Agreement, any advance of a Loan, the issuance of any
Letter of Credit or any of the other Loan Documents, other than constituting or
based upon Third Party Information on which the Borrower or any of its
Subsidiaries relied and had no knowledge or reason to believe was untrue in any
material respect, shall prove to have been false in any material respect upon
the date when made or deemed to have been made or repeated; notwithstanding
anything to the contrary contained in this provision, the Borrower shall have a
period of thirty (30) days to cure any unintentional inaccuracy or
misrepresentation;

(g) any Loan Party, Unencumbered Property Equity Owner or Unencumbered Property
Owner Subsidiary (i) shall fail to pay at maturity, or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness, or (ii) shall fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any obligation for borrowed money or credit received or other
Indebtedness for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof; provided that
the events described in this Section 10.1(g) shall not constitute an Event of
Default (A) unless such failure to perform, together with other failures to
perform as described in this Section 10.1(g), involve singly or in the aggregate
obligations for borrowed money or credit received totaling in excess of
$50,000,000.00, or (B) if the default resulting from such failure to perform has
been cured or has been waived by the holder of the affected Indebtedness;

(h) any Loan Party, Unencumbered Property Equity Owner or Unencumbered Property
Owner Subsidiary (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

 

- 104 -



--------------------------------------------------------------------------------

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any Loan Party, Unencumbered Property
Equity Owner or Unencumbered Property Owner Subsidiary or any substantial part
of its assets, or a case or other proceeding shall be commenced against any Loan
Party, Unencumbered Property Equity Owner or Unencumbered Property Owner
Subsidiary under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and the Borrower or such Loan Party,
Unencumbered Property Equity Owner or Unencumbered Property Owner Subsidiary
shall indicate its written approval thereof, written consent thereto or written
acquiescence therein or such petition, application, case or proceeding shall not
have been dismissed within sixty (60) days following the filing or commencement
thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any Loan Party or adjudicating any Loan Party, Unencumbered
Property Equity Owner or Unencumbered Property Owner Subsidiary, bankrupt or
insolvent, or approving a petition in any such case or other proceeding, or a
decree or order for relief is entered in respect of any Loan Party, Unencumbered
Property Equity Owner or Unencumbered Property Owner Subsidiary in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Loan Party, Unencumbered Property Equity
Owner or Unencumbered Property Owner Subsidiary that, either individually or in
the aggregate, exceed $50,000,000.00;

(l) any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Required Lenders (or all
Lenders if so required by Section 12.6), or any action at law, suit in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of any Loan Party, or any court or any other
governmental or regulatory authority or agency of competent jurisdiction shall
make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof;

(m) any dissolution, termination, liquidation of all or substantially all of the
assets, merger or consolidation of any Loan Party, Unencumbered Property Equity
Owner or Unencumbered Property Owner Subsidiary shall occur unless the Borrower
or another Loan Party is the surviving entity, or any sale, transfer or other
disposition of all or substantially all of the assets, measured either by value
or quantity, of any Loan Party shall occur, in each case other than as permitted
under the terms of this Agreement or the other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any Loan Party to the PBGC or such Guaranteed Pension Plan in an aggregate
amount exceeding $2,000,000.00 and such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or a
trustee shall have been appointed by the United States District Court to
administer such Plan; or the PBGC shall have instituted proceedings to terminate
such Guaranteed Pension Plan;

 

- 105 -



--------------------------------------------------------------------------------

(o) the Borrower shall cease at any time to qualify as a real estate investment
trust under the Internal Revenue Code;

(p) the Borrower or any directors, officers or employees thereof shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of any Loan Party which in the good faith judgment
of the Required Lenders could have a Material Adverse Effect, or (ii) any of the
Unencumbered Properties;

(q) any Change in Control shall occur with respect to the Borrower;

(r) the Borrower or any Unencumbered Property Owner Subsidiary or any of their
Real Estate shall be subject to or suffer to exist any violation(s) of
Environmental Laws which have a Material Adverse Effect; or

(s) an event of default, however defined, under any of the other Loan Documents
shall occur (but subject to the expiration of any applicable grace, cure or
notice periods with respect to such event of default).

So long as an Event of Default exists, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrower, terminate the
Facility and/or declare all amounts owing with respect to this Agreement, the
Notes, the Letters of Credit and the other Loan Documents (including prepayment
penalties or yield maintenance fees) to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower; provided that in the event of any Event of Default specified in
Sections 10.1(h), Section 10.1(i) or Section 10.1(j), all such amounts shall
become immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent. Upon demand by Agent or the Required Lenders in their absolute and
sole discretion after the occurrence and during the continuation of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Loan have been satisfied, the Lenders will cause a Loan to be made in the
undrawn amount of all Letters of Credit. The proceeds of any such Loan will be
pledged to and held by Agent in the Collateral Account as security for any
amounts that become payable under the Letters of Credit and all other
Obligations. In the alternative, if demanded by Agent in its absolute and sole
discretion after the occurrence of an Event of Default, Borrower will deposit
with and pledge to Agent cash in an amount equal to the amount of all undrawn
Letters of Credit. Such amounts will be pledged to and held by Agent in the
Collateral Account for the benefit of the Lenders as security for any amounts
that become payable under the Letters of Credit and all other Obligations. Upon
any draws under Letters of Credit, at Agent’s sole discretion, Agent may apply
any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
Lenders have no further obligation to make Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower. If at any time the aggregate amount of funds pledged
to Agent as

 

- 106 -



--------------------------------------------------------------------------------

collateral for such Letters of Credit shall exceed one hundred percent (100%) of
the aggregate face amount of all amounts available to be drawn under such
Letters of Credit (including any amounts that may be reinstated thereunder),
Agent shall release the amount of such excess deposited by the Borrower to the
Borrower.

Notwithstanding anything to the contrary contained herein, the occurrence of any
one of the aforementioned terms or conditions in this Section 10.1, shall be,
prior to the giving of any applicable notice or grace period, and until the same
is cured as permitted by this Agreement, a “Default.”

Section 10.2. Limitation of Cure Periods.

In the event that there shall occur any Default that affects only certain
Unencumbered Property or the owner(s) thereof (including, without limitation,
the imposition of a Lien not permitted under this Agreement), or if any Default
shall occur in any covenant contained in Section 9.1(b) through Section 9.1(h),
then within five (5) Business Days after receipt of notice of such Default from
the Agent or the Required Lenders, the Borrower may elect to cure such Default
by electing to remove such Unencumbered Property from the Unencumbered Pool and
reduce the outstanding Loans or by substituting for such Unencumbered Property
additional Unencumbered Property consisting of Eligible Real Estate for the
Unencumbered Property to which such Default relates (provided that the value of
such Unencumbered Property is such that after acceptance thereof, the Borrower
is in compliance with the Unencumbered Property requirements), in which event
such actions shall be completed within five (5) Business Days following the
expiration of the initial five (5) Business Day period (or within thirty
(30) days following the expiration of the initial five (5) Business Day period
in the event that the Borrower intends to provide additional or substitute
Unencumbered Property). The Borrower’s notice of its election pursuant to the
preceding sentence shall be delivered to the Agent within the period of five
(5) Business Days provided above, and if not so delivered Borrower’s cure period
shall immediately terminate and such Default shall become an Event of Default.
In the event that Borrower elects to add additional or substitute Unencumbered
Property and fails within the time provided herein, the cure period shall
terminate and such Default immediately shall constitute an Event of Default. In
the event that the Borrower shall elect to cure any Default in any covenant
contained in Section 9.1(b) through Section 9.1(h), by providing additional
Unencumbered Property consisting of Eligible Real Estate.

Section 10.3. Remedies Upon Default.

If any one or more Events of Default specified in Section 10.1(h),
Section 10.1(i) or Section 10.1(j) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall exist, the Agent may, and (i) upon the request of the Required
Revolving Credit Lenders shall, by notice to the Borrower, terminate the
obligation to make Revolving Credit Loans or to issue any Letters of Credit, and
(ii) upon the request of the Required Term Lenders, by notice to the Borrower,
shall terminate the obligation to make Term Loans. No termination under this
Section 10.3 shall relieve the Borrower of its obligations to the Lenders
arising under this Agreement or the other Loan Documents. The Required Lenders
may direct

 

- 107 -



--------------------------------------------------------------------------------

the Agent to, and the Agent if and only if so directed shall, exercise any and
all of its rights under any and all of the other Loan Documents. Similarly, the
Required Lenders may direct the Agent to, and the Agent if and only if so
directed shall, exercise all other rights and remedies it may have under any
Applicable Law. To the extent permitted by Applicable Law, the Agent and the
Lenders shall be entitled to the appointment of a receiver for the assets and
properties of the Borrower and its Subsidiaries, without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

Section 10.4. Allocation of Proceeds.

If an Event of Default shall exist, all payments received by the Agent under any
of the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(A) amounts due the Agent in respect of fees and expenses due under
Section 12.2;

(B) amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;

(C) payments of interest on all other Loans and Reimbursement Obligations, to be
applied for the ratable benefit of the Lenders;

(D) payments of principal of all other Loans, Reimbursement Obligations and
other LC Exposure, to be applied for the ratable benefit of the Lenders;
provided, however, to the extent that any amounts available for distribution
pursuant to this subsection are attributable to the issued but undrawn amount of
an outstanding Letters of Credit, such amounts shall be paid to the Agent for
deposit into the Collateral Account;

(E) amounts due the Agent and the Lenders pursuant to Section 11.7 and
Section 12.9;

(F) payment of all other Obligations and other amounts due and owing by the
Borrower under any of the Loan Documents, if any, to be applied for the ratable
benefit of the Lenders; and

(G) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.5. Collateral Account.

(a) As collateral security for the prompt payment in full when due of all LC
Exposure and the other Obligations, the Borrower hereby pledges and grants to
the Agent, for the ratable benefit of the Agent and the Revolving Credit Lenders
as provided herein, a security interest in

 

- 108 -



--------------------------------------------------------------------------------

all of their respective right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any LC
Exposure until applied by the Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Collateral Account
shall be subject to withdrawal only as provided in this Section.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Revolving Credit Lenders. The Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Agent accords other funds
deposited with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Revolving Credit
Lenders authorize the Agent to use the monies deposited in the Collateral
Account and proceeds thereof to make payment to the beneficiary with respect to
such drawing or the payee with respect to such presentment.

(d) If an Event of Default exists, the Required Revolving Credit Lenders may, in
their discretion, at any time and from time to time, instruct the Agent to
liquidate any such investments and reinvestments and apply proceeds thereof to
the Obligations in accordance with Section 10.4.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Collateral Account exceed the aggregate
Outstanding Amount of the LC Exposure then due and owing, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within
two Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate Outstanding Amount of the LC Exposure at such time. The Administrative
Agent may, at any time and from time to time, request that additional cash
collateral be deposited into the Collateral Account in order to protect against
the results of exchange rate fluctuations with respect to LC Exposure
denominated in an Alternative Currency.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein.

 

- 109 -



--------------------------------------------------------------------------------

Section 10.6. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate if not paid within five days after the Agent makes demand upon
the Borrower for the same. Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of any Loan Party under this Agreement or any
other Loan Document.

Section 10.7. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI. - THE AGENT

Section 11.1. Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by any Loan Party, or any Affiliate of any Loan Party, pursuant to this
Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in

 

- 110 -



--------------------------------------------------------------------------------

this Agreement to the contrary, the Agent shall not be required to take any
action which exposes the Agent to personal liability or which is contrary to
this Agreement or any other Loan Document or Applicable Law. Not in limitation
of the foregoing, the Agent shall not exercise any right or remedy it or the
Lenders may have under any Loan Document upon the occurrence of a Default or an
Event of Default unless the Required Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrower or other Persons
(except for the delivery to it of any certificate or document specifically
required to be delivered to it pursuant to Section 5.1.) or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the Borrower has satisfied the conditions precedent for initial
Loans set forth in Section 5.1 and Section 5.2 that have not previously been
waived by the Required Lenders.

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender becomes aware of any Default or Event of
Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.

 

- 111 -



--------------------------------------------------------------------------------

Section 11.4. KeyBank as Lender.

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity. KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Loan Party or any of its affiliates as if it were any
other bank and without any duty to account therefor to the other Lenders.
Further, the Agent and any affiliate may accept fees and other consideration
from any Loan Party for services in connection with this Agreement and otherwise
without having to account for the same to the other Lenders. The Lenders
acknowledge that, pursuant to such activities, KeyBank or its affiliates may
receive information regarding the Borrower and its Subsidiaries and their
respective Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Agent shall be under no obligation to provide such information to them.

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or determination of the Agent within
the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

Section 11.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower or any of its Subsidiaries

 

- 112 -



--------------------------------------------------------------------------------

or any other Person to such Lender and that no act by the Agent hereafter taken,
including any review of the affairs of the Borrower or any of its Subsidiaries,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Agent, any
other Lender or counsel to the Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of the
Borrower, the Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Subsidiaries and other Persons, its review of the Loan Documents,
the legal opinions required to be delivered to it hereunder, the advice of its
own counsel and such other documents and information as it has deemed
appropriate. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent or any
of their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of any the Borrower or any of its Subsidiaries or any their
respective Affiliates thereof which may come into possession of the Agent, or
any of its officers, directors, employees, agents, attorneys-in-fact or other
affiliates. Each Lender acknowledges that the Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Agent and is not acting as counsel to such Lender.

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses, or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Agent (in its capacity as Agent but not
as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Agent under the Loan Documents (each an “Indemnifiable Amount” and collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment or if the Agent fails
to follow the written direction of the Required Lenders (or all of the Lenders
if expressly required hereunder) unless such failure results from the Agent
following the advice of counsel to the Agent of which advice the Lenders have
received notice. Without limiting the generality of the foregoing but subject to
the preceding proviso, each Lender agrees to reimburse the Agent (to the extent
not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so), promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees of the counsel(s) of the Agent’s
own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights

 

- 113 -



--------------------------------------------------------------------------------

or responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent, and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section 11.7, the Agent
shall share such reimbursement on a ratable basis with each Lender making any
such payment.

Section 11.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent), or, if the Agent is a Defaulting Lender
under clause (d) of the definition thereof, by the Required Lenders, upon
30-days’ prior written notice to the Agent. Upon any such resignation or
removal, the Required Lenders (other than the Lender then acting as Agent, in
the case of the removal of the Agent under the immediately preceding sentence)
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and its affiliates as a successor Agent). If no successor Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the Lenders’ removal of the resigning Agent,
then the resigning or removed Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least $50,000,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent. Whether or not a successor has been appointed, such
resignation or removal shall become effective at the time stated in the notice
thereof, the retiring or removed Agent shall be discharged from its duties and
obligations under the Loan Documents, and except for any indemnity payment owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

 

- 114 -



--------------------------------------------------------------------------------

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders. The titles of “Arranger”, “Syndication
Agent”, and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

ARTICLE XII. - MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

EPR Properties

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Craig L. Evans, Esq.

Senior Vice President, General Counsel and Secretary

Telecopy: 816-472-5794

with a copy to:

EPR Properties

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Mark A. Peterson

Executive Vice President and Chief Financial Officer

Telecopy: 816-472-5794

If to the Agent:

KeyBank National Association

225 Franklin Street, 18th Floor

Boston, MA 02110

Attn: Jeffry M. Morrison

Telephone: (617) 385-6216

Telecopy: (617) 385-6293

 

- 115 -



--------------------------------------------------------------------------------

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Assumption Agreement;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Agreement. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted at or before 4:00 PM
on a given day; or (iii) if hand delivered or sent by overnight courier, when
delivered. Notwithstanding the immediately preceding sentence, (a) all notices
or communications sent by telecopy to the Agent or any Lender under Article II
shall be effective only when actually received by the intended addressee, and
(b) all notices sent to the Borrower relating to the occurrence or existence of
a Default or Event of Default or the exercise of any rights or remedies in
respect of a Default or Event of Default shall be effective only when delivered
in accordance with the provisions of clause (i) or clause (iii) above. Neither
the Agent nor any Lender shall incur any liability to the Borrower (nor shall
the Agent incur any liability to the Lenders) for acting upon any telephonic
notice referred to in this Agreement which the Agent or such Lender, as the case
may be, believes in good faith to have been given by a Person authorized to
deliver such notice or for otherwise acting in good faith hereunder. Failure of
a Person designated to get a copy of a notice to receive such copy shall not
affect the validity of notice properly given to any other Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Agent and costs and expenses in connection with the use of IntraLinks,
Inc. or other similar information transmission systems in connection with the
Loan Documents, (b) to pay or reimburse the Agent and the Lenders for all their
reasonable costs and expenses actually incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1(h), Section 10.1(i) or
Section 10.1(j), including the reasonable fees and disbursements of counsel to
the Agent and any Lender, whether such fees and expenses are incurred prior to,
during or after the

 

- 116 -



--------------------------------------------------------------------------------

commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
them pursuant to this Section, the Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder. Upon the Borrower’s request,
the Agent or any Lender requesting payment of any amounts under this Section
shall provide the Borrower with a statement setting forth in reasonable detail
the basis for requesting such amounts.

Section 12.3. Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant and each of their respective Affiliates is
hereby authorized by each Loan Party, at any time or from time to time during
the continuance of an Event of Default, without prior notice to any Loan Party
or to any other Person, any such notice being hereby expressly waived, but in
the case of a Lender or Participant or their respective Affiliates subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
any Loan Party against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS

 

- 117 -



--------------------------------------------------------------------------------

AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.5. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that no Borrower may assign or otherwise transfer any of its
rights or obligations under this Agreement without the prior written consent of
all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.

(c) Any Lender may at any time grant any Person (other than a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each a “Participant”) participating interests in its Commitment
or the Obligations owing to such Lender. Except as otherwise provided in
Section 12.3, no Participant shall have any rights or benefits under this
Agreement or any other Loan Document; provided that the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.12,
Section 4.1(a), and Section 4.4 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (d) of this
Section; provided that such Participant (a) agrees to be subject to the
provisions of Sections 4.5 and 4.7 as if it were an assignee under paragraph
(d) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 4.1(a) with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitled to receive a greater payment results from a Regulatory Change that
occurs

 

- 118 -



--------------------------------------------------------------------------------

after the Participant acquired the applicable participation. A Participant shall
not be entitled to receive any greater payment under Section 3.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12 unless such Participant agrees to
comply with Section 3.12(f) as though it were a Lender (it being understood that
the documentation required under Section 3.12(f) shall be delivered to the
participating Lender). In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal,
(iv) reduce the rate at which interest is payable thereon or (v) release the
Borrower or any Subsidiary Guarantor (except, with respect to Subsidiary
Guarantors, as expressly permitted under Section 7.15 or any other provision of
this Agreement). An assignment or other transfer which is not permitted by
subsection (d) or (e) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c). Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(d) Any Lender may with the prior written consent of the Agent, such consent not
to be unreasonably withheld or delayed, assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Notes (including all or a portion of its Commitments and the
Loans owing to such Lender); provided, however, (i) unless the Borrower (unless
an Event of Default shall be in existence) and the Agent otherwise agree (such
agreement not to be unreasonably withheld or delayed), after giving effect to
any partial assignment by a Lender, the Assignee shall hold, and the assigning
Lender shall retain, a Commitment, or if the Commitments have been terminated,
Loans having an

 

- 119 -



--------------------------------------------------------------------------------

outstanding principal balance, of at least $10,000,000.00 and integral multiples
of $5,000,000.00 in excess thereof; (ii) if an Event of Default exists, any such
assignment may be to any Person (other than a natural person, a Defaulting
Lender or the Borrower or an Affiliate thereof), and (iii) each such assignment
shall be effected by means of an Assignment and Assumption Agreement. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement with respect to the assigned interest as of the effective date of
the Assignment and Assumption Agreement and shall have all the rights and
obligations of a Lender with respect to the assigned interest as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder with respect to the assigned interest to
a corresponding extent, and no further consent or action by any party shall be
required. Upon the consummation of any assignment pursuant to this subsection,
the transferor Lender, the Agent and the Borrower shall make all reasonable and
appropriate arrangements requested by a Lender in connection with any such
participation or assignment including the issuance of new Notes to the Assignee
and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $5,000.00.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Assumption Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Assumption Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Assumption Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Assumption Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Assumption
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(g) A Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to Assignees and
Participants (including prospective Assignees and Participants) subject to
compliance with Section 12.8 or other confidentiality restrictions at least as
restrictive as Section 12.8.

 

- 120 -



--------------------------------------------------------------------------------

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower or any of its Subsidiaries or any of their respective Affiliates.

(i) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not knowingly make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

Section 12.6. Amendments.

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any of its Subsidiaries of any terms of this Agreement or such other
Loan Document or the continuance of any Default or Event of Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Required Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) increase the Commitments of the Lenders (except for any increase in the
Commitments effectuated pursuant to Section 2.14) or subject the Lenders to any
additional obligations;

(ii) reduce the principal of, the method of application of any mandatory
prepayment of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or other Obligations;

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) extend the Term Loan Termination Date or the Revolving Credit Termination
Date (other than pursuant to Section 2.16) or otherwise postpone any date fixed
for any payment of any principal of, or interest on, any Loans or any other
Obligations (including the waiver of any Default or Event of Default as a result
of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Revolving Credit Termination
Date (other than pursuant to Section 2.2(b));

(v) amend or otherwise modify the provisions of Section 3.2;

 

- 121 -



--------------------------------------------------------------------------------

(vi) modify the definition of the terms “Required Lenders”, “Required Term
Lenders” or “Required Revolving Credit Lenders” or otherwise modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section if such
modification would have such effect;

(vii) amend the provisions of Section 12.5(c) or (d) so as to impose more
restrictions on a Lender’s ability to grant assignments or participations
hereunder; or

(viii) amend or otherwise modify the provisions of Section 2.12.

(c) Notwithstanding the foregoing, without the prior written consent of all
Lenders, no amendment, waiver or consent shall do any of the following:

(i) modify the definition of the term “Required Lenders,” “Required Term
Lenders” or “Required Revolving Credit Lenders” or otherwise modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6;

(ii) modify the provisions of Section 1.3 or the definition of “Alternative
Currency”;

(iii) release the Borrower from its obligations hereunder; or

(iv) release any Subsidiary Guarantor from its obligations under the Loan
Documents other than as provided in Section 7.15.

(d) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.

(e) Notwithstanding anything to the contrary herein, (i) any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Revolving Credit Lenders, and not any other Lenders, may be amended, and the
performance or observance by Borrower of any such terms may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Required Revolving Credit
Lenders or all Revolving Credit Lenders directly and adversely affected thereby,
as applicable; and (ii) any term of this Agreement or of any other Loan Document
relating to the rights or obligations of the Term Lenders, and not any other
Lenders, may be amended, and the performance or observance by Borrower of any
such terms may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Required Term Lenders or all Term Lenders directly or adversely affected
thereby, as applicable.

(f) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5, no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any

 

- 122 -



--------------------------------------------------------------------------------

Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower or
any of its Subsidiaries or any other Person subsequent to the occurrence of such
Event of Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances. No Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (a) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, and (b) no such amendment, waiver or consent may uniquely and
negatively impact such Defaulting Lender without the approval of such Defaulting
Lender.

(g) If, in connection with any proposed change, waiver, discharge, termination
or other action under the provisions of this Agreement that requires approval of
all Lenders or the Required Lenders, and the consent of one or more of such
other Lenders whose consent is required is not obtained, then the Agent (in its
capacity as a Lender and/or on behalf of, with their consent, one or more of the
other non-consenting Lenders or Eligible Assignees) shall have the right (but
not the obligation) to purchase the Commitment of such non-consenting Lender or
Lenders upon payment to such non-consenting Lender(s) in full of the principal
of and interest accrued on each Loan made, or Letter of Credit issued, by it and
all other amounts owing to it or accrued for its account under this Agreement.
Upon any such purchase or assignment, the non-consenting Lender’s interest in
the Loans or Letters of Credit and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase except
to the extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the non-consenting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Assumption Agreement.

Section 12.7. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender or to the Borrower or any of its Subsidiaries. Neither the Agent nor
any Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

Section 12.8. Confidentiality.

The Agent and each Lender shall use reasonable efforts to assure that
information about the Borrower and its Subsidiaries and their respective
Minority Interests, and their respective properties, operations, affairs and
financial condition, not generally disclosed to the public, which is furnished
to the Agent or any Lender pursuant to the provisions of this Agreement or any
other Loan Document, is used only for the purposes of this Agreement and the
other Loan

 

- 123 -



--------------------------------------------------------------------------------

Documents and shall not be divulged to any Person other than the Agent, the
Lenders, and their respective agents who are actively and directly participating
in the evaluation, administration or enforcement of the Loan Documents and other
transactions between the Agent or such Lender, as applicable, and the Borrower,
but in any event the Agent and the Lenders may make disclosure: (a) to any of
their respective affiliates (provided they shall agree to keep such information
confidential in accordance with the terms of this Section or other
confidentiality restrictions at least as restrictive as this Section); (b) as
reasonably requested by any potential or actual Assignee, Participant or other
transferee in connection with the contemplated transfer of any Commitment or
participations therein as permitted hereunder (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal proceedings
or as otherwise required by Applicable Law; (d) to the Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) after the happening
and during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents; (f) to any actual or potential
contractual counter-parties to any Derivatives Contract or to any rating agency;
(g) to the extent such information (x) becomes publicly available other than as
a result of a breach of this Section actually known to such Lender to be such a
breach or (y) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any Affiliate; and (h) with the
consent of the Borrower. Notwithstanding the foregoing, the Agent and each
Lender may disclose any such confidential information, without notice to any
Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent or such Lender or in accordance with the regulatory
compliance policy of the Agent or such Lender.

Section 12.9. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12 or
Section 4.1 or expressly excluded from the coverage of such Section 3.12 or
Section 4.1) incurred by an Indemnified Party in connection with, arising out
of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) brought by any Loan Party or
third party which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Agent’s or any Lender’s entering into this
Agreement; (v) the fact that the Agent and the Lenders have established the
credit facility

 

- 124 -



--------------------------------------------------------------------------------

evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the other Subsidiaries or their financial condition; (viii) the
exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents; (ix) any civil penalty or fine assessed
by the OFAC against, and all reasonable costs and expenses (including counsel
fees and disbursements) incurred in connection with defense thereof by, the
Agent or any Lender as a result of conduct of the Borrower or any of its
Subsidiaries that violates a sanction enforced by the OFAC; or (x) any violation
or non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower or such Subsidiaries) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this regard, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower or such Subsidiary), any
account debtor of the Borrower or any Subsidiary or by any Governmental
Authority. If indemnification is to be sought hereunder by an Indemnified Party,
then such Indemnified Party shall notify the Borrower of the commencement of any
Indemnity Proceeding; provided, however, that the failure to so notify the
Borrower shall not relieve the Borrower from any liability that it may have to
such Indemnified Party pursuant to this Section 12.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All reasonable out-of-pocket fees and expenses of, and all reasonable
amounts paid to third-persons by, an Indemnified Party shall be advanced by the
Borrower at the request of such Indemnified Party notwithstanding any claim or
assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

- 125 -



--------------------------------------------------------------------------------

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Revolving Credit Termination Date as permitted under Section 2.2(b)
and in respect of which the Borrower has satisfied the requirements of such
Section) have terminated, (c) none of the Lenders is obligated any longer under
this Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following two sentences) have been paid and
satisfied in full, this Agreement shall terminate. The indemnities to which the
Agent and the Lenders are entitled under the provisions of Sections 3.12, 4.1,
4.4, 11.7, 12.2 and 12.9 and any other provision of this Agreement and the other
Loan Documents, and the provisions of Section 12.4, shall continue in full force
and effect and shall protect the Agent and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

 

- 126 -



--------------------------------------------------------------------------------

Section 12.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Patriot Act.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Agent, as applicable, to identify the Loan Parties in accordance
with such Act.

Section 12.14. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.15. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

- 127 -



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.16. Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.17. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and thereof and may not be
contradicted or varied by evidence of prior, contemporaneous, or subsequent oral
agreements or discussions of the parties hereto. There are no oral agreements
among the parties hereto.

Section 12.18. Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and the Lenders.

 

- 128 -



--------------------------------------------------------------------------------

Section 12.19. Amendment and Restatement.

The Borrower, the Agent and the lenders party to the Existing Agreement that are
Lenders under this Agreement each hereby agrees that, at such time as this
Agreement shall have become effective, the Existing Agreement automatically
shall be deemed replaced and superseded by this Agreement and the borrowers and
the lenders party to such Existing Agreements shall no longer have any
obligations thereunder, and instead all obligations of the Borrower and the
lenders under such Existing Agreement are now evidenced by this Agreement. For
the avoidance of doubt, it is hereby acknowledged and agreed that the
“Subsidiary Borrowers” (as defined in the Existing Agreement) shall have no
liability as a borrower under this Agreement. It is the intention of the parties
to this Agreement that this Agreement not operate as a novation of the
obligations under the Existing Agreements and shall not operate as a novation or
waiver of any right, power or remedy of the Agent or any Lender, except as
otherwise provided in this Agreement or any other Loan Document. No “Subsidiary
Borrower” under the Existing Agreement, is party to or bound by this Agreement
or the other Loan Documents referred to herein, and shall be deemed released
from any and all liabilities as a “Subsidiary Borrower” under the Existing
Agreement and the other Loan Documents referred to therein.

Section 12.20. Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase the specified currency with such other
currency at the Agent’s offices on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 3.3, such Lender or the Agent, as the case may be,
agrees to remit such excess to the Borrower

[Signatures on Following Pages]

 

- 129 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized officers all as of the day and year first above written.

 

BORROWER:     EPR PROPERTIES     By:  

/s/ Mark A. Peterson

      Name: Mark A. Peterson,       Title: Executive Vice President

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Agent, and as a Lender By:  

/s/ Darin Mainquist

  Name:  

Darin Mainquist

  Title:  

Assistant Vice President

Lending Office (all Types of Loans):

KEYBANK NATIONAL ASSOCIATION

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110 Telephone: (617) 385 6214 Telecopy: (617) 385-6293

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Lender

By:  

/s/ Mohammad Hasan

  Name:  

Mohammad Hasan

  Title:  

Executive Director

Lending Office (all Types of Loans): JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10179

Attention: Shaf Hasan

Telephone: (212) 622-8174

Telecopy: (646) 534-0574

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:  

/s/ Dan LePage

  Name: Dan LePage   Title: Authorized Signatory Lending Office (all Types of
Loans):

ROYAL BANK OF CANADA

Three World Financial Center

200 Vesey Street, 12th Floor

New York, New York 10281

Attention: GLA Administrator

Telephone: (877) 332-7455

Telecopy: (212) 428-2372

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Kyle Pearson

  Name: Kyle Pearson   Title: Vice President Lending Office (all Types of
Loans):

BANK OF AMERICA, N.A.,

901 Main Street, 64th Floor

Dallas, Texas 75202-3714 Telephone: (214) 209-9198

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Lender

By:  

/s/ John C. Rowland

  Name: John C. Rowland   Title: Vice President Lending Office (all Types of
Loans):

CITIBANK, N.A.

500Warren Corporate Ctr Dr. – C-116A

Warren, NJ 07059 Attention: Miguel A Saez Telephone: (212) 816-7312 Telecopy:
(347) 321-4597

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Lender

By:  

/s/ Craig Malloy

  Name:   Craig Malloy   Title:   Director Lending Office (all Types of Loans):

Barclays Bank PLC 745

7th Avenue

New York, NY 10019

Attention: Peter Oberrender

Telephone: (212) 723-5931

Telecopy: (212) 526-5115

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

UMB BANK N.A.

as Lender

By:  

/s/ Robert Elbert

  Name: Robert Elbert   Title:  SVP/Commercial Team Leader Lending Office (all
Types of Loans):

UMB BANK N.A.

1010 Grand Boulevard

Kansas City, Missouri 64106

Attention: Robert Elbert

Telephone: (816) 860-7116

 

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF THE WEST, A CALIFORNIA BANKING CORPORATION,

as Lender

By:  

/s/ Sarah J. Burns

  Name:    Sarah J. Burns   Title:    Vice President

By:

 

/s/ Benjamin Arroyo

  Name:    Benjamin Arroyo   Title:    Vice President Lending Office (all Types
of Loans):

BANK OF THE WEST

600 17th Street, Suite 1500

Denver, Colorado 80202

Attention: Stephanie Beggs

Telephone: (303) 202-5774

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK, CO., LTD., SILICON VALLEY BRANCH,

as Lender

By:  

/s/ Nian Tzy Yeh

  Name: Nian Tzy Yeh   Title: VP & General Manager Lending Office (all Types of
Loans):

MEGA INTERNATIONAL COMMERCIAL BANK, CO.,

LTD., SILICON VALLEY BRANCH

333 W San Carlos Street, Suite 100

San Jose, California 95110

Attention: Austin Chen, AVP

Telephone: (408) 283-1888 ext. 48

Telecopy: (408) 283-1678

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF BLUE VALLEY,

as Lender

By:  

/s/ Bruce V. McCune

  Name: Bruce V. McCune   Title:  Vice President Lending Office (all Types of
Loans):

BANK OF BLUE VALLEY

11935 Riley

Overland Park, Kansas 66213

Attention: Bruce V. McCune

Telephone: (913) 234-2238

Telecopy: (913) 234-7038

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF TAIWAN, LOS ANGELES BRANCH, as Lender By:  

/s/ Ti-Kang Wang

  Name: Ti-Kang Wang   Title: VP & General Manager Lending Office (all Types of
Loans):

BANK OF TAIWAN , LOS ANGELES BRANCH

601 South Figueroa Street, Suite 4525

Los Angeles, California 90017

Attention: Timothy Liu

Telephone: (213) 629-6600 ext.155

Telecopy: (213) 629-6610

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

BOKF N.A.,

as Lender

By:  

/s/ John P. Mills

  Name: John P. Mills   Title: Senior Vice President Lending Office (all Types
of Loans):

BOKF N.A.

7500 College Boulevard, Suite 1450

Overland Park, Kansas 66210

Attention: John P. Mills

Telephone: (913) 307-1649

Telecopy: (913) 234-6603

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK, LOS ANGELES BRANCH,

as Lender

By:  

/s/ Gary Hsu

  Name: Gary Hsu   Title: VP & General Manager Lending Office (all Types of
Loans):

HUA NAN COMMERCIAL BANK, LOS ANGELES

BRANCH 707 Wilshire Boulevard, Suite 3100

Los Angeles, California 90017

Attention: Howard Hung

Telephone: (213) 362-6666 ext. 228

Telecopy: (213)-362-6617

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

STIFEL BANK & TRUST,

as Lender

By:  

/s/ Joseph Sooter

  Name: Joseph Sooter   Title: Senior Vice President Lending Office (all Types
of Loans):

STIFEL BANK & TRUST

501 North Broadway, Floor 6

St. Louis, Missouri 63102

Attention: Joseph Sooter

Telephone: (314) 342-7459

Telecopy: (866) 723-6883

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Joel Steiner

  Name: Joel Steiner   Title: Vice President Lending Office (all Types of
Loans):

U.S. BANK NATIONAL ASSOCIATION

10 West Broad Street, 12th Floor

Columbus, Ohio 43215

Attention: Joel Steiner

Telephone: (614) 232-8007

Telecopy: (614) 232-8033

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

FIRST COMMERCIAL BANK, LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS
ANGELES BRANCH,

as Lender

By:  

/s/ Yuan Gan Ju

  Name: Yuan Gan Ju   Title: SVP & General Manager Lending Office (all Types of
Loans):

FIRST COMMERCIAL BANK, LTD., a Republic of

China Bank acting through its Los Angeles branch

600 Wilshire Blvd., Ste. 800

Los Angeles, California 90017

Attention: Neil Lin

Telephone: (213) 405-1129

Telecopy: (213) 362-0244

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Scott Henderson

  Name: Scott Henderson   Title: Sr. Vice President Lending Office (all Types of
Loans):

CITIZENS BANK, N.A.

1215 Superior Ave.

Cleveland, Ohio 44114

Attention: Scott Henderson

Telephone: (216) 277-5376

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Lender

By:  

/s/ Garrett O’Malley

  Name: Garrett O’Malley   Title: Managing Director Lending Office (all Types of
Loans):

SunTrust

3333 Peachtree Road

NE Atlanta, Georgia 30346

Attention: Matthew Crismond

Telephone: (770) 352-5311

Telecopy: (844) 245-5723

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

E.SUN COMMERCIAL BANK LIMITED, LOS ANGELES BRANCH,

as Lender

By:  

/s/ Edward Chen

  Name: Edward Chen   Title: SVP & General Manager Lending Office (all Types of
Loans):

E.SUN COMMERCIAL BANK, LOS ANGELES BRANCH

17700 Castleton., Suite 500

City of Industry, CA, 91748

Attention: Daisy Ho

Telephone: (626) 810-2400 ext. 112

Telecopy: (626) 839-4201

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as Lender

By:  

/s/ Alexandar L. Rody

  Name:  

Alexandar L. Rody

  Title:  

Senior Vice President

Lending Office (all Types of Loans):

RAYMOND JAMES BANK, N.A.,

710 Carillon Parkway

St. Petersburg, Florida 33716

Telephone: (727) 567-5922

Telecopy: 1-866-205-1396

 

[Signature Page to Second Amended, Restated and Consolidated Credit Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of                     ,
20         (the “Agreement”) by and among
                                                  (the “Assignor”),
                                 (the “Assignee”), and KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Second Amended, Restated
and Consolidated Credit Agreement dated as of September 27, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among EPR Properties (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of                         , 20         (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to a
$                     interest (such interest being the “Assigned Commitment”)
in and to the Assignor’s [Dollar][Alternative Currency] Revolving Credit
Commitment/Term Loans and a corresponding interest in all of the other rights
and obligations of the Assignor under the Credit Agreement, the Assignor’s Note
and the other Loan Documents (representing                 % in respect of the
aggregate amount of all Lenders’ Commitments), including without limitation, a
principal amount of outstanding Loans equal to $                     and all
voting rights of the Assignor associated with the Assigned Commitment, all
rights to receive interest on such amount of Loans and all facility and other
Fees with respect to the Assigned Commitment and other rights of the Assignor
under the Credit Agreement and the other Loan Documents with respect to the
Assigned Commitment. The Assignee, subject to the terms and conditions hereof,
hereby assumes all obligations of the Assignor as a Lender with respect to the
Assigned Commitment, which obligations shall include, but shall not be limited
to, the obligation to make Loans to the Borrower with respect to the Assigned
Commitment, the obligation to pay the Agent amounts due in respect of draws
under Letters of Credit as required under Section 2.2.(i) of the Credit
Agreement and the obligation to indemnify the Agent as provided in the Credit
Agreement (the foregoing enumerated obligations,



--------------------------------------------------------------------------------

together with all other similar obligations more particularly set forth in the
Credit Agreement and the other Loan Documents, collectively, the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower or any of its Subsidiaries, (ii) any representations,
warranties, statements or information made or furnished by the Borrower or any
of its Subsidiaries in connection with the Credit Agreement or otherwise,
(iii) the validity, efficacy, sufficiency, or enforceability of the Credit
Agreement, any other Loan Document or any other document or instrument executed
in connection therewith, or the collectibility of the Assigned Obligations,
(iv) the perfection, priority or validity of any Lien with respect to any
collateral at any time securing the Obligations or the Assigned Obligations
under the Notes or the Credit Agreement and (v) the performance or failure to
perform by the Borrower or any of its Subsidiaries of any obligation under the
Credit Agreement or any other Loan Document to which it is a party. Further, the
Assignee acknowledges that it has, independently and without reliance upon the
Agent, or any affiliate or subsidiary thereof, the Assignor or any other Lender
and based on the financial statements supplied by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to become a Lender under the Credit Agreement. The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation. Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower
or to notify the Assignee of any Default or Event of Default. The Assignee has
not relied on the Agent as to any legal or factual matter in connection
therewith or in connection with the transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a
[Dollar][Alternative Currency]Revolving Credit/Term

 

A-2



--------------------------------------------------------------------------------

Loan Commitment under the Credit Agreement (without reduction by any assignments
thereof which have not yet become effective), equal to $                        
[and $                    , respectively], and that the Assignor is not in
default of its obligations under the Credit Agreement; and (ii) the outstanding
balance of Loans owing to the Assignor (without reduction by any assignments
thereof which have not yet become effective) is $                        ; and
(b) it is the legal and beneficial owner of the Assigned Commitment which is
free and clear of any adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note. Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(d) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to

 

A-3



--------------------------------------------------------------------------------

the Agent of the amounts, if any, owing by the Assignor pursuant to Section 3
hereof. Upon recording and acknowledgment of this Agreement by the Agent, from
and after the Assignment Date, (i) the Assignee shall be a party to the Credit
Agreement with respect to the Assigned Commitment and have the rights and
obligations of a Lender thereunder to the extent of the Assigned Commitment and
(ii) the Assignor shall relinquish its rights (except as otherwise provided in
Section 12.10 of the Credit Agreement) and be released from its obligations
under the Credit Agreement with respect to the Assigned Commitment; provided,
however, that if the Assignor does not assign its entire interest under the Loan
Documents, it shall remain a Lender entitled to all of the benefits and subject
to all of the obligations thereunder with respect to its retained Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Pages]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:                                                              

Name:                                                     

Title:                                                       

ASSIGNEE:

[NAME OF ASSIGNEE]

By:                                                              

Name:                                                     

Title:                                                       

 

Accepted as of the date first written above.

AGENT:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:                                                                        

Name:                                                                

Title:                                                                  

[Signatures Continued on Following Page]

 

A-5



--------------------------------------------------------------------------------

SCHEDULE 1

Information Concerning the Assignee

 

Notice Address:

     

 

        

 

        

 

         Telephone No.:                                                        
         Telecopy No.:                                   
                          

Lending Office:

     

 

        

 

        

 

         Telephone No.:                                                        
         Telecopy No.:                                                          
  

Payment Instructions:

     

 

        

 

  

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

                , 201        

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Second Amended, Restated and Consolidated
Credit Agreement dated as of September 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EPR PROPERTIES (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1(a)/(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Credit/Term Loans to the Borrower as
follows:

Currency:                                 

Aggregate principal amount equal to:                         

 

  2. The Borrower requests that such Loans be made available to the Borrower on
            , 20        .

 

  3. The Borrower hereby requests that the requested Loans all be of the
following Type:

[Check one box only]

Base Rate Loans (only for Loans denominated in Dollars)

LIBOR Loans, each with an initial Interest Period for a duration of:

 

   [Check one box only]    1 month         

2 months

3 months

6 months

  

 

B-1



--------------------------------------------------------------------------------

  4. The Borrower requests that the proceeds of this borrowing of Loans be made
available to the Borrower by                     .

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Loan Parties in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. In addition, the Borrower
certifies to the Agent and the Lenders that all conditions to the making of the
requested Loans contained in Article V. of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Loans are made.

If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1(c) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

EPR PROPERTIES, as Borrower By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

            , 201        

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Second Amended, Restated and Consolidated
Credit Agreement dated as of September 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EPR PROPERTIES (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is             , 20    .

 

  2. The Loans subject to the requested Continuation are as follows:

Currency:                                              

Principal Amount:                                 

Originally borrowed by the Borrower on                    , 20    .

 

  3. The portion of such principal amount subject to such Continuation is
$                    .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on                     , 20        .

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

   [Check one box only]    1 month         

2 months

3 months

6 months

  

 

C-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

EPR PROPERTIES, as Borrower By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

D-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

            , 201        

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 021108

Attention: Jeffry M. Morrison

Ladies and Gentlemen:

Reference is made to that certain Second Amended, Restated and Consolidated
Credit Agreement dated as of September 27, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EPR PROPERTIES (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”), and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

Pursuant to Section 2.8 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Conversion is             , 20    .

 

  2. The Loans to be Converted pursuant hereto are currently:

[Check one box only]      Base Rate Loans

                                  LIBOR Loans

 

  3. The Loans subject to the requested Conversion are as follows:

Currency:                    

Principal Amount:                     

Originally borrowed by the Borrower on             , 20        .

 

  4. The portion of such principal amount subject to such Conversion is
$            .

 

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

 

D-1



--------------------------------------------------------------------------------

[Check one box only]

Base Rate Loans (only for Loans denominated in Dollars)

LIBOR Loans, each with an initial Interest Period for a duration of:

 

   [Check one box only]    1 month         

2 months

3 months

6 months

  

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Loan Parties in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

EPR PROPERTIES, as Borrower By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF REVOLVING CREDIT NOTE

 

$                                , 201        

FOR VALUE RECEIVED, the undersigned, EPR PROPERTIES (the “Borrower”), hereby
promises to pay to the order of                      (the “Lender”), in care of
KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”) at KEYBANK NATIONAL
ASSOCIATION, 225 Franklin Street, 18th Floor, Boston, Massachusetts 02110, or at
such other address as may be specified in writing by the Agent to the Borrower,
the principal sum of              AND             /100 DOLLARS ($            )
(or such lesser amount as shall equal the aggregate unpaid principal amount of
Loans made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

The date and amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books, provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

This Note is one of the Notes referred to in the Second Amended, Restated and
Consolidated Credit Agreement dated as of September 27, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5 thereof (the “Lenders”), the Agent, and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

E-1 – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

EPR PROPERTIES By:  

 

  Mark A. Peterson,   Executive Vice President

 

E-1 - Page 2



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF TERM LOAN NOTE

 

$                                 

            , 2017

FOR VALUE RECEIVED, the undersigned, EPR PROPERTIES (the “Borrower”), hereby
promises to pay to the order of                         (the “Lender”), in care
of KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”) at KEYBANK NATIONAL
ASSOCIATION, 225 Franklin Street, 18th Floor, Boston, Massachusetts 02110, or at
such other address as may be specified in writing by the Agent to the Borrower,
the principal sum of                          AND         /100 DOLLARS
($                    ) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Loans made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

The date and amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books, provided that the failure of the Lender to make any such
recordation shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under the Credit Agreement or hereunder.

This Note is one of the Notes referred to in the Second Amended, Restated and
Consolidated Credit Agreement dated as of September 27, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5 thereof (the “Lenders”), the Agent, and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

E-2 – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

EPR PROPERTIES By:  

 

  Mark A. Peterson,   Executive Vice President

 

E-2 – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

September         , 2017

KEYBANK NATIONAL ASSOCIATION, as Agent

225 Franklin Street, 18th Floor

Boston, Massachusetts 02110

Attention: Jeffry M. Morrison

Each of the Lenders Party to the Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Second Amended, Restated and Consolidated
Credit Agreement dated as of September     , 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among EPR PROPERTIES (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), KEYBANK
NATIONAL ASSOCIATION, as Agent (the “Agent”) and the other parties thereto.
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.

Pursuant to Section 8.1(c) of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

(1) The undersigned is an Executive Vice President of the Borrower.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists.

(4) The representations and warranties made or deemed made by the Borrower in
the Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Loan Documents.

(5) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower was in compliance with the covenants
contained in Sections 9.1 of the Credit Agreement.

 

F – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

EPR PROPERTIES By:                                     
                                                                    Mark A.
Peterson, Executive Vice President

[Signature Page – Compliance Certificate]



--------------------------------------------------------------------------------

Schedule 1

[see attached calculations]

[Schedule 1 to Compliance Certificate]

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARY GUARANTY

THIS SUBSIDIARY GUARANTY dated as of [        ], 20        , executed and
delivered by each of the undersigned Subsidiaries of the Borrower listed on
Schedule 1 hereof (together with any other Person that may join in this Guaranty
from time to time as an “Additional Guarantor” pursuant to Section 22, each a
“Guarantor”, and collectively, the “Guarantors”), in favor of (a) KEYBANK
NATIONAL ASSOCIATION, in its capacity as administrative agent (the “Agent”) for
the Lenders under that certain Second Amended, Restated and Consolidated Credit
Agreement dated as of September 27, 2017, (as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with its
terms, the “Credit Agreement”) by and among EPR PROPERTIES (the “Borrower”), the
financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), and the Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;

WHEREAS, the Borrower and Guarantors, though separate legal entities, are
members of an affiliated group of companies that includes the Borrower and
Guarantors, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent and the Lenders
through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment when due
(whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance of (a) all Obligations of the Borrower under the
Credit Agreement and the other Loan Documents, including all such Obligations
which shall become due but for the operation of any Debtor Relief Law and
(b) all expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders



--------------------------------------------------------------------------------

or the Agent in the enforcement of any of the foregoing or any obligation of any
Guarantor hereunder. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon this Guaranty notwithstanding any
extension or renewal of any Obligation.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Agent and the other Lenders shall not be obligated
or required before enforcing this Guaranty against any Guarantor: (a) to pursue
any right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor, any other Loan Party, or any other Person or commence any suit
or other proceeding against the Borrower, any other Guarantor or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor, any other Loan Party, or any
other Person; or (c) to make demand of the Borrower, any other Guarantor or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by the Lenders or the Agent which may secure any of the
Obligations, and each Guarantor hereby waives the right of such Guarantor to
require any holder of the Obligations to take action against the Borrower or any
other Guarantor as provided by any legal requirement of any Governmental
Authority.

Section 3. Guaranty Absolute. Each Guarantor guarantees, jointly and severally,
that the Obligations will be paid strictly in accordance with the terms of the
documents evidencing the same, regardless of any legal requirement now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or the Lenders with respect thereto. Upon the failure by the
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Agent, for the benefit of the Lenders, or such other Person as designated
thereby in cash the amount of such unpaid Obligations. The liability of each
Guarantor under this Guaranty shall be absolute and unconditional in accordance
with its terms and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever (other than the full and final
payment and performance in full of the Obligations), including, without
limitation, the following (whether or not any Guarantor consents thereto or has
notice thereof):

(1) (i) any change in the amount, interest rate or due date or other term of any
of the Obligations; (ii) any change in the time, place or manner of payment of
all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of the foregoing;

(2) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Obligations or any assignment or transfer of any of
the foregoing;

 

G-2



--------------------------------------------------------------------------------

(3) any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations other than the irrevocable payment
in full of the Obligations;

(4) any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;

(5) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower, or any other Person, or any action taken with respect
to this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;

(6) any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;

(7) any failure of the Agent or any Lender to assert any claim or demand or to
enforce or exercise any right or remedy against any Loan Party under the
provisions of the Credit Agreement, any other Loan Document or otherwise or
against any other party with respect to any of the Obligations;

(8) any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower or another Guarantor to recover payments made under this Guaranty;

(9) any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;

(10) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(11) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(12) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(13) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor hereunder (other than the irrevocable
payment in full of the Obligations).

The value of the consideration received and to be received by each Guarantor is
reasonably worth at least as much as the liability and obligation of each
Guarantor incurred or arising under the Loan Documents. Each Guarantor has
determined that such liability and obligation may reasonably be expected to
substantially benefit each Guarantor directly or indirectly. Each Guarantor has
had full and complete access to the underlying papers relating to

 

G-3



--------------------------------------------------------------------------------

the Loan and all of the Loan Documents, has reviewed them and is fully aware of
the meaning and effect of their contents. Each Guarantor is fully informed of
all circumstances which bear upon the risks of executing this Guaranty and which
a diligent inquiry would reveal. Each Guarantor has adequate means to obtain
from each other Loan Party on a continuing basis information concerning such
other Loan Party’s financial condition, and is not depending on the Agent or the
Lenders to provide such information, now or in the future. Each Guarantor agrees
that neither the Agent nor any of the Lenders shall have any obligation to
advise or notify each Guarantor or to provide each Guarantor with any data or
information regarding any other Loan Party.

Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full. Without limitation to the foregoing, each Guarantor represents and
warrants that (i) it is duly organized and in good standing under the laws of
the jurisdiction of its incorporation or formation and has full capacity and
right to make and perform this Guaranty, and all necessary authority has been
obtained; (ii) the execution, delivery, and performance by such Guarantor of
this Guaranty are within the corporate powers of such Guarantor and have been
duly authorized by all necessary corporate action; (iii) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as limited by Debtor Relief Laws; (iv) the making and
performance of this Guaranty does not and will not violate the provisions of any
applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent (that has not been
obtained) under, any material agreement, instrument, or document to which it is
a party or by which it or any of its property may be bound or affected; (v) all
consents, approvals, licenses and authorizations of, and filings and
registrations with, any governmental authority required under applicable law and
regulations for the making and performance of this Guaranty have been obtained
or made and are in full force and effect; and (vi) the financial information,
that has been delivered to Agent by or on behalf of such Guarantor, is complete
and correct in all material respects and accurately presents in all material
respects the financial condition and the operational results of such Guarantor.

 

G-4



--------------------------------------------------------------------------------

Section 6. Covenants. Subject to the terms of the Credit Agreement, each
Guarantor will comply with all covenants which the Borrower is to cause such
Guarantor to comply with under the terms of the Credit Agreement or any other
Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from the Guarantors, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

Section 9. Reinstatement of Obligations. Each Guarantor agrees that this
Guaranty and each Guarantor’s obligations hereunder shall continue to be
effective or be reinstated, as the case may be, with respect to any Obligations
if at any time any payment of the principal of or interest under the Loans, the
Note or any other amount payable by the Borrower under the Loan Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, and in any such case,
each Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation that any Guarantor may have
shall be subordinate to the rights of Agent and the other Lenders and each
Guarantor hereby waives any right to enforce any remedy which the Agent and/or
the Lenders now have or may hereafter have against the Borrower or any other
Loan Party, and each Guarantor hereby waives any benefit of, and any right to
participate in, any security or collateral given to the Agent and the Lenders to
secure payment or performance of any of the Obligations.

Section 11. Payments Free and Clear. All sums payable by any Guarantor hereunder
shall be made free and clear of and without deduction for any tax or other
charge; provided that if any Guarantor shall be required by applicable law to
deduct any taxes or other charge from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Agent or any Lender (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions; and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law. Each applicable Guarantor shall promptly provide the Agent with an original
receipt or certified copy issued by the relevant authority evidencing the
payment of any such amount required to be deducted or withheld.

 

G-5



--------------------------------------------------------------------------------

Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, the Agent and
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding any
funds held by the Borrower on behalf of tenants or other third parties) at any
time held and other obligations at any time owing by such Person to or for the
credit or the account of any Guarantor against any of and all the obligations of
such Guarantor now or hereafter existing under this Guaranty held by such Agent
or Lender then due and payable. Each Guarantor agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan or Note, whether or not acquired pursuant to the applicable provisions
of the Credit Agreement, may exercise rights of setoff or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of such Guarantor in the amount of such
participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower, any other Guarantor, or any other Person on account of or in any
manner in respect of any Junior Claim until all of the Obligations have been
indefeasibly paid in full. If any Guarantor shall receive any direct or indirect
payment (in cash, property, securities by setoff or otherwise) with respect to a
Junior Claim at any time when an Event of Default shall have occurred and be
continuing, such amount shall be held in trust for the benefit of the Agent and
the Lenders and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.

Section 14. Acknowledgement of Benefits; Contribution; Avoidance Provisions.

(a) Acknowledgement of Benefits. Each Guarantor acknowledges that it has
received, or will receive, significant financial and other benefits, either
directly or indirectly, from the proceeds of the Loans made by the Lenders to
the Borrower pursuant to the Credit Agreement; that the benefits received by
each Guarantor are reasonably equivalent consideration for such Guarantor’s
execution of this Guaranty; and that such benefits include, without limitation,
the access to capital afforded to the Borrower pursuant to the Credit Agreement
from which the activities of such Guarantor will be supported, as applicable.
Each Guarantor is executing this Guaranty and the other Loan Documents in
consideration of those benefits received by it. This Guaranty is independent of
(and shall not be limited by) any other guaranty now existing or hereafter
given. Further, each Guarantor’s liability under this Guaranty is in addition to
any and all other liability such Guarantor may have in any other capacity,
including without limitation, any other credit facilities or guaranties between
and among Agent, Lenders and such Guarantor in connection with the Borrower.

 

G-6



--------------------------------------------------------------------------------

(b) Contribution. Each Guarantor hereby agrees that, in connection with payments
made hereunder, such Guarantor shall have a right of contribution from each
other Guarantor of the Loans in accordance with applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been indefeasibly and
irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Obligations have been indefeasibly and irrevocably
paid in full.

(c) Avoidance Provisions. It is the intent of each Guarantor, the Agent and the
Lenders that in any Proceeding, such Guarantor’s maximum obligation hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of applicable law, including
without limitation, (a) Section 548 of the Bankruptcy Code of 1978, as amended
(the “Bankruptcy Code”) and (b) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such Proceeding, whether by virtue of
Section 544 of the Bankruptcy Code or otherwise. The applicable laws under which
the possible avoidance or unenforceability of the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent and the
Lenders) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions.” Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, as of the time any of the
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor nor any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, the other
Guarantors, the other Loan Parties, and of all other circumstances bearing upon
the risk of nonpayment of any of the Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Agent or any Lender shall have any duty whatsoever to advise
any Guarantor of information regarding such circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

G-7



--------------------------------------------------------------------------------

Section 17. Jurisdiction; Venue; JURY WAIVER.

(a) EACH PARTY HERETO HEREBY AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). EACH PARTY HERETO FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS GUARANTY AND (ii) WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT
SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON
A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS OF ANY GUARANTOR EXIST AND
EACH OF THE GUARANTORS CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS.
EACH GUARANTOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF
NEW YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING
INTO THE CREDIT AGREEMENT AND IN MAKING THE LOANS THEREUNDER. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH GUARANTOR FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH
SUIT MAY BE MADE UPON IT BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 26 HEREOF.

(b) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT, OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. EACH PARTY HERETO ACKNOWLEDGES THAT IT
HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION WITH LEGAL COUNSEL AND THAT EACH
PARTY AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

G-8



--------------------------------------------------------------------------------

Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.

Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include such Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any portion of the Obligations, or grant or sell
participation in the Loan, to any Person or entity without the consent of, or
notice to, any Guarantor and without releasing, discharging or modifying such
Guarantor’s obligations hereunder. Each Guarantor hereby consents to the
delivery by the Agent or any Lender to any assignee, transferee or participant
of any financial or other information regarding the Borrower or any Guarantor or
their Subsidiaries. No Guarantor may assign or transfer its obligations
hereunder to any Person.

Section 21. Amendments. No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by Agent and each Guarantor or Guarantors
with respect to whom such waiver, amendment or modification is to apply. Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. This Guaranty shall be construed as
a separate agreement with respect to each Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

Section 22. Additional Guarantors. The initial Guarantors hereunder shall be
each of the Subsidiaries of Borrower that are signatories hereto, which are
listed on Schedule 1 attached hereto. From time to time after the date hereof,
additional Subsidiaries of the Borrower may become parties hereto as additional
Guarantors (each an “Additional Guarantor”) by executing a Guaranty Joinder
Agreement in the form of Exhibit A attached hereto. Upon delivery of any such

 

G-9



--------------------------------------------------------------------------------

Guaranty Joinder Agreement to Agent, notice of which is hereby waived by the
Guarantors, each such Additional Guarantor shall be a Guarantor hereunder and
shall be a party hereto as if such Additional Guarantor were an original
signatory hereof. Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Guarantor hereunder, or by any election by Agent not to cause any
Subsidiary of Borrower to become an Additional Guarantor hereunder. This
Guaranty Agreement shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any such person becomes or fails to
become or ceases to be a Guarantor hereunder.

Section 23. Release of Guarantors. Each applicable Guarantor shall be released
from its obligations under this Guaranty as and when provided in Section 7.15(c)
of the Credit Agreement. Pursuant to Section 7.15(c) of the Credit Agreement,
Agent shall confirm the release of any applicable Guarantor by the execution of
a Release of Guaranty in the form of Exhibit B attached hereto (the “Release of
Guaranty”). Each Guarantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the release of any other
Guarantor hereunder.

Section 24. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date that is
one (1) Business Day after written demand therefor to such Guarantor by the
Agent.

Section 25. Indemnification and Expenses.

(a) Without limiting or duplicating any of their indemnification obligations
under the Credit Agreement or the other Loan Documents, each of the Guarantors,
jointly and severally, shall indemnify the Agent (and any sub-agent thereof),
each Lender, their Affiliates, and the partners, directors, officers, employees,
agents, trustees, administrators, managers, advisors and representatives of each
of the foregoing (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, causes of
action, damages, liabilities, settlement payments, costs, and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Guarantor or any other Loan Party arising out of, in
connection with, or as a result of, (i) the execution or delivery of this
Guaranty, the Credit Agreement, any other Loan Document or any other agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto or thereto of their respective obligations hereunder or thereunder, or
the consummation of the transactions contemplated hereby or thereby, or, in the
case of the Agent (and any sub-agent thereof) and their affiliate Indemnitees
only, the administration of this Guaranty, the Credit Agreement and the other
Loan Documents, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Guarantor or any other Loan Party or any of the Loan Parties’ directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, and regardless of whether any Indemnitee is a party
thereto, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

G-10



--------------------------------------------------------------------------------

(b) The Guarantors, jointly and severally, agree to pay to the Agent upon demand
the amount of any and all reasonable, out-of-pocket costs and expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that the Agent may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of the Agent or any
Lender in any case commenced by or against any Guarantor under the Bankruptcy
Code (Title 11, United States Code) or any similar or successor statute.

(c) To the fullest extent permitted by applicable Law, no Guarantor shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty, the Credit Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, or the transactions contemplated
hereby or thereby. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Guaranty, the Credit Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby other than for direct or
actual damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(d) The agreements in this Section 25 shall survive the resignation of the
Agent, the assignment of any Commitment or Loan by any Lender, the replacement
of any Lender, the termination of the aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 26. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Credit Agreement and,
with respect to each Guarantor, at the following address:

c/o EPR Properties

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Craig L. Evans, Esq.

Senior Vice President, General Counsel and Secretary

Telecopy: 816-472-5794

with a copy to:

EPR Properties

909 Walnut Street, Suite 200

Kansas City, MO 64106

Attn: Mark A. Peterson

Executive Vice President and Chief Financial Officer

Telecopy: 816-472-5794

 

G-11



--------------------------------------------------------------------------------

Section 27. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “OBLIGATIONS” AND ALL OF THE OTHER
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 28. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 29. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

G-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[                    ], a [                    ] By:  

 

Name:

Title:

[                    ], a [                    ] By:  

 

Name:

Title:

[Signature Page to Guaranty]



--------------------------------------------------------------------------------

SCHEDULE 1

INITIAL GUARANTORS

1. [                    ]

 

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTY JOINDER AGREEMENT

Date:                     ,             

 

To: KeyBank National Association, as Agent

Ladies and Gentlemen:

This Guaranty Joinder Agreement is made and delivered pursuant to Section 22 of
that certain Subsidiary Guaranty, dated as of September 27, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Guaranty”), by certain Subsidiaries of EPR PROPERTIES, a Maryland
real estate investment trust (“Borrower”), in favor of KeyBank National
Association, as Agent. All capitalized terms used in this Guaranty Joinder
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Guaranty.

Each of                      ([the][each, an] “Additional Guarantor”) hereby
confirms, represents and warrants to the Agent and the Lenders that the
Additional Guarantor is a Subsidiary of the Borrower.

By executing and delivering this Guaranty Joinder Agreement, [the][each]
Additional Guarantor, as provided in Section 22 of the Guaranty, hereby becomes
a party to the Guaranty as a Guarantor thereunder with the same force and effect
as if originally named therein as a Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder.

Effective as of the date of this Guaranty Joinder Agreement, [the][each]
Additional Guarantor confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Guaranty. [The][Each] Additional Guarantor hereby represents and warrants that
each of the representations and warranties contained in Section 5 of the
Guaranty is true and correct on and as the date hereof as if made on and as of
such date, except to the extent any such representation or warranty (including
any such representation or warranty contained in the Credit Agreement) was
expressly made as of an earlier date, in which case such representation or
warranty was true and correct as of such earlier date.

This Guaranty Joinder Agreement shall constitute a Loan Document under the
Credit Agreement.

THIS GUARANTY JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty Joinder
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

[ADDITIONAL GUARANTOR] By:                                     
                                            
Title:                                     
                                        

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF RELEASE OF GUARANTOR

In witness whereof, the undersigned Agent, for itself and on behalf of each of
the Lenders (as defined in the Guaranty), hereby releases and discharges
                                     from any and all obligations and
liabilities of                                      to the Agent and the Lenders
under that certain Subsidiary Guaranty dated as of [                        ],
2017, executed by certain Subsidiaries of EPR PROPERTIES, a Maryland real estate
investment trust, described therein in favor of the Agent and the Lenders
defined therein.

 

KEYBANK NATIONAL ASSOCIATION, as Agent By:                                     
                                            
Name:                                     
                                      
Title:                                     
                                        

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended, Restated and Consolidated Credit
Agreement dated as of September 27, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among EPR PROPERTIES
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:             , 20[    ]

 

Exhibit H-1 -1



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended, Restated and Consolidated Credit
Agreement dated as of September 27, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among EPR PROPERTIES
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:             , 20[    ]

 

Exhibit H-2 - 1



--------------------------------------------------------------------------------

EXHIBIT H-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended, Restated and Consolidated Credit
Agreement dated as of September 27, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among EPR PROPERTIES
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                     , 20[    ]

 

Exhibit H-3 - 1



--------------------------------------------------------------------------------

EXHIBIT H-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended, Restated and Consolidated Credit
Agreement dated as of September 27, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among EPR PROPERTIES
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
(or successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY (or
successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                     , 20[    ]

 

Exhibit H-4 - 1



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES

AND UNCONSOLIDATED AFFILIATES1

 

Entity

  

Jurisdiction of Organization

EPR Properties    MD 30 West Pershing, LLC    MO Adelaar Developer II, LLC    DE
Adelaar Developer, LLC    DE Atlantic—EPR I2    DE Atlantic—EPR II2    DE
Burbank Village, Inc.    DE Burbank Village, L.P.    DE Cantera 30, Inc.    DE
Cantera 30 Theatre, L.P.3    DE Cinescape Equity, LLC    DE Cinescape Mezz, LLC
   DE Cinescape Property, LLC    DE CLP Northstar Commercial, LLC    DE CLP
Northstar, LLC    DE Early Childhood Education, LLC    DE ECE I, LLC    DE ECE
II, LLC    DE ECE V, LLC    DE ECS Douglas I, LLC    DE Education Capital
Solutions, LLC    DE EPR Apex, Inc.    DE EPR Camelback, LLC    DE EPR Canada,
Inc.    MO EPR Concord II, L.P.    DE EPR Escape, LLC    DE EPR Fitness, LLC   
DE EPR Gaming Properties, LLC    DE EPR Go Zone Holdings, LLC    DE EPR Hialeah,
Inc.    MO EPR iDenver Holdings, LLC    DE EPR iHurst Holdings, LLC    DE

 

1  All entities are wholly owned, directly or indirectly, by EPR Properties
except as otherwise noted below. EPR Properties itself is publicly traded.

2  EPT DownREIT, Inc. owns all general partner interests. EPR Properties owns
all limited partnership interests.

3  Cantera 30, Inc. owns all general partner interests. Atlantic – EPR I owns
all limited partnership interests.

 

Schedule 6.1(b) - 1



--------------------------------------------------------------------------------

EPR iTampa, LLC    DE EPR Karting, LLC    DE EPR Macomb Holdings, LLC    DE EPR
North Finance Trust    Ontario, Canada EPR North GP ULC    British Columbia,
Canada EPR North Holdings GP ULC    British Columbia, Canada EPR North Holdings
LP    Ontario, Canada EPR North Properties LP    Ontario, Canada EPR North Trust
   KS EPR North US GP Trust    DE EPR North US LP    DE EPR Parks, LLC    DE EPR
Resorts, LLC    DE EPR TRS Holdings, Inc.    MO EPR TRS I, Inc.    MO EPR TRS
II, Inc.    MO EPR TRS III, Inc.    MO EPR TRS IV, Inc.    MO EPR Tuscaloosa,
LLC    DE EPT 301, LLC    MO EPT 909, Inc.    DE EPT Aliso Viejo, Inc.    DE EPT
Arroyo, Inc.    DE EPT Auburn, Inc.    DE EPT Biloxi, Inc.    DE EPT Boise, Inc.
   DE EPT Charlotte, LLC    DE EPT Chattanooga, Inc.    DE EPT Columbiana, Inc.
   DE EPT Concord II, LLC    DE EPT Concord, LLC    DE EPT Dallas, LLC    DE EPT
Davie, Inc.    DE EPT Deer Valley, Inc.    DE EPT DownREIT II, Inc.    MO EPT
DownREIT, Inc.    MO EPT East, Inc.    DE EPT Firewheel, Inc.    DE EPT First
Colony, Inc.    DE EPT Fontana, LLC    DE EPT Fresno, Inc.    DE EPT Gulf
Pointe, Inc.    DE EPT Hamilton, Inc.    DE EPT Hattiesburg, Inc.    DE EPT
Huntsville, Inc.    DE EPT Hurst, Inc.    DE

 

Schedule 6.1(b) - 2



--------------------------------------------------------------------------------

EPT Indianapolis, Inc.    DE EPT Kalamazoo, Inc.    MO EPT Kenner, LLC    DE EPT
Lafayette, Inc.    DE EPT Lawrence, Inc.    DE EPT Leawood, Inc.    DE EPT
Little Rock, Inc.    DE EPT Macon, Inc.    DE EPT Mad River, Inc.    MO EPT
Manchester, Inc.    DE EPT Melbourne, Inc.    MO EPT Mesa, Inc.    DE EPT
Mesquite, Inc.    DE EPT Modesto, Inc.    DE EPT Mount Attitash, Inc.    DE EPT
Mount Snow, Inc.    DE EPT New England, LLC    DE EPT New Roc GP, Inc.    DE EPT
New Roc, LLC    DE EPT Nineteen, Inc.    DE EPT Oakview, Inc.    DE EPT
Pensacola, Inc.    MO EPT Pompano, Inc.    DE EPT Raleigh Theatres, Inc.    DE
EPT Ski Properties, Inc.    DE EPT Slidell, Inc.    DE EPT South Barrington,
Inc.    DE EPT Twin Falls, LLC    DE EPT Virginia Beach, Inc.    DE EPT
Waterparks, Inc.    DE EPT White Plains, LLC    DE EPT Wilmington, Inc.    DE
Flik Depositor, Inc.    DE Flik, Inc.    DE Go To The Show, L.L.C.    LA
International Hotel Ventures, Inc.    DE Kanata Entertainment Holdings, Inc.   
New Brunswick, Canada McHenry FFE, LLC    DE Megaplex Four, Inc.    MO Megaplex
Nine, Inc.    MO Metropolis Entertainment Holdings, Inc.    New Brunswick,
Canada Mississauga Entertainment Holdings, Inc.    New Brunswick, Canada New Roc
Associates, L.P.    NY Oakville Entertainment Holdings, Inc.    New Brunswick,
Canada Rittenhouse Holding, LLC4    DE

 

4  50% owned by Highmark School Development, LLC

 

Schedule 6.1(b) - 3



--------------------------------------------------------------------------------

Strategic Undertakings, LLC    DE Suffolk Retail, LLC    DE Tampa Veterans 24,
Inc.    DE Tampa Veterans 24, L.P.5    DE Theatre Sub, Inc.    MO WestCol
Center, LLC    DE Whitby Entertainment Holdings, Inc.    New Brunswick, Canada

 

 

5  Tampa Veterans 24, Inc. owns all general partnership interests. Atlantic—EPR
II owns all limited partnership interests.

 

Schedule 6.1(b) - 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

TITLE TO PROPERTIES; LIENS

 

1. EPR Properties’ headquarters, which is leased to EPR Properties, located at
909 Walnut Street, Kansas City, MO 64106.

 

2. The property described in the attached spreadsheet.

 

Schedule 6.1(f)



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

 

Entity

 

Name

  

Location

  

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

30 West Pershing, LLC   Andretti Karting - Marietta    Marietta, GA    AIKG   No
  Yes 30 West Pershing, LLC   Alamo Draft House – Mission    San Francisco, CA
   Alamo Draft House   No   Yes 30 West Pershing, LLC   Alamo Draft House –
Corpus Christi    Corpus Christi, TX    Alamo Draft House   No   Yes 30 West
Pershing, LLC   Alamo Draft House - Lakeline    Lakeline, TX    Alamo Draft
House   No   Yes 30 West Pershing, LLC   Alamo Draft House – Laredo    Laredo,
TX    Alamo Draft House   No   Yes 30 West Pershing, LLC   AMC 16    El Paso, TX
   AMC   No   Yes 30 West Pershing, LLC   AMC Theater Champaign    Champaign, IL
   AMC   No   Yes 30 West Pershing, LLC   AMC Theater Opelika    Opelika    AMC
  No   Yes 30 West Pershing, LLC   AMC Yulee    Yulee, FL    AMC   No   Yes 30
West Pershing, LLC   Clearfork TX Theater    Fort Worth, TX    AMC   No   Yes 30
West Pershing, LLC   Columbia Mall 14    Columbia, MD    AMC   No   Yes 30 West
Pershing, LLC   Delmont 12    Delmont, PA    AMC   No   Yes 30 West Pershing,
LLC   Edinburg 20    Edinburg, TX    AMC   No   Yes 30 West Pershing, LLC  
Glendora 12    Glendora, CA    AMC   No   Yes 30 West Pershing, LLC   Grand
Prairie 18    Peoria, IL    AMC   No   Yes 30 West Pershing, LLC   Kennewick 12
   Kennewick, WA    AMC   No   Yes 30 West Pershing, LLC   Regency 24   
Jacksonville, FL    AMC   No   Yes 30 West Pershing, LLC   Thoroughbred 20   
Franklin, TN    AMC   No   Yes 30 West Pershing, LLC   Wynnsong 16    Mobile, AL
   AMC   No   Yes 30 West Pershing, LLC   Star Southfield Center    Southfield,
MI    AMC & Other Retail   No   Yes 30 West Pershing, LLC   Cinemagic Hooksett
IMAX 15    Hooksett, NH    Cinemagic   No   Yes 30 West Pershing, LLC  
Cinemagic Saco IMAX 13    Saco, ME    Cinemagic   No   Yes 30 West Pershing, LLC
  Cinemagic Westbrook 16    Westbrook, ME    Cinemagic   No   Yes 30 West
Pershing, LLC   Kalispell 14    Kalispell, MT    Cinemark   No   Yes 30 West
Pershing, LLC   Hollywood 16 Theatre    Tuscaloosa, AL    Cobb   No   Yes 30
West Pershing, LLC   Emagine Macomb Theater    Detroit, MI   
Emagine Entertainment   No   Yes 30 West Pershing, LLC   Frank Theater Ranson   
Ranson, WV    Frank Theaters LLC   No   Yes 30 West Pershing, LLC   Frank
Theater Southern Pines    Southern Pines, NC    Frank Theaters LLC   No   Yes 30
West Pershing, LLC   iFLY-Denver    Denver, CO    iFLY   No   Yes 30 West
Pershing, LLC   iFLY-Fort Worth    Fort Worth, TX    iFLY   No   Yes 30 West
Pershing LLC   iFLY-Tampa    Tampa, FL    iFLY   No   Yes 30 West Pershing, LLC
  Look Theater Prestonwood    Dallas, TX    Look Cinemas   No   Yes 30 West
Pershing, LLC   Main Event - Indianapolis    Indianapolis, IN    Main Event   No
  Yes

 

6  Principal amount outstanding as of June 30, 2017.

 

Schedule 6.1 (f) - 2



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

30 West Pershing, LLC   Main Event - Jacksonville   Jacksonville, FL   Main
Event   No   Yes 30 West Pershing, LLC   MJR Sterling Heights   Sterling
Heights, MI   MJR Theatres   No   Yes 30 West Pershing, LLC   John Hancock
Observatory   Chicago, IL   Montparnasse   No   Yes 30 West Pershing, LLC  
Punch Bowl Social -Schaumburg   Schaumburg, IL   PBS   No   Yes 30 West
Pershing, LLC   Punch Bowl Social – Stapleton   Stapleton, CO   PBS   No   Yes
30 West Pershing, LLC   Pin Stack Allen   Dallas, TX   Pinstack-3, LLC   No  
Yes 30 West Pershing, LLC   Pinstripes Bowling & Bocce   Northbrook, IL  
Pinstripes   No   Yes 30 West Pershing, LLC   Pinstripes Bowling & Bocce  
Oakbrook, IL   Pinstripes   No   Yes 30 West Pershing, LLC   Bedford Theatre 7  
Bedford, IN   Regal   No   Yes 30 West Pershing, LLC   Bowling Green Stadium 12
  Bowling Green, KY   Regal   No   Yes 30 West Pershing, LLC   Clarksville
Stadium 16   Clarksville, TN   Regal   No   Yes 30 West Pershing, LLC  
Coldwater Crossing 14   Fort Wayne, IN   Regal   No   Yes 30 West Pershing, LLC
  Lycoming Mall 12   Williamsport, PA   Regal   No   Yes 30 West Pershing, LLC  
Lynbrook Theatre   Lynbrook, NY   Regal   No   Yes 30 West Pershing, LLC  
McDonough Stadium 16   McDonough, GA   Regal   No   Yes 30 West Pershing, LLC  
Moline Stadium 14   Moline, IL   Regal   No   Yes 30 West Pershing, LLC   New
Albany Stadium 12   New Albany, IN   Regal   No   Yes 30 West Pershing, LLC  
Noblesville Stadium 10   Noblesville, IN   Regal   No   Yes 30 West Pershing,
LLC   O’Fallon Stadium 14   O’Fallon, MO   Regal   No   Yes 30 West Pershing,
LLC   Old Town Theatre Wichita   Wichita, KS   Regal   No   Yes 30 West
Pershing, LLC   Regal Crystal Lake 16   Crystal Lake, IL   Regal   No   Yes 30
West Pershing, LLC   Regal Indian Lake 16   Hendersonville, TN   Regal   No  
Yes 30 West Pershing, LLC   Regal VA Gateway   Gainesville, VA   Regal   No  
Yes 30 West Pershing, LLC   Regal Winrock   Albuquerque, NM   Regal   No   Yes
30 West Pershing, LLC   Seymour Stadium 8   Seymour, IN   Regal   No   Yes 30
West Pershing, LLC   Strawbridge—Virginia Beach   Virginia Beach, VA   Regal  
No   Yes 30 West Pershing, LLC   Warren West 18   Wichita, KS   Regal   No   Yes
30 West Pershing, LLC   White Oak 14   Garner, NC   Regal   No   Yes 30 West
Pershing, LLC   Wilder Stadium 14   Wilder, KY   Regal   No   Yes 30 West
Pershing, LLC   Topgolf Allen   Allen, TX   Topgolf   No   Yes 30 West Pershing,
LLC   Topgolf Alpharetta   Alpharetta, GA   Topgolf   No   Yes 30 West Pershing,
LLC   Topgolf Austin   Austin, TX   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Centennial   Centennial, CO   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Charlotte   Charlotte, NC   Topgolf   No   Yes 30 West Pershing, LLC  
Topgolf Colony   Colony, TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf
Dallas   Dallas, TX   Topgolf   No   Yes

 

Schedule 6.1(f) - 3



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

30 West Pershing, LLC   Topgolf Dulles   Ashburn, VA   Topgolf   No   Yes 30
West Pershing, LLC   Topgolf Edison NJ   Edison, NJ   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Gilbert   Gilbert, AZ   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Houston   Houston, TX   Topgolf   No   Yes 30 West
Pershing, LLC   Topgolf Jacksonville   Jacksonville, FL   Topgolf   No   Yes 30
West Pershing, LLC   Topgolf Mid Town Atlanta   Atlanta, GA   Topgolf   No   Yes
30 West Pershing, LLC   Topgolf Naperville   Naperville, IL   Topgolf   No   Yes
30 West Pershing, LLC   Topgolf Oklahoma City   Oklahoma City, OK   Topgolf   No
  Yes 30 West Pershing, LLC   Topgolf Orlando   Orlando, FL   Topgolf   No   Yes
30 West Pershing, LLC   Topgolf Overland Park KS   Overland Park, KS   Topgolf  
No   Yes 30 West Pershing, LLC   Topgolf Portland OR   Portland, OR   Topgolf  
No   Yes 30 West Pershing, LLC   Topgolf Roseville   Roseville, CA   Topgolf  
No   Yes 30 West Pershing, LLC   Topgolf Salt Lake City UT   Salt Lake City, UT
  Topgolf   No   Yes 30 West Pershing, LLC   Topgolf San Antonio   San Antonio,
TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Scottsdale   Scottsdale,
AZ   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Spring   Spring, TX  
Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Tampa   Tampa, FL   Topgolf  
No   Yes 30 West Pershing, LLC   Topgolf Virginia Beach   Virginia Beach, VA  
Topgolf   No   Yes 30 West Pershing, LLC   Topgolf Webster   Webster, TX  
Topgolf   No   Yes 30 West Pershing, LLC   Topgolf West Chester Cincinnati  
Cincinnati, OH   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf-El Paso   El
Paso, TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf-Fort Worth TX  
Fort Worth, TX   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf-Mt. Laurel  
Philadelphia, PA   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf-Nashville
  Nashville, KY   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf-Huntsville
  Huntsville, AL   Topgolf   No   Yes 30 West Pershing, LLC   Topgolf-Pittsburgh
  Pittsburgh, PA   Topgolf   No   Yes 30 West Pershing, LLC   Greensboro Grand
18   Greensboro, NC   VSS Southern Holdings   No   Yes 30 West Pershing, LLC  
Little Rock Movie Tavern   Little Rock, AR   VSS Southern Holdings   No   Yes 30
West Pershing, LLC   New Iberia Theatre   New Iberia, LA   VSS Southern Holdings
  (same Go to the Show bonds as below for Lafayette, LA)   No 30 West Pershing,
LLC   Panama City Beach Grand 16   Panama City, FL   VSS Southern Holdings   No
  Yes 30 West Pershing, LLC   Southern Juban Crossing   Denham Springs, LA   VSS
Southern Holdings   No   Yes 30 West Pershing, LLC   The Ambassador Theatre  
Lafayette, LA   VSS Southern Holdings   Go to the Show bonds; $14,360,000   No
30 West Pershing, LLC   Winston Salem Grand 18   Winston-Salem, NC   VSS
Southern Holdings   No   Yes

 

Schedule 6.1(f) - 4



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

30 West Pershing, LLC   Valley View Theater & Retail   Valley View, OH  
Cinemark   No   Yes 30 West Pershing, LLC   Lone Star 19   Tomball, TX   Regal  
No   Yes 30 West Pershing, LLC   Grand Parway 22   Richmond, TX   Regal   No  
Yes EPR Concord II, LP   Adelaar Dev LLC Waterpark   Kiamesha Lake, NY   Under
Construction   No   Yes Burbank Village, L.P.   Burbank Village   Burbank, CA  
AMC & Other Retail   No   Yes Cantera 30 Theatre, L.P.   Cantera Stadium 17  
Warrenville, IL   Regal   No   Yes Early Childhood Education, LLC   Cadence-Bala
Cynwyd   Bala Cynwyd, PA   Cadence Education, Inc.   No   Yes Early Childhood
Education, LLC   Cadence-Kennesaw GA   Kennesaw, GA   Cadence Education, Inc.  
No   Yes Early Childhood Education, LLC   Cadence-New Berlin WI   New Berlin, WI
  Cadence Education, Inc.   No   Yes Early Childhood Education, LLC  
Cadence-North Bardstown 8106   Louisville, KY   Cadence Education, Inc.   No  
Yes Early Childhood Education, LLC   Cadence-Oak Creek WI   Oak Creek, WI  
Cadence Education, Inc.   No   Yes Early Childhood Education, LLC  
Cadence-South Bardstown 8715   Louisville, KY   Cadence Education, Inc.   No  
Yes Early Childhood Education, LLC   Cadence-Star Academy   Louisville, KY  
Cadence Education, Inc.   No   Yes Early Childhood Education, LLC   EPC Berlin,
CT   Berlin, CT   Educational Play Care, LTD   No   Yes Early Childhood
Education, LLC   EPC Cheshire   Cheshire, CT   Educational Play Care, LTD   No  
Yes Early Childhood Education, LLC   Endeav A AMIS   Atlanta, GA   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A CD Allen  
Allen, TX   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC  
Endeav A CD Frisco   Frisco, TX   Endeavor Schools, LLC   No   Yes Early
Childhood Education, LLC   Endeav A CD Richardson   Richardson, TX   Endeavor
Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A CD Southlake  
Southlake, TX   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC
  Endeav A Cranfield Carmel   Charlotte, NC   Endeavor Schools, LLC   No   Yes
Early Childhood Education, LLC   Endeav A Cranfield Providence   Charlotte, NC  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A FMS  
Henderson, NV   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC
  Endeav A MASS   Cumming, GA   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav A MAV   Cumming, GA   Endeavor Schools, LLC   No   Yes
Early Childhood Education, LLC   Endeav A Parker Carrollton   Carrollton, TX  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav A
Parker Plano   Plano, TX   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav A Prep Acad Dublin   Dublin, OH   Endeavor Schools, LLC
  No   Yes Early Childhood Education, LLC   Endeav A Prep Acad Polaris   Lewis
Center, OH   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC  
Endeav A Silverline ShadowCreek   Pearland, TX   Endeavor Schools, LLC   No  
Yes Early Childhood Education, LLC   Endeav A Silverline Silverlake   Pearland,
TX   Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav B
MAC Cincinnati   Mason, OH   Endeavor Schools, LLC   No   Yes

 

Schedule 6.1(f) - 5



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

Early Childhood Education, LLC   Endeav B MAC San Diego   Chula Vita, CA  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav B SBS
Chaska   Chaska, MN   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav B SBS Corcoran   Loretto, MN   Endeavor Schools, LLC  
No   Yes Early Childhood Education, LLC   Endeav B SBS Edina   Minneapolis, MN  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav B SBS
Maple Grove   Maple Grove, MN   Endeavor Schools, LLC   No   Yes Early Childhood
Education, LLC   Endeav B SBS Plymouth   Plymouth, MN   Endeavor Schools, LLC  
No   Yes Early Childhood Education, LLC   Endeav B SBS Wayzata   Wayzata, MN  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav FL CCLC
Davie   Davie, FL   Endeavor Schools, LLC   No   Yes Early Childhood Education,
LLC   Endeav FL CCLC Tallahassee   Tallahassee, FL   Endeavor Schools, LLC   No
  Yes Early Childhood Education, LLC   Endeav FL CCLC Weston   Sunrise, FL  
Endeavor Schools, LLC   No   Yes Early Childhood Education, LLC   Endeav FL PHMA
  Palm Harbor, FL   Endeavor Schools, LLC   No   Yes Early Childhood Education,
LLC   KLA Wallingford   Wallingford, CT   KLA Wallingford LLC   No   Yes Early
Childhood Education, LLC   Nobel Crowley   Crowley, TX   Nobel Learning
Communities, Inc   No   Yes Early Childhood Education, LLC   Nobel Parkwood  
Fort Worth, TX   Nobel Learning Communities, Inc   No   Yes Early Childhood
Education, LLC   Ladybird Academy   Lithia, FL   Ladybird Enterprises   No   Yes
ECE I, LLC   CLA-Ann Road   Las Vegas, NV   CLA Properties   No   Yes ECE I, LLC
  CLA-Broomfield CO   Broomfield, CO   CLA Properties   No   Yes ECE I, LLC  
CLA-Carmel IN   Carmel, IN   CLA Properties   No   Yes ECE I, LLC   CLA-Cedar
Park   Cedar Park, TX   CLA Properties   No   Yes ECE I, LLC   CLA-Centennial  
Centennial, CO   CLA Properties   No   Yes ECE I, LLC   CLA-Chanhassen MN  
Chanhassen, MN   CLA Properties   No   Yes ECE I, LLC   CLA-Coppell, TX  
Coppell, TX   CLA Properties   No   Yes ECE I, LLC   CLA-Crismon   Mesa, AZ  
CLA Properties   No   Yes ECE I, LLC   CLA-Deerfield OH   Deerfield, OH   CLA
Properties   No   Yes ECE I, LLC   CLA-Durango Drive   Las Vegas, NV   CLA
Properties   No   Yes ECE I, LLC   CLA-Ellisville MO   Ellisville, MO   CLA
Properties   No   Yes ECE I, LLC   CLA-Farm Rd (Vegas)   Las Vegas, NV   CLA
Properties   No   Yes ECE I, LLC   CLA-Fishers IN   Fishers, IN   CLA Properties
  No   Yes ECE I, LLC   CLA-Flower Mound TX   Flower Mound, TX   CLA Properties
  No   Yes ECE I, LLC   CLA-Gilbert   Gilbert, AZ   CLA Properties   No   Yes
ECE I, LLC   CLA-Goodyear, AZ   Goodyear, AZ   CLA Properties   No   Yes ECE I,
LLC   CLA-King of Prussia   Philadelphia, PA   CLA Properties   No   Yes ECE I,
LLC   CLA-Lake Pleasant   Lake Pleasant, AZ   CLA Properties   No   Yes ECE I,
LLC   CLA-Maple Grove   Maple Grove, MN   CLA Properties   No   Yes ECE I, LLC  
CLA-McKinney   McKinney, TX   CLA Properties   No   Yes

 

Schedule 6.1(f) - 6



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

ECE I, LLC   CLA-Oklahoma   Oklahoma City, OK   CLA Properties   No   Yes ECE I,
LLC   CLA-One Loundon   Ashburn, VA   CLA Properties   No   Yes ECE I, LLC  
CLA-Thornton   Thornton, CO   CLA Properties   No   Yes ECE I, LLC   CLA-West
Chester OH   West Chester, OH   CLA Properties   No   Yes ECE I, LLC  
CLA-Westerville OH   Westerville, OH   CLA Properties   No   Yes ECE II, LLC  
Gardner School   Lincoln Park, IL   TGS Holdings, LLC   No   Yes ECE II, LLC  
Gardner School Eagan MN   Eagan, MN   TGS Holdings, LLC   No   Yes ECE II, LLC  
Gardner School Edina MN   Edina, MN   TGS Holdings, LLC   No   Yes ECE II, LLC  
Gardner School Lincolnshire IL   Lincolnshire, IL   TGS Holdings, LLC   No   Yes
ECE II, LLC   Gardner School Minnetonka MN   Minnetonka, MN   TGS Holdings, LLC
  No   Yes ECE II, LLC   Gardner School Schuamburg IL   Schaumburg, IL   TGS
Holdings, LLC   No   Yes Education Capital Solutions, LLC   Champion/Fit Kids  
Chandler, AZ   ACD   No   Yes Education Capital Solutions, LLC   Lowcountry
Montessori   Port Royal, SC   ACD   No   Yes Education Capital Solutions, LLC  
The American Leadership Academy   Gilbert, AZ   American Leadership Academy   No
  Yes Education Capital Solutions, LLC   Bradford Prep   Charlotte, NC  
Bradford Charter Holdings, LLC   No   Yes Education Capital Solutions, LLC  
British School of Chicago   Chicago, IL   BSA   No   Yes Education Capital
Solutions, LLC   Learning Foundation Academy   Gilbert, AZ   CAFA   No   Yes
Education Capital Solutions, LLC   Colorado Military Acad—HM   Colorado Springs,
CO   Colorado Military Acad   No   Yes Education Capital Solutions, LLC  
Horizon Science Academy South Chicago   Chicago, IL   Concept Schools   No   Yes
Education Capital Solutions, LLC   McKinley Academy   Chicago, IL   Concept
Schools   No   Yes Education Capital Solutions, LLC   Minnesota Math & Science
Academy   St. Paul, MN   Concept Schools   No   Yes Education Capital Solutions,
LLC   Camden Community Charter School   Camden, NJ   CSMI   No   Yes Education
Capital Solutions, LLC   Chester Community Charter School   Upland, PA   CSMI  
No   Yes Education Capital Solutions, LLC   CSMI-Galloway NJ   Galloway, NJ  
CSMI   No   Yes Education Capital Solutions, LLC   Franklin Academy Palm Beach  
Palm Beach, FL   Discovery Schools   No   Yes Education Capital Solutions, LLC  
Genesis Academy of Innovation   Atlanta, GA   Genesis Innovation Academies   No
  Yes Education Capital Solutions, LLC   GVA-Douglas   Parker, CO   GVA   No  
Yes Education Capital Solutions, LLC   ACRE Chicopee Hampden   Chicopee, MA  
Hampden Charter School of Science   No   Yes Education Capital Solutions, LLC  
ACRE Contra Costa School of Performing Arts   Walnut Creek, CA   Charthouse
Schools   No   Yes Education Capital Solutions, LLC   Harvard Avenue CS  
Cleveland, OH   Harvard Avenue Community School   No   Yes Education Capital
Solutions, LLC   Basis Nova McLean VA   McLean, VA   HighMark   No   Yes
Education Capital Solutions, LLC   Basis Private Brooklyn   Brooklyn, NY  
HighMark   No   Yes Education Capital Solutions, LLC   Basis Private San Jose  
San Jose, CA   HighMark   No   Yes Education Capital Solutions, LLC   Basis
Bellevue   Bellevue, WA   HighMark   No   Yes

 

Schedule 6.1(f) - 7



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

Education Capital Solutions, LLC   Bella Mente Academy   Vista, CA   Highmark  
No   Yes Education Capital Solutions, LLC   BeLoved Academy   Jersey City, NJ  
Highmark   No   Yes Education Capital Solutions, LLC   Bradley Academy of
Excellence   Goodyear, AZ   HighMark   No   Yes Education Capital Solutions, LLC
  Bridgeton Charter   Bridgeton, NJ   HighMark   No   Yes Education Capital
Solutions, LLC   Cirrus Academy   Macon, GA   HighMark   No   Yes Education
Capital Solutions, LLC   DuBois Hacks Cross TN HM   Memphis, TN   HighMark   No
  Yes Education Capital Solutions, LLC   DuBois School of Arts and Technology  
Memphis, TN   HighMark   No   Yes Education Capital Solutions, LLC   Fulton
Leadership Academy   East Point, GA   HighMark   No   Yes Education Capital
Solutions, LLC   Global Village Academy-Fort Collins   Fort Collins, CO  
Highmark   No   Yes Education Capital Solutions, LLC   HM-College Prep MS
(Spring Valley) CA   Spring Valley, CA   HighMark   No   Yes Education Capital
Solutions, LLC   HM-FLACS (Bronx)   Bronx, NY   HighMark   No   Yes Education
Capital Solutions, LLC   HM-Great Lakes Explorations Academy (Kalamazoo)  
Kalamazoo, MI   HighMark   No   Yes Education Capital Solutions, LLC   HM-GVI
Arvada CO   Denver, CO   HighMark   No   Yes Education Capital Solutions, LLC  
HM-GVI Castle Rock CO   Denver, CO   HighMark   No   Yes Education Capital
Solutions, LLC   HM-GVI Lafayette CO   Denver, CO   HighMark   No   Yes
Education Capital Solutions, LLC   HM-GVI Lakewood CO   Denver, CO   HighMark  
No   Yes Education Capital Solutions, LLC   HM-GVI Parker CO   Denver, CO  
HighMark   No   Yes Education Capital Solutions, LLC   HM-International Academy
of Trenton   Trenton, NJ   HighMark   No   Yes Education Capital Solutions, LLC
  HM-Parker Performing Arts (Parker)   Parker, CO   HighMark   No   Yes
Education Capital Solutions, LLC   iLEAD Charter School   Lancaster, CA  
Highmark   No   Yes Education Capital Solutions, LLC   iLEAD Spring Meadows  
Holland, OH   HighMark   No   Yes Education Capital Solutions, LLC   John Adams
Academy (Lincoln)   Chicago, IL   Highmark   No   Yes Education Capital
Solutions, LLC   Lowcountry Leadership Academy   Hollywood, SC   Highmark   No  
Yes Education Capital Solutions, LLC   Macon Charter Academy   Macon, GA  
HighMark   No   Yes Education Capital Solutions, LLC   North Carolina Leadership
Academy   Kernersville, NC   Highmark   No   Yes Education Capital Solutions,
LLC   North East Carolina Prep   Tarboro, NC   Highmark   No   Yes Education
Capital Solutions, LLC   Pacific Heritage Academy   Salt Lake City, UT  
Highmark   No   Yes Education Capital Solutions, LLC   Pineapple Cove   Palm
Bay, FL   HighMark   No   Yes Education Capital Solutions, LLC   Riverwalk
Academy   Rock Hill, SC   HighMark   No   Yes Education Capital Solutions, LLC  
Skyline Chandler   Chandler, AZ   Highmark   No   Yes Education Capital
Solutions, LLC   Skyline Phoenix   Phoenix, AZ   Highmark   No   Yes Education
Capital Solutions, LLC   UME School   Dallas, TX   Highmark   No   Yes Education
Capital Solutions, LLC   Valley Arts Academy   Hurricane, UT   Highmark   No  
Yes Education Capital Solutions, LLC   Vineland Charter (Vineland)   Vineland,
NJ   HighMark   No   Yes Education Capital Solutions, LLC   Wilson Prep Academy
  Wilson, NC   Highmark   No   Yes

 

Schedule 6.1(f) - 8



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

Education Capital Solutions, LLC   Impact Charter Elementary   Baker, LA   ICE
Project Development LLC   No   Yes Education Capital Solutions, LLC   100
Academy of Excellence   Las Vegas, NV   Imagine   No   Yes Education Capital
Solutions, LLC   Academy of Columbus   Columbus, OH   Imagine   No   Yes
Education Capital Solutions, LLC   Desert West   Phoenix, AZ   Imagine   No  
Yes Education Capital Solutions, LLC   East Mesa   Mesa, AZ   Imagine   No   Yes
Education Capital Solutions, LLC   Groveport Community School   Groveport, OH  
Imagine   No   Yes Education Capital Solutions, LLC   Groveport Prep  
Groveport, OH   Imagine   No   Yes Education Capital Solutions, LLC   Harrisburg
Pike Community   Columbus, OH   Imagine   No   Yes Education Capital Solutions,
LLC   Hope Community   Washington, DC   Imagine   No   Yes Education Capital
Solutions, LLC   Imagine Academy at Sullivant   Columbus, OH   Imagine   No  
Yes Education Capital Solutions, LLC   Imagine Klepinger Community School  
Dayton, OH   Imagine   No   Yes Education Capital Solutions, LLC   Imagine
Madison Avenue   Toledo, OH   Imagine   No   Yes Education Capital Solutions,
LLC   Rosefield   Surprise , AZ   Imagine   No   Yes Education Capital
Solutions, LLC   ICSA Intl Charter School Atlan   Alpharetta, GA   International
Charter School of Atlanta   No   Yes Education Capital Solutions, LLC  
BFCS-Crismon Campus   Queen Creek, AZ   LBE Investments   No   Yes Education
Capital Solutions, LLC   BFCS-Gilbert Campus   Gilbert, AZ   LBE Investments  
No   Yes Education Capital Solutions, LLC   BFCS-Power Campus   Queen Creek, AZ
  LBE Investments   No   Yes Education Capital Solutions, LLC   BFCS-Queen Creek
HS/MS   Queen Creek, AZ   LBE Investments   No   Yes Education Capital
Solutions, LLC   BFCS-Rittenhouse Parcel   Queen Creek, AZ   vacant   No   No
Education Capital Solutions, LLC   LePort-Emeryville CA   Emeryville, CA  
LePort   No   Yes Education Capital Solutions, LLC   HM-Millville Public Charter
  Millville, NJ   Millville Public Charter School   No   Yes Education Capital
Solutions, LLC   Nobel-Kelly Mill Rd GA   Atlanta, GA   Nobel   No   Yes
Education Capital Solutions, LLC   Nobel-Majors Rd GA   Atlanta   Nobel   No  
Yes Education Capital Solutions, LLC   Odyssey Buckeye   Buckeye, AZ   PCI   No
  Yes Education Capital Solutions, LLC   Queen Creek   Queen Creek, AZ   PCI  
No   Yes Education Capital Solutions, LLC   HM-Pine Springs   Holly Springs, NC
  Pine Springs Preparatory Academy   No   Yes Education Capital Solutions, LLC  
The SAE School   Mableton, GA   SAE School, Inc.   No   Yes Education Capital
Solutions, LLC   SAIL Charter School   Evans, GA   School for Arts Infused
Learning   No   Yes Education Capital Solutions, LLC   American International
School of Utah   Salt Lake City, UT   Schoolhouse Galleria, LLC   No   Yes
Education Capital Solutions, LLC   Stratford Mission Viejo Privat   Mission
Viejo, CA   Stratford School Inc.   No   Yes Education Capital Solutions, LLC  
Fulton land parcel   East Point, GA   vacant   No   No EPR Concord II, LP  
Adelaar Resort and outlying parcels (excluding casino land)   Kiamesha Lake, NY
  Various   No   Yes EPR Fitness   Genesis Cass Omaha   Omaha, NE   Genesis
Health Clubs   No   Yes EPR Fitness   Genesis Elite Omaha   Omaha, NE   Genesis
Health Clubs   No   Yes EPR Fitness   Genesis Health Ridge   Olathe, KS  
Genesis Health Clubs   No   Yes

 

Schedule 6.1(f) - 9



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

EPR Hialeah, Inc.   Hialeah 18   Hialeah, FL   Cobb   No   Yes EPR iTampa, LLC  
iFLY-Tampa   Tampa, FL   iFLY   No   Yes EPR Karting, LLC   Andretti Karting –
Orlando   Orlando, FL   AIKG   No   Yes EPR Karting, LLC   Andretti Karting –
San Antonio   San Antonio, TX   AIKG   No   Yes EPR North US LP   Conroe Grand
14   Conroe, TX   VSS Southern Holdings   No   Yes EPR Parks, LLC   Darien Lake
  Darien Center, NY   Premier Parks, LLC   No   Yes EPR Parks, LLC   Frontier
City   Oklahoma City, OK   Premier Parks, LLC   No   Yes EPR Parks, LLC   Magic
Springs   Hot Springs, AR   Premier Parks, LLC   No   Yes EPR Parks, LLC  
Rapids Water Park   Riviera Beach, FL   Premier Parks, LLC   No   Yes EPR Parks,
LLC   Waterworld   Concord, CA   Premier Parks, LLC   No   Yes EPR Parks, LLC  
Wet n Wild Hawaii   Kapolei, HI   Premier Parks, LLC   No   Yes EPR Parks, LLC  
Wet n Wild Palm Springs   Palm Springs, CA   Premier Parks, LLC   No   Yes EPR
Parks, LLC   Wet n Wild Phoenix   Glendale, AZ   Premier Parks, LLC   No   Yes
EPR Parks, LLC   Wet n Wild Splashtown   Spring, TX   Premier Parks, LLC   No  
Yes EPR Parks, LLC   White Water Bay   Oklahoma City, OK   Premier Parks, LLC  
No   Yes EPR Parks, LLC   Wild Waves   Seattle, WA   Premier Parks, LLC   No  
Yes EPR Parks, LLC   Pacific Park   Santa Monica, CA   Santa Monica Amusements  
No   Yes EPR Parks, LLC   Hawaiian Falls Colony   Colony, TX   Source Capital
(AMP)   No   Yes EPR Parks, LLC   Hawaiian Falls Garland   Garland, TX   Source
Capital (AMP)   No   Yes EPR Resorts, LLC   OBX Waterpark   Outer Banks, NC  
OBX Waterpark Adventure, LLC   No   Yes EPR Tuscaloosa LLC   Hollywood 16
Theatre   Tuscaloosa, AL   Cobb   No   Yes EPT 909, Inc.   Hollywood, USA  
Pasadena, TX   Cinemark   No   Yes EPT 909, Inc.   Movies 10   Mishawaka, IN  
Cinemark   No   Yes EPT 909, Inc.   Movies 10   Plano, TX   Cinemark   No   Yes
EPT 909, Inc.   Movies 14   McKinney, TX   Cinemark   No   Yes EPT 909, Inc.  
Movies 14   Redding, CA   Cinemark   No   Yes EPT 909, Inc.   Movies 17   Grand
Prairie, TX   Cinemark   No   Yes EPT 909, Inc.   Tinseltown, USA   Beaumont, TX
  Cinemark   No   Yes EPT 909, Inc.   Tinseltown, USA   Colorado Springs, CO  
Cinemark   No   Yes EPT 909, Inc.   Tinseltown, USA   El Paso, TX   Cinemark  
No   Yes EPT 909, Inc.   Tinseltown, USA   Houston, TX   Cinemark   No   Yes EPT
909, Inc.   Tinseltown, USA   Pflugerville, TX   Cinemark   No   Yes EPT 909,
Inc.   Tinseltown, USA   Pueblo, CO   Cinemark   No   Yes EPT Aliso Viejo, Inc.
  Aliso Viejo 20   Aliso Viejo, CA   Regal   No   Yes EPT Arroyo, Inc.   Arroyo
Grande Stadium 10   Arroyo Grande, CA   Regal   No   Yes EPT Auburn, Inc.  
Auburn Stadium 10   Auburn, CA   Regal   No   Yes

 

Schedule 6.1(f) - 10



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial
Eligible
Real Estate

EPT Biloxi, Inc.   The Grand 18   D’Iberville, MS   VSS Southern Holdings   No  
Yes EPT Boise, Inc.   Boise Stadium 21   Boise, ID   Regal   No   Yes EPT
Chattanooga, Inc.   East Ridge 18   Chattanooga, TN   AMC   No   Yes EPT
Columbiana, Inc.   Columbiana Grande 14   Columbia, SC   Regal   No   Yes EPT
Concord II, LLC   Adelaar casino land   Kiamesha Lake, NY   Montreign Operating
Company   No   Yes EPT Dallas, LLC   Grand 24   Dallas, TX   Studio Movie
Grill & Other Retail   No   Yes EPT Davie, Inc.   Paradise 24   Davie, FL  
Cinemark   No   Yes EPT Deer Valley, Inc.   Deer Valley 30   Phoenix, AZ   AMC  
No   Yes EPT DownREIT II, Inc.   Houston Studio 30   Houston, TX   AMC   No  
Yes EPT DownREIT II, Inc.   Lennox 24   Columbus, OH   AMC   No   Yes EPT
DownREIT II, Inc.   Mission Valley 20   San Diego, CA   AMC   No   Yes EPT
DownREIT II, Inc.   Ontario Mills 30   Ontario, CA   AMC   No   Yes EPT DownREIT
II, Inc.   West Olive 16   Creve Coeur, MO   AMC   No   Yes EPT DownREIT II,
Inc.   Huebner Oaks   San Antonio, TX   Regal   No   Yes EPT DownREIT II, Inc.  
Star Cinema Miramesa Note   Houston, TX   Star Cinema Grill   No   Yes EPT
Firewheel, Inc.   Firewheel 18   Garland, TX   AMC   Bear Stearns;
$12,817,201.28   No EPT First Colony, Inc.   First Colony 24   Sugar Land, TX  
AMC   No   Yes EPT Fontana, LLC   Mentorship Academy of Digital Arts   Baton
Rouge, LA   Charter School Development Co   No   Yes EPT Fresno, Inc. /  
Manchester Stadium 16   Fresno, CA   Regal   No   Yes EPT Gulf Pointe, Inc.  
Gulf Pointe 30   Houston, TX   AMC   No   Yes EPT Hamilton, Inc.   Hamilton 24  
Hamilton, NJ   AMC   No   Yes EPT Hattiesburg, Inc.   The Grand 18  
Hattiesburg, MS   VSS Southern Holdings   No   Yes EPT Huntsville, Inc.   Valley
Bend 18   Huntsville, AL   AMC   No   Yes EPT Hurst, Inc.   North East Mall 18  
Hurst, TX   Cinemark   No   Yes EPT Indianapolis, Inc.   Washington Square 12  
Indianapolis, IN   AMC   No   Yes EPT Kalamazoo, Inc.   Cityplace 14  
Kalamazoo, MI   AMC   No   Yes EPT Lafayette, Inc.   Lafayette Grand 16  
Lafayette, LA   VSS Southern Holdings   No   Yes EPT Lawrence, Inc.   Southwind
12   Lawrence, KS   Regal   No   Yes EPT Leawood, Inc.   Leawood Town Center 20
  Leawood, KS   AMC   No   Yes EPT Little Rock, Inc.   Colonel Glenn 18   Little
Rock, AR   Cinemark   No   Yes EPT Macon, Inc.   Macon Cinema 16   Macon, GA  
VSS Southern Holdings   No   Yes EPT Mad River, Inc.   Mad River Mountain  
Zanesville, OH   Peak Resorts   No   Yes EPT Manchester, Inc.   Manchester
Stadium 16   Fresno, CA   Regal   No   Yes EPT Melbourne, Inc.   Avenue 16  
Melbourne, FL   AMC   No   Yes EPT Mesa, Inc.   Mesa 24   Mesa, AZ   AMC   No  
Yes EPT Mesquite, Inc.   Mesquite 30   Mesquite, TX   AMC   No   Yes

 

Schedule 6.1(f) - 11



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/
Amount6

 

Initial

Eligible

Real Estate

EPT Modesto, Inc.   Modesto Stadium 10   Modesto, CA   Regal   No   Yes EPT
Mount Snow, Inc.   Mount Snow   West Dover, VT   Peak Resorts   No   Yes EPT New
England, LLC   Merrimack 12   Merrimack, NH   Cinemagic   No   Yes EPT Nineteen,
Inc.   Ritz Center 16   Voorhees, NJ   AMC   No   Yes EPT Nineteen, Inc.  
Stonybrook 20   Louisville, KY   AMC   No   Yes EPT Nineteen, Inc.   Ann Arbor  
Ypsilanti, MI   Cinemark   No   Yes EPT Nineteen, Inc.   Buckland Hills  
Manchester, CT   Cinemark   No   Yes EPT Nineteen, Inc.   Centreville 12  
Centreville, VA   Cinemark   No   Yes EPT Nineteen, Inc.   Davenport 18  
Davenport, IA   Cinemark   No   Yes EPT Nineteen, Inc.   Fairfax Corner  
Fairfax, VA   Cinemark   No   Yes EPT Nineteen, Inc.   Flint West 14   Flint, MI
  Cinemark   No   Yes EPT Nineteen, Inc.   Hazlet 12   Hazlet , NJ   Cinemark  
No   Yes EPT Nineteen, Inc.   Huber Heights 16   Huber Heights, OH   Cinemark  
No   Yes EPT Nineteen, Inc.   North Haven 12   North Haven, CT   Cinemark   No  
Yes EPT Nineteen, Inc.   Preston Crossings 16   Okolona, KY   Cinemark   No  
Yes EPT Nineteen, Inc.   The Greene 14   Beaver Creek, OH   Cinemark   No   Yes
EPT Nineteen, Inc.   West Springfield 15   West Springfield, MA   Cinemark   No
  Yes EPT Nineteen, Inc.   Western Hills 14   Cincinnati, OH   Cinemark   No  
Yes EPT Oakview, Inc.   Oakview Plaza 24   Omaha, NE   AMC   No   Yes EPT
Pensacola, Inc.   Bayou 15   Pensacola, FL   AMC   No   Yes EPT Pompano, Inc.  
Pompano 18   Pompano Beach, FL   AMC   No   Yes EPT Raleigh Theatres, Inc.  
Raleigh 16   Raleigh, NC   Cinemark   No   Yes EPT Ski Properties, Inc.  
Camelback Resort   Tannersville, PA   CBH20 & CBK Lodge   No   Yes EPT Ski
Properties, Inc.   WISP Resort   McHenry, MD   Everbright Pacific   No   Yes EPT
Ski Properties, Inc.   OZ Ski Resort Holdings   New York, NY   Och-Ziff Real
Estate   No   Yes EPT Ski Properties, Inc.   Wintergreen Ski Resort  
Wintergreen, VA   Pacific Group Resorts   No   Yes EPT Ski Properties, Inc.  
Alpine Valley   Chesterland, OH   Peak Resorts   No   Yes EPT Ski Properties,
Inc.   Boston Mills/Brandywine   Peninsula, OH   Peak Resorts   No   Yes EPT Ski
Properties, Inc.   Hunter Mountain   Hunter, NY   Peak Resorts   No   Yes EPT
Ski Properties, Inc.   Jack Frost/Big Boulder   Blakeslee, PA   Peak Resorts  
No   Yes EPT Ski Properties, Inc.   Northstar Ski   Northstar, CA   Vail Resorts
  No   Yes EPT Ski Properties, Inc.   Northstar Village   Northstar, CA   Vail
Resorts   No   Yes EPT Slidell, Inc.   Slidell Grand 16   Slidell, LA   VSS
Southern Holdings  

EPT Slidell,

Inc. Project

Series 2007B

(Go Zone)

bonds;

$10,635,000

  No EPT South Barrington, Inc.   South Barrington   Barrington, IL   AMC   No  
Yes EPT Twin Falls, LLC   Cinema West Twin Falls   Twin Falls, ID   Cinema West
  No   Yes

 

Schedule 6.1(f) - 12



--------------------------------------------------------------------------------

Entity

 

Name

 

Location

 

Operator/Tenant

 

Secured
Indebtedness/

Amount6

 

Initial

Eligible

Real Estate

EPT Virginia Beach, Inc.   Beach Cinema Bistro   Virginia Beach, CA   Beach
Cinema Bistro   No   Yes EPT Waterparks, Inc.   Schlitterbahn Vacation Village  
Kansas City, KS   Schlitterbahn   No   Yes EPT Waterparks, Inc.   Schlitterbahn
Vacation Village   New Braunfels, TX   Schlitterbahn   No   Yes EPT Waterparks,
Inc.   Schlitterbahn Vacation Village   South Padre, TX   Schlitterbahn   No  
Yes EPT Wilmington, Inc.   Mayfaire 16   Wilmington, NC   Regal   No   Yes Flik,
Inc.   Clearview   Metairie, LA   AMC   No   Yes Flik, Inc.   Elmwood   Harahan,
LA   AMC   No   Yes Flik, Inc.   Forum   Sterling Heights, MI   AMC   No   Yes
Flik, Inc.   Hammond   Hammond, LA   AMC   No   Yes Flik, Inc.   Hoffman  
Alexandria, VA   AMC   No   Yes Flik, Inc.   Houma   Houma, LA   AMC   No   Yes
Flik, Inc.   Livonia   Livonia, MI   AMC   No   Yes Flik, Inc.   Olathe Studio  
Olathe, KS   AMC   No   Yes Flik, Inc.   Westbank   Harvey, LA   AMC   No   Yes
Flik, Inc.   Woodridge   Woodridge, IL   AMC   No   Yes Flik, Inc.   Starlight
20   Tampa, FL   AMC   No   Yes Flik, Inc.   Crossroads 20   Cary, NC   Regal  
No   Yes Flik, Inc.   Cherrydale 16   Greenville, SC   Regal & Other Retail   No
  Yes Flik, Inc.   Woodridge land parcel   Woodridge, IL   vacant   No   No
Kanata Entertainment Holdings Inc. (as nominee for EPR North Properties LP)  
Kanata Centrum   Kanata, ON   Landmark of Canada   No   Yes Megaplex Four, Inc.
  Cantera Retail   Warrenville, IL   Other Retail   No   Yes Megaplex Four, Inc.
  Gulf Pointe Retail   Houston, TX   Other Retail   No   Yes Megaplex Four, Inc.
  Mesquite Retail   Dallas, TX   Other Retail   No   Yes Megaplex Four, Inc.  
Powder Springs Retail   Austell, GA   Other Retail   No   Yes Megaplex Nine,
Inc.   Hampton Town Center 24   Hampton, VA   AMC   No   Yes Mississauga
Entertainment Holdings Inc. (as nominee for EPR North Properties LP)  
Mississauga Centrum   Mississauga, ON   Cineplex   No   Yes New Roc Associates,
LP   New Roc Center   New Rochelle, NY   Regal & Other Retail   No   Yes
Oakville Entertainment Holdings Inc. (as nominee for EPR North Properties LP)  
Oakville Centrum   Oakville, ON   Cineplex   No   Yes Tampa Veterans 24, LP  
Tampa Veterans 24   Tampa, FL   AMC   No   Yes Westcol Center, LLC  
Westminster & Westcol Retail   Westminster, CO   AMC & Other Retail   No   Yes
Whitby Entertainment Holdings Inc. (as nominee for EPR North Properties LP)  
Whitby Centrum   Whitby, ON   Landmark of Canada   No   Yes

 

 

Schedule 6.1(f) - 13



--------------------------------------------------------------------------------

SCHEDULE 6.1(g)

INDEBTEDNESS AND GUARANTEES

 

1. Indebtedness under this Agreement, which is unsecured Indebtedness.

 

2. Indebtedness under the Bonds, which is unsecured Indebtedness.

 

3. Indebtedness identified as Secured Indebtedness in Schedule 6.1(f).

 

4. The Borrower has issued or Guaranteed, for a fee, the following Indebtedness:

 

  (a) EPR Go Zone Holdings, LLC bonds; theaters in New Iberia, Lafayette and
Slidell, LA; principal amount guaranteed equals $24,995,000;*

 

  (b) Canal Place bonds; Canal Place theatre in New Orleans, LA; principal
amount guaranteed equals $3,685,000;

 

  (c) Canal Place bonds; Canal Place theatre in New Orleans, LA; principal
amount guaranteed equals $2,500,000;

 

  (d) Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $14,245,302;

 

  (e) Esplanade bonds; Esplanade Mall theatre in Kenner, LA; principal amount
guaranteed equals $2,498,733; and

 

  (f) Esplanade renovation loan; Esplanade Mall theatre in Kenner, LA; principal
amount guaranteed equals $2,000,000.

Each of the Guarantees by the Borrower referenced in this paragraph number 4 is
unsecured Indebtedness.

 

5. Unsecured intercompany Indebtedness permitted under Section 9.3(a)(vi) of the
Agreement

 

* also identified as Secured Indebtedness in Schedule 6.1(f)

 

Schedule 6.1(g)



--------------------------------------------------------------------------------

SCHEDULE 6.1(h)

MATERIAL CONTRACTS

None.

 

Schedule 6.1(h)



--------------------------------------------------------------------------------

SCHEDULE 6.1(i)

LITIGATION

To the extent requiring disclosure under Section 6.1(i), the litigation
involving affiliates of Louis Cappelli, including Concord Associates, L.P.,
Concord Resort, LLC and Concord Kiamesha LLC, described in note number 18
(entitled “Other Commitments and Contingencies”) to the consolidated financial
statements of the Borrower as reflected in the Borrower’s Form 10-K filed with
the Securities and Exchange Commission for the year ended December 31, 2016.

 

Schedule 6.1(i)



--------------------------------------------------------------------------------

SCHEDULE 6.1(j)

TAXES SUBJECT TO AUDIT

None.

 

Schedule 6.1(j)



--------------------------------------------------------------------------------

SCHEDULE CA

Revolving Credit Commitments prior to the occurrence of a Sharing Event:

 

Lender

   Dollar Revolving
Credit Commitment
Amount      Dollar Revolving
Commitment
Percentage     Alternative
Currency
Revolving Credit
Commitment
Amount      Alternative
Currency
Revolving
Commitment
Percentage  

KeyBank National Association

   $ 110,500,000        11.0500000000 %    $ 34,560,050.04        11.5200166806
% 

JPMorgan Chase Bank, N.A.

   $ 110,500,000        11.0500000000 %    $ 34,560,050.04        11.5200166806
% 

Royal Bank of Canada

   $ 110,500,000        11.0500000000 %    $ 34,560,050.04        11.5200166806
% 

Bank of America, N.A.

   $ 109,500,000        10.9500000000 %    $ 34,247,289.41        11.4157631359
% 

Barclays Bank PLC

   $ 109,500,000        10.9500000000 %    $ 34,247,289.41        11.4157631359
% 

Citibank, N.A.

   $ 109,500,000        10.9500000000 %    $ 34,247,289.41        11.4157631359
% 

Bank of the West, a California banking corporation

   $ 71,400,000        7.1400000000 %    $ 22,331,109.26        7.4437030859 % 

Citizens Bank, National Association

   $ 71,400,000        7.1400000000 %    $ 22,331,109.26        7.4437030859 % 

SunTrust Bank

   $ 71,400,000        7.1400000000 %    $ 22,331,109.26        7.4437030859 % 

UMB Bank N.A.

   $ 35,000,000        3.5000000000 %    $ 10,946,622.19        3.6488740617 % 

U.S. Bank National Association

   $ 35,000,000        3.5000000000 %    $ 10,946,622.19        3.6488740617 % 

BOKF N.A.

   $ 15,000,000        1.5000000000 %    $ 4,691,409.51        1.5638031693 % 

Raymond James Bank, N.A.

   $ 15,000,000        1.5000000000 %    $ 0.00        0.0000000000 % 

First Commercial Bank, LTD., a Republic of China Bank acting through its Los
Angeles Branch

   $ 15,000,000        1.5000000000 %    $ 0.00        0.0000000000 % 

MEGA International Commercial Bank, CO., LTD., Silicon Valley Branch

   $ 0        0.0000000000 %    $ 0.00        0.0000000000 % 

Bank of Taiwan, Los Angeles Branch

   $ 0        0.0000000000 %    $ 0.00        0.0000000000 % 

E.Sun Commercial Bank, Los Angeles Branch

   $ 0        0.0000000000 %    $ 0.00        0.0000000000 % 

Hua Nan Commercial Bank, Los Angeles Branch

   $ 0        0.0000000000 %    $ 0.00        0.0000000000 % 

Stifel Bank & Trust

   $ 10,800,000        1.0800000000 %    $ 0.00        0.0000000000 % 

Bank of Blue Valley

   $ 0        0.0000000000 %    $ 0.00        0.0000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000.00        100 %    $ 300,000,000.00        100 %    

 

 

    

 

 

   

 

 

    

 

 

 

 

Schedule CA



--------------------------------------------------------------------------------

SCHEDULE CA

Revolving Credit Commitments after the occurrence of a Sharing Event:

 

Lender

   Adjusted Sharing
Event Commitment      Sharing Event
Percentage  

KeyBank National Association

   $ 110,500,000        11.0500000000 % 

JPMorgan Chase Bank, N.A.

   $ 110,500,000        11.0500000000 % 

Royal Bank of Canada

   $ 110,500,000        11.0500000000 % 

Bank of America, N.A.

   $ 109,500,000        10.9500000000 % 

Barclays Bank PLC

   $ 109,500,000        10.9500000000 % 

Citibank, N.A.

   $ 109,500,000        10.9500000000 % 

Bank of the West, a California banking corporation

   $ 71,400,000        7.1400000000 % 

Citizens Bank, National Association

   $ 71,400,000        7.1400000000 % 

SunTrust Bank

   $ 71,400,000        7.1400000000 % 

UMB Bank N.A.

   $ 35,000,000        3.5000000000 % 

U.S. Bank National Association

   $ 35,000,000        3.5000000000 % 

BOKF N.A.

   $ 15,000,000        1.5000000000 % 

Raymond James Bank, N.A.

   $ 15,000,000        1.5000000000 % 

First Commercial Bank, LTD., a Republic of China Bank acting through its Los
Angeles Branch

   $ 15,000,000        1.5000000000 % 

MEGA International Commercial Bank, CO., LTD., Silicon Valley Branch

   $ 0        0.0000000000 % 

Bank of Taiwan, Los Angeles Branch

   $ 0        0.0000000000 % 

E.Sun Commercial Bank, Los Angeles Branch

   $ 0        0.0000000000 % 

Hua Nan Commercial Bank, Los Angeles Branch

   $ 0        0.0000000000 % 

Stifel Bank & Trust

   $ 10,800,000        1.0800000000 % 

Bank of Blue Valley

   $ 0        0.0000000000 %    

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000.00        100 %    

 

 

    

 

 

 

 

Schedule CA



--------------------------------------------------------------------------------

SCHEDULE CA

Term Loan Commitments:

 

Lender    Term Loan
Commitment
Amount  

KeyBank National Association

   $ 29,500,000  

JPMorgan Chase Bank, N.A.

   $ 29,500,000  

Royal Bank of Canada

   $ 29,500,000  

Bank of America, N.A.

   $ 29,500,000  

Barclays Bank PLC

   $ 29,500,000  

Citibank, N.A.

   $ 29,500,000  

Bank of the West, a California banking corporation

   $ 28,600,000  

Citizens Bank, National Association

   $ 28,600,000  

SunTrust Bank

   $ 28,600,000  

UMB Bank N.A.

   $ 15,000,000  

U.S. Bank National Association

   $ 15,000,000  

BOKF N.A.

   $ 10,000,000  

Raymond James Bank, N.A.

   $ 10,000,000  

First Commercial Bank, LTD., a Republic of China Bank acting through its Los
Angeles Branch

   $ 5,000,000  

MEGA International Commercial Bank, CO., LTD., Silicon Valley Branch

   $ 18,000,000  

Bank of Taiwan, Los Angeles Branch

   $ 15,000,000  

E.Sun Commercial Bank, Los Angeles Branch

   $ 15,000,000  

Hua Nan Commercial Bank, Los Angeles Branch

   $ 15,000,000  

Stifel Bank & Trust

   $ 4,200,000  

Bank of Blue Valley

   $ 15,000,000     

 

 

 

TOTAL

   $ 400,000,000.00     

 

 

 

 

 

Schedule CA